Exhibit 10.4

 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”) is made this 18 day of December 1998 by and
between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company (“Landlord”) and SINCLAIR COMMUNICATIONS, INC. (“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below. 
See attached Addenda sheets. p. 15, 16

 

1.     DEMISED PREMISES. Landlord, for the term and subject to the provisions
and conditions hereof, leases to Tenant, and Tenant rents from Landlord, the
space (the “Demised Premises”) containing 41,334 rentable square feet, as shown
on Exhibit “A” attached hereto and made part of hereof, in the building erected
on certain land (the “Land”) located at 10706 Beaver Dam Road, Cockeysville,
Maryland 21030, together with rights of ingress and egress thereto, and with the
right in common with others to use, to the extent applicable, the elevators and
common passageways, stairways, vestibules, and to pass over and park on that
portion of land owned by Landlord and designated by the Landlord for Tenant’s
parking. The Building contains 90,000 rentable square feet.

 

2.     LEASE TERM. The lease term (the “Lease Term”) shall commence on the
commencement date (the “Commencement Date”) which shall be August 1, 1999 and
shall continue until July 31, 2009 and thereafter unless extended or sooner
terminated as provided herein.

 

3.     FIXED RENT. Fixed rent (the “Fixed Rent”) is payable by Tenant beginning
on the Commencement Date in monthly installations each equal to (See Rent
Schedule - Rider #1), representing one-twelfth (1/12) of the annual Fixed Rent
(the “Annual Fixed Rent”) equal to (See Rent Schedule - Rider #1), without prior
notice or demand, and without any setoff or deduction whatsoever, in advance, on
the first day of each month at such place as Landlord may direct.  Annual Fixed
Rent shall include the Operating Expense Allowance as set forth in Section I (1)
of Exhibit “C” hereto. Annual Fixed Rent shall be subject to adjustment as
provided in Section II of Exhibit “C” hereto. In addition, if the Lease Term
commences on a day other than the first day of a calendar month, Tenant shall
pay to Landlord, on or before the Commencement Date of the Lease Term, a pro
rata portion of the monthly installment of rent (Including Fixed Rent and any
Additional Rent as herein provided), such pro rata portion to be based on the
actual number of calendar days remaining in such partial month after the
Commencement Date of the Lease Term. If the Lease Term shall expire on other
than the last day of a calendar month, such monthly installment of Fixed Rent
and Additional Rent shall be prorated for each calendar day of such partial
month. If any portion of Fixed Rent, Additional Rent, or any other sum payable
to Landlord hereunder shall be due and unpaid for more than five (5) days, the
balance due shall be subject to and include a 10 percent penalty. In addition,
if any portion of Fixed Rent, Additional Rent or any other sum payable to
Landlord hereunder shall be due and unpaid for more than five (5) days after
written notice of non-payment by Landlord to Tenant (which written notice shall
not be required more than two times in any period of twelve (12) consecutive
months), it shall thereafter bear interest at a rate equal to three percent (3%)
per annum greater than the highest prime rate of interest announced from time to
time by NationsBank (or its successor) (the “Default Rate”), as the same may
change from time to time, from the due date until the date of payment thereof by
Tenant, provided, however, that nothing herein contained shall be construed or
implemented in such a manner as to allow Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law.

 

4.     ADDITIONAL RENT. Tenant shall pay as additional rent (“Additional Rent”)
its proportionate share of all operating expenses in the amounts and in the
manner set forth in Exhibit “C” hereto and all other sums due hereunder.

 

5.     SECURITY DEPOSIT. Tenant has deposited with Landlord the sum of
Seventy-One Thousand Four Hundred Ninety-Four and 50/100 Dollars ($71,494.50) as
security for the faithful performance and observance by Tenant of the terms,
provisions and conditions of this Lease. It is agreed that in the event Tenant
defaults in respect of any of the terms, provisions and conditions of this
Lease, including, but not limited to, the payment of rent and additional rent,
Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants and conditions of this Lease, including but not
limited to any damages or deficiency in the reletting of the leased premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord. In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

1

--------------------------------------------------------------------------------


 

security shall be returned to Tenant, without interest, after the date fixed as
the end of the Lease and after delivery of entire possession of the leased
premises to Landlord. In the event of a sale of the land and building of which
the leased premises form a part, hereinafter referred to as the Building, or
leasing of the building, Landlord shall have the right to either transfer the
security to the Tenant and Landlord shall thereupon be released by Tenant from
all liability for the return of such security or transfer the security to the
new Landlord in which case Tenant agrees to look to the new Landlord solely for
the return of said security. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Landlord nor its successors or assigns shall be bound
by and such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that all such security deposit held hereunder shall be deemed to be
applied by Landlord to rent, sales tax and other charges due to Landlord for the
last month of the lease term and each preceding month until such security
deposit is fully applied.

 

6.     USE OF DEMISED PREMISES. Tenant covenants and agrees to use and occupy
the Demised Premises for general office purposes and other uses incidental to
and associated with Class A office buildings and only in conformity with the
law. Tenant shall not use or permit any use of the Demised Premises which
creates any safety or environmental hazard, or which would: (i) be dangerous to
the Demised Premises, the Building or other tenants, or (ii) be disturbing to
other tenants of the Building, or (iii) cause any increase in the premium cost
for any insurance which Landlord may then have in effect with respect the
Building generally.

 

7.     IMPROVEMENTS TO PREMISES.

 

7.1.    By Landlord.

 

7.1.1.  The Tenant shall cause detailed working drawings to be fully prepared at
its expense by a designer of its choice, who shall consult with the Landlord in
preparing the same, and shall deliver such working drawings to Landlord, on or
before May 1, 1999. Such working drawings must be in sufficient detail to allow
Landlord to (a) calculate the cost of constructing all of Tenant’s improvements,
and (b) obtain a building and any other necessary permits for the construction
of Tenant’s improvements. Within five (5) days after Landlord provides Tenant
with the calculations of the costs of constructing Tenant’s improvements, Tenant
shall approve the working drawings and the costs of construction. Any costs or
expenses incurred by Landlord because of changes to the working drawings made by
Tenant after final approval of the costs, shall be paid to the Landlord by the
Tenant. If (a)(i) the Tenant defaults in furnishing such working drawings to the
Landlord by the time set forth above, (ii) the Tenant fails to give final
approval to the working drawings and the costs by the time set forth above,
(iii) the Tenant requests any changes to the working drawings after the Tenant
has approved the costs of construction, or (iv) the Tenant has requirements in
its working drawings that cause unreasonable delays in commencing or completing
Tenant’s improvements, (b) as a result thereof, the Landlord is delayed in
commencing and/or completing such improvements beyond the dates on which, but
for such delay, the Landlord would in its reasonable judgment have commenced or
completed them, and (c) such completion occurs after the date which would have
been the Commencement Date, then (without altering or impairing the Landlord’s
rights under the provisions of this Lease on account of such default, and
without altering or impairing any other of Landlord’s rights, including, without
limitation, such rights set forth in Section 5.1.2) the Commencement Date shall
be the date which would have been the Commencement Date for purposes of the
provisions of this Lease, had such delay not occurred.

 

7.1.2.  Allocation of costs. The cost of such improvements shall be allocated
between the Landlord and the Tenant in the following manner:

 

(a)  Except as is otherwise provided herein, the Landlord shall bear the expense
of (i) providing and installing as part of such improvements those materials and
other items of improvements, of such manufacture, design, capacity, finish and
color, which are described in a schedule attached hereto as \ (hereinafter
referred to as “the Standard Improvement Items”), (ii) to such maximum extent or
in such maximum quantity (hereinafter referred to as “the Standard Allowance”)
as is specified therein. If the improvements to be made to the Premises pursuant
to the provisions of this subparagraph utilize less or fewer than the Standard
Allowance of any Standard Improvement Item, the Tenant shall receive no credit
against the Rent or otherwise on account thereof.

 

(b)  The Landlord shall submit the working drawings, as provided by the Tenant,
to the Landlord’s general contractor for the Building promptly upon their
approval by the Landlord and the Tenant, for such contractor’s calculation the
price which it will charge for constructing such improvements. The

 

2

--------------------------------------------------------------------------------


 

Landlord shall notify the Tenant in writing of such price as calculated by such
contractor (and shall in such notice allocate such price between (i) those of
such improvements which are included in the Standard Allowance of Standard
Improvement Items, and (ii) the remainder of such improvements), and the Tenant
shall, at the Landlord’s option, be deemed to have approved such price and
allocation for all purposes of the provisions of this Lease unless the Tenant
gives the Landlord written notice to the contrary within five (5) days
thereafter. All improvements shall be done by Landlord’s general contractor.

 

(c)  If the improvements to be made to the Premises pursuant to the provisions
of this subsection require materials or other items other than the Standard
Improvement Items, and/or Standard Improvement Items in excess of the Standard
Allowance, and the cost of constructing such improvements shall, if and to the
extent that it exceeds the cost which would have been incurred if such
improvements consisted only of the Standard Allowance of Standard Improvement
Items, be borne by the Tenant. The Tenant shall pay the amount of such excess to
the Landlord in two (2) equal installments, the first of which shall be due when
such price and allocation are approved by the Tenant, as aforesaid, and the
second of which shall be due at the Commencement Date.

 

7.1.3. The Landlord shall use its reasonable efforts to complete such
improvements promptly, but shall have no liability to the Tenant hereunder if
prevented from doing so by reason of any (a) strike, lock-out or other labor
troubles, (b) governmental restrictions or limitations, (c) failure or shortage
of electrical power, gas, water, fuel oil, or other utility or service, (d)
riot, war, insurrection or other national or local emergency, (e) accident,
flood, fire or other casualty, (f) adverse weather condition, (g) other act of
God, (h) inability to obtain a building permit or a certificate of occupancy, or
(i) other cause similar or dissimilar to any of the foregoing and beyond the
Landlord’s reasonable control. In such event, (a) the Commencement Date shall
(subject to the operation and effect of the provisions of paragraph 5.1.1) be
postponed for a period equaling the length of such delay, (b) the Termination
Date shall be determined pursuant to the provisions of subsection 1.1 by
reference to the Commencement Date as so postponed, and (c) the Tenant shall
accept possession of the Premises within ten (10) days after such completion.

 

7.2.    Acceptance of possession. Except for (a) latent defects or incomplete
work which would not reasonably have been revealed by an inspection of the
Premises made for the purpose of discovering the same when the Landlord delivers
possession of the Premises to the Tenant, and (b) any other item of incomplete
work set forth on a “punch list” prepared by the Tenant and approved in writing
by the Landlord before such delivery of possession, by its assumption of
possession of the Premises the Tenant shall for all purposes of the provisions
of this Lease be deemed to have accepted them and to have acknowledged them to
be in the condition called for hereunder.

 

8.     ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1     During the Lease Term, Tenant shall not make any alterations, additions,
improvements, redecorating or other changes to the Demised Premises without the
prior written approval (such approval not to be unreasonable withheld or
delayed) of Landlord and then only in accordance with plans and specifications
previously approved in writing by Landlord and subject to such conditions as
Landlord may require, including, without limitations, that Tenant be required to
pay for any increased cost to Landlord occasioned thereby or attributed thereto.
Prior to the termination of this Lease and without additional notice to Tenant
by Landlord, Tenant shall either: (i) remove any such alterations or additions
and repair any damage to the Building or the Demised Premises occasioned by
their installation or removal and restore the Demised Premises to substantially
the same condition as existed prior to the time when any such alterations or
additions were made, or (ii) reimburse Landlord for the cost of removing such
alterations or additions and the restoration of the Demised Premises. Landlord
shall determine any such cost as called for in clause (ii) above prior to the
termination of this Lease and Tenant shall reimburse Landlord within thirty (30)
days of receipt of such notice.

 

8.2     After the time of initial occupancy of the Demised Premises by Tenant,
Tenant shall have the right to construct and alter the Demised premises, subject
to paragraph 8.1, provided, however, that such construction does not include any
alterations affecting the exterior or structural components of the Building, or
any material alterations to the systems of the Building, including, but not
limited to HVAC, electric or plumbing. Any Tenant construction shall be
performed by Tenant’s contractors and shall be solely Tenant’s responsibility.
All of Tenant’s construction shall be at Tenant’s expense.

 

8.3     Prior to commencement of construction:

 

(a)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) the plans and specifications for any alterations to the
Demised Premises, such approval by Landlord shall not be deemed to be an
approval by Landlord of any work performed pursuant thereto or approval or

 

3

--------------------------------------------------------------------------------


 

acceptance by Landlord of any material furnished with respect thereto or a
representation by Landlord as to the fitness of such work or materials, and
shall not give rise to any liability or responsibility of Landlord.

 

(b)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) each contractor and subcontractor (which shall each be of
sound financial status and good reputation in the community and a duly licensed
and qualified professional in the state and, to the extent necessary, township
in which the Building is located) to perform such alterations.

 

(c)  Tenant shall deliver to Landlord a certificate evidencing each contractor’s
liability, completed operations and worker’s compensation insurance and naming
Landlord as an additional insured, which insurance shall be with a carrier, in
amounts and otherwise on terms satisfactory to Landlord.

 

(d)  Each contractor shall execute and Tenant shall cause to be filed with the
appropriate governmental agency in a timely manner such waivers and releases of
liens and other documents necessary to insure against imposition of any
mechanics’ and material suppliers’ liens for labor furnished and material
supplied in connection with the alterations and improvements. Tenant shall
deliver copies of such waivers and releases of liens to Landlord together with
evidence of the timely filing thereof.

 

8.4     Tenant covenants and agrees:

 

(a)  To secure and pay for all necessary building and other permits and fees in
connection with the alterations and improvements.

 

(b)  All construction shall be done in compliance with all applicable laws and
ordinances and in a good and workerlike manner in accordance with the approved
plans and specifications.

 

(c)  To obtain and deliver to Landlord a Certificate of Occupancy (or its
equivalent) issued by the appropriate governmental authority upon completion of
the construction of the Demised Premises.

 

(d)  To abide by any collective bargaining agreements or other union contracts
applicable to Tenant, the Building or Landlord.

 

(e)  All materials, supplies and workers shall enter the Demised Premises and
all work shall be performed at times and by means satisfactory to Landlord.

 

8.5     Tenant and any approved contractor, subcontractor or material supplier
may, after notice to Landlord, enter the Demised Premises during reasonable
times after the execution hereof for the purpose of constructing the
improvements as aforesaid and inspecting and measuring the Demised Premises,
provided that such entry does not, in Landlord’s reasonable judgment, interfere
with the operations of the Building or with Landlord’s work therein, or that of
any other tenants in the Building. Tenant shall be responsible of any and all
damage or injury caused by such contractors, subcontractors, material suppliers
and Tenant in the course of constructing the improvements, and Tenant’s
obligation to indemnify, defend and hold Landlord harmless set forth in Article
14 shall, include without limitation all work done by Tenant pursuant to this
paragraph 7 and shall commence on the date of execution hereof.

 

8.6     Landlord and its agents or other representatives shall be permitted to
enter the Demised Premises to examine and inspect the construction of the
alterations and improvements, provided, that no such inspection or examination
shall constitute an approval or warranty or give rise to any liability of
Landlord with respect to any thereof.

 

9.     COVENANTS OF LANDLORD.  Landlord will supply for normal office use during
normal business hours (excluding holidays), heat and air conditioning (except
that, in the event that such utilities are separately metered and are paid for
by Tenant, Landlord shall supply only the equipment for such utilities),
elevator service (where applicable), janitorial and cleaning services,
electricity, and hot and cold water, all in amounts consistent with services
provided in similar buildings in the community, provided that: (i) Landlord
shall not be liable for failure to supply or interruption of any such service by
reason of any cause beyond Landlord’s reasonable control (ii) if Tenant’s use of
electricity in Landlord’s judgement exceeds a normal office use level (which
includes only customary office lighting levels and operation of desktop portable
office equipment), Landlord may, at Tenant’s expense, install meters to measure
the electricity consumed on the Demised Premises and bill Tenant for any cost
thereof above normal office use levels; (iii) if Tenant requires janitorial and
cleaning services beyond those provided by Landlord, Tenant shall arrange for
such additional services through Landlord, and Tenant shall pay Landlord upon
receipt of billing therefor; and (iv) if Tenant requires installation a separate
or supplementary heating, cooling, ventilating and/or air conditioning system

 

4

--------------------------------------------------------------------------------


 

Tenant shall pay all costs in connection with the furnishing, installation and
operation thereof. Landlord shall be responsible, at its sole cost and expense,
for structural repairs and capital improvements (unless otherwise provided for
herein) to the Building, unless such repairs are necessitated by damage caused
by the negligence or misconduct of Tenant or Tenant’s officers, directors,
employees, invitees or agents.

 

10.   COVENANTS OF TENANT. Tenant will (at Tenant’s sole cost and expense):

 

10.1   Keep the Demised Premises in good order and repair, reasonable wear and
tear expected;

 

10.2   Surrender the Demised Premises at the end of this Lease in the same
condition in which Tenant has agreed to keep it during the Lease Term;

 

10.3   Not place, erect, maintain or display any sign or other marking of any
kind whatsoever on the windows, doors or exterior walls of the Demised Premises
and not use or place any curtains, blinds, drapes or coverings over any exterior
windows or upon the window surfaces which are visible from the outside of the
Building; except the Tenant shall be permitted to install its standard signage
and logo on Tenant’s entrance door with the approval of Landlord (which approval
shall not be unreasonably withheld or delayed), and Tenant shall be listed on
the directories on the elevator lobby of Tenant’s floor, the Building lobby and
Building exterior in the same manner as other tenants in the Building;

 

10.4   Be financially responsible for the maintenance of all plumbing and other
fixtures in the Demised Premises, whether installed by Landlord or by Tenant and
for repairs and replacements to the Demised Premises and the Building made
necessary by reason of damage thereto caused by Tenant or its agents, servants,
invitees or employees. In the event Tenant shall fail to perform such
maintenance or make such repairs within sixty (60) days of the date such work
becomes necessary, Landlord may, but shall not be required to, perform such work
and charge the amount of the expense therefor, with interest accruing and
payable thereon, all in accordance with Article 18 below;

 

10.5   Comply with all laws, enactments and regulations of any governmental
authority relating or applicable to Tenant’s occupancy of the Demised Premises
and any covenants, easements and restrictions governing the Land or Building,
and indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so;

 

10.6   Promptly notify Landlord of any damage to or defects in the Demised
Premises, any notices of violation received by Tenant and of any injuries to
persons or property which occur therein or claims relating thereto;

 

10.7   Subject to Article 7, pay for any alterations, improvements or additions
to the Demised Premises and any light bulbs, tubes and non-standard Building
items installed by or for Tenant, and allow no lien to attach to the Building
with respect to any of the foregoing;

 

10.8   Without the prior written consent of Landlord, not place within the
Demised Premises or bring into the Building (i) any machinery, equipment or
other personalty other than customary office furnishings and small machinery, or
any machinery or (ii) other personalty having a weight in excess of the design
capacity of the Building;

 

10.9   Not use the Demised Premises for the generation, manufacture, refining,
transportation, treatment, storage or disposal of any hazardous substance or
waste or for any purpose which poses a substantial risk of damage to the
environment; in this regard Tenant represents that it does not have a Standard
Industrial Classification number as designated in the Standard Industrial
Classifications Manual prepared by the Office of Management and Budget in the
Executive Office of the President of the United States that is any of 22-39
inclusive, 46-49 inclusive, 51 or 76 and will not engage in any activity which
would subject Tenant to the provisions of the Federal Comprehensive
Environmental Response, Liability and Clean-Up Act (42 U.S.C. Section 9601 et
seg.), the Federal Water Pollution Control (33 U.S.C.A. Section 1151 et seg.),
the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et seg.), or any other
federal, state or local environmental law, regulation or ordinance;

 

10.10 Comply with all rules and regulations which may hereafter be promulgated
by Landlord and with all reasonable changes and additions thereto upon notice by
Landlord to Tenant (such rules and regulations, together with all changes and
additions thereto, are part of this Lease); Landlord shall notify Tenant in
writing at least fifteen (15) days prior to the promulgation of such rules and
regulations or changes thereto. Landlord agrees to enforce such rules and
regulations against all tenants in the Building in a non-

 

5

--------------------------------------------------------------------------------


 

discriminating fashion and to take reasonable action to cause a cessation of any
violation of all rules that interfere with Tenant’s use and quiet enjoyment of
the Premises;

 

10.11 Comply with all reasonable recommendations of Landlord’s or Tenant’s
insurance carriers relating to layout, use storage of materials and maintenance
of the Demised Premises.

 

11.   ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease, nor sublet all or any part of the
Demised Premises or permit the same to be occupied or used by anyone other than
Tenant or its employees without Landlord’s prior written consent (such consent
not to be unreasonable withheld or delayed). Notwithstanding the foregoing,
Tenant shall have the right to assign this Lease or sublet the Demised Premises
or any part thereof, without the consent of Landlord, to any parent, subsidiary
or affiliate of Tenant. Any consent by Landlord hereunder (or assignment where
such consent is not required) shall not constitute a waiver of strict future
compliance by Tenant of the provisions of this Article 11 or a release of Tenant
from the full performance by Tenant with any of the terms, covenants, provisions
or conditions in this Lease. For purposes of this Article 11, any transfer or
change in control of Tenant (or any subtenant, assignee or occupant) by
operation of law or otherwise, shall be deemed an assignment hereunder,
including, without limitation, any merger, consolidation, dissolution or any
change in the controlling equity interests of Tenant or any subtenant, assignee,
or occupant (in a single transaction or a series of related transaction). Any
assignment or subletting in contravention of the provisions of this Article 11
shall be void.

 

12.   EMINENT DOMAIN.  If the whole or more than fifty percent (50%) of the
Demised Premises (or use or occupancy of the Demised Premises) shall be taken or
condemned by an governmental or quasi-governmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, or if all or any portion of the Land or Building are so taken,
condemned or conveyed and as a result thereof, in Landlord’s judgement, the
Demised Premises cannot be used for Tenant’s permitted use as set forth herein,
then this Lease shall cease and terminate as of the date when title vests in
such governmental or quasi-governmental authority and the Fixed Rent and
Additional Rent shall be abated on the date when such title vests in such
governmental or quasi-governmental authority.  If less than fifty percent (50%)
of the Demised Premises is taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect. In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord. The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.   CASUALTY DAMAGE.

 

13.1   In the event of damage to or destruction of the Demised Premises caused
by fire or other casualty, or any such damage or destruction to the Building or
the facilities necessary to provide services and normal access to the Demised
Premises in accordance herewith, Landlord, after receipt of written notice
thereof from Tenant, shall undertake to make repairs and restorations with
reasonable diligence as hereinafter provided, unless this Lease has been
terminated by Landlord or Tenant as hereinafter provided or unless any mortgagee
which is entitled to receive casualty insurance proceeds fails to make available
to Landlord a sufficient amount of such proceeds to cover the cost of such
repairs and restoration. If (i) the damage is of such nature or extent that, in
Landlord’s sole judgement, more than one hundred and twenty (120) days would be
required (with normal work crews and hours) to repair and restore the part of
the Demised Premises or Building which has been damaged, or (ii) the Demised
Premises or Building is so damaged that, in Landlord’s sole judgement, it is
uneconomical to restore or repair the Demised Premises or the Building, as the
case may be, or (iii) less than two (2) years then remain on the current Lease
Term, Landlord shall so advise Tenant promptly, and either party, in the case
described in clause (i) above, or Landlord, in the cases described in clauses
(ii) or (iii) above, within thirty (30) days after any such damage or
destruction shall have the right to terminate this Lease by written notice to
the other, as of the date specified in such notice, which termination date shall
be no later than thirty (30) days after the date of such notice.

 

13.2   In the event of fire or other casualty damage, provided this Lease is not
terminated pursuant to the terms of this Article 13 and is otherwise in full
force and effect, and sufficient casualty insurance proceeds are available for
application to such restoration or repair, Landlord shall proceed diligently to
restore the Demised Premises to substantially its condition prior to the
occurrence of the damage. Landlord shall not

 

6

--------------------------------------------------------------------------------


 

be obligated to repair or restore any alterations, additions, fixtures or
equipment which Tenant may have installed (whether or not Tenant has the right
or the obligation to remove the same or is required to leave the same on the
Demised Premises as of the expiration or earlier termination of this Lease)
unless Tenant, in a manner satisfactory to Landlord, assures payment in full of
all costs as may be incurred by Landlord in connection therewith.

 

13.3   Landlord shall not insure any improvements or alterations to the Demised
Premises in excess of Building standard tenant improvements, or any fixtures,
equipment or other property of Tenant. Tenant shall, at its sole expense, insure
the value of its leasehold improvements, fixtures, equipment and personal
property located in or on the Demised Premises, for the purpose of providing
funds to Landlord to repair and restore the Demised Premises to substantially
its condition prior to occurrences of the casualty occurrence. If there are any
such alterations, fixtures or additions and Tenant does not assure or agree to
assure payment of the cost of restoration or repair as aforesaid, Landlord shall
have the right to restore the Demised Premises to substantially the same
condition as existed prior to the damage, excepting such alterations, additions
or fixtures.

 

13.4   The validity and effect of this Lease shall not be impaired in any way by
the failure of Landlord to complete repairs and restoration of the Demised
Premises or of the Building within one hundred and twenty (120) days after
commencement of the work, even if Landlord had in good faith notified Tenant
that the repair and restoration could be completed within such period, provided
that Landlord proceeds diligently with such repair and restoration. In the case
of damage to the Demised Premises which is of a nature or extent that Tenant’s
continued occupancy is in the reasonable judgement of Landlord and Tenant
substantially impaired, then the Annual Fixed Rent and Tenant’s Proportionate
Share otherwise payable by Tenant hereunder shall be equitably abated or
adjusted for the duration of such impairment. Tenant shall be responsible to
repair all of Tenant’s leasehold improvements and all equipment, fixtures and
personal property located in or on the Demised Premises subject to Article 8,
and to such other conditions as Landlord may require.

 

14.   INSURANCE AND INDEMNIFICATION OF LANDLORD; WAIVER OF SUBROGATION.

 

14.1   Tenant covenants and agrees to exonerate, indemnify, defend, protect and
save Landlord, its representatives and Landlord’s managing agent, if any,
harmless from and against any and all claims, demands, expenses, losses, suits
and damages as may be occasioned by reason of (i) any accident or matter
occurring on or about the Demised Premises, causing injury to persons or damage
to property (including, without limitation, the Demised Premises), unless such
accident or other matter resulted solely from the negligence or otherwise
tortious act of Landlord or Landlord’s agents or employees, (ii) the failure of
Tenant fully and faithfully to perform the obligations and observe the
conditions of this Lease, and (iii) the negligence or otherwise tortious act of
Tenant or anyone in or about the Building on behalf of or at the invitation or
right of Tenant. Tenant shall maintain in full force and effect, at its own
expense, comprehensive general liability insurance (including a contractual
liability and fire legal liability insurance endorsement) naming as an
additional insured Landlord and Landlord’s managing agents, if any, against
claims for bodily injury, death or property damage in amounts not less than
$1,000,000 (or such higher limits as may be determined by Landlord from time to
time) and business interruption insurance in an amount equal to Tenant’s gross
income for twelve (12) months. All policies shall be issued by companies having
a Best’s financial rating of A or better and a size class rating of XII (12) or
larger or otherwise acceptable to Landlord.  At or prior to the Commencement
Date, Tenant shall deposit the policy or policies of such insurance, or
certificates thereof, with Landlord and shall deposit with Landlord renewals
thereof at least fifteen (15) days prior to each expiration. Said policy or
policies of insurance or certificates thereof shall have attached thereto an
endorsement that such policy shall not be canceled without at least thirty (30)
prior written notice to Landlord and Landlord’s managing agent, if any, that no
act or omission of Tenant shall invalidate the interest of Landlord under said
insurance and expressly waiving all rights of subrogation as set forth below. At
Landlord’s request, Tenant shall provide Landlord with a letter from an
authorized representative of its insurance carrier stating that Tenant’s current
and effective insurance coverage complies with the requirements contained
herein.

 

14.2   Landlord and Tenant hereby release the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way
of subrogation or otherwise for any loss or damage to property covered by
insurance then in force, even if any such fire or other casualty occurrence
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible. This release shall be applicable and in
full force and effect, however, only to the extent of and with respect to any
loss or damage occurring during such time as the policy or policies of insurance
covering said loss shall contain a clause or endorsements to the effect that
this release shall not adversely affect or impair said insurance or prejudice
the right of the insured to recover thereunder. To the extent available,
Landlord

 

7

--------------------------------------------------------------------------------


 

and tenant further agree to provide such endorsements for said insurance
policies agreeing to the waiver of subrogation as required herein.

 

15.   INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

 

15.1   Landlord and its agents or other representatives shall be permitted to
enter the Demised Premises at reasonable times (i) to examine, inspect and
protect the Demised Premises and the Building and (ii) during the last six (6)
months of the original or any renewal term, to show it to prospective tenants
and to affix to any suitable part of the exterior of the Building in which the
Demised Premises is located a notice for letting the Demised Premises or the
Building or (at any time during the original or any renewal term) selling the
Building.

 

15.2   Landlord shall have access to and use of all areas in the Demised
Premises (including exterior Building walls, core corridor walls and doors and
any core corridor entrances), any roofs adjacent to the Demised Premises, and
any space in or adjacent to the Demised Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, as well as access to and through the Demised Premises for the
purpose of operation, maintenance, decoration and repair, provided, however,
that except in emergencies such access shall not be exercised so as to interfere
unreasonable with Tenant’s use of the Demised Premises. Tenant shall permit
Landlord to install, use and maintain pipes, ducts and conduits within the
demising walls, bearing columns and ceilings of the Demised Premises, provided
that the installation work is performed at such times and by such methods as
will not materially interfere with Tenant’s use of the Demised Premises,
materially reduce the floor area thereof or materially and adversely affect
Tenant’s layout, and further provided that Landlord performs all work with due
diligence and care so as to not damage Tenant’s property or the Demised
Premises. Landlord and Tenant shall cooperate with each other in the location of
Landlord’s and Tenant’s facilities requiring such access.

 

15.3   Landlord reserves the right at any time, without incurring any liability
to Tenant therefor, to make such changes in or to the Building and the fixtures
and equipment thereof, as well as in or to the street entrances, halls, foyers,
passages, elevators, if any, and stairways thereof, as it may deem necessary or
desirable; provided that there shall be no change that materially detracts from
the character or quality of the Building.

 

16.   DEFAULT.  Any other provisions in this Lease notwithstanding, it shall be
an event of default (“Event of Default”) under this Lease if: (i) Tenant fails
to pay any installment of Fixed Rent, Additional Rent or other sum payable by
Tenant hereunder when due and such failure continues for a period of five (5)
days after written notice of such non-payment be Landlord to Tenant (which
written notice shall not be required more than two times in any period of twelve
(12) consecutive months), or (ii) Tenant fails to observe or perform any other
covenant or agreement of Tenant herein contained and such failure continues
after written notice given by or on behalf of Landlord to Tenant for more than
thirty (30) days, or (iii) Tenant uses or occupies the Demised Premises other
than as permitted hereunder, or (iv) Tenant assigns or sublets, or purports to
assign or sublet, the Demised Premises or any part thereof other than in the
manner and upon the conditions set forth herein, or (v) Tenant abandons or
vacates the Demised Premises or, without Landlord’s prior written consent,
Tenant removes or attempts to remove or manifests an intention to remove any or
all of Tenant’s property from the Demised Premises other than in the ordinary
and usual course of business, or (vi) Tenant (which, for purposes of this
clause, includes any guarantor hereunder) files a petition commencing a
voluntary case, or has filed against it a petition commencing an involuntary
case, under the Federal Bankruptcy Code (Title 11 of the Unites States Code), as
now or hereafter in effect, or under any similar law, or files or has filed
against it a petition or answer in bankruptcy or for reorganization or for an
arrangement pursuant to any state bankruptcy law or any similar state law, and,
in the case of any such involuntary action, such action shall not be dismissed,
discharged or denied within sixty (60) days after the filing thereof, or Tenant
consents or acquiesces in the filing thereof, or (vii) if Tenant is a banking
organization, Tenant files an application for protection, voluntary liquidation
or dissolution applicable to banking organization, or (viii) a custodian,
receiver, trustee or liquidator of Tenant or of all or substantially all of
Tenant’s property or of the Demised Premises shall be appointed in any
proceedings brought by or against Tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after such appointment or Tenant
consents to or acquiesces in such appointment, or (ix) Tenant shall generally
not pay Tenant’s debts as such debts become due, or shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or (x) any of the foregoing occurs as to any
guarantor or surety of Tenant’s performance under this Lease, or such guarantor
or surety defaults on any provision under its guaranty or suretyship agreement.
The notice and grace period provisions in clauses (i) and (ii) above shall have
no application to the Events of Default referred to in clauses (iii) through
(ix) above or, to the extent applicable (x).

 

8

--------------------------------------------------------------------------------


 

17.   LANDLORD’S REMEDIES.

 

17.1   In the event of any Event of Default, Landlord at any time thereafter may
at its option exercise any one or more of the following remedies:

 

(a)  Termination of Leases. Landlord may terminate this Lease, by written notice
to Tenant, without any right by Tenant to reinstate its rights by payment of
rent due or other performance of the terms and conditions hereof. Upon such
termination Tenant shall immediately surrender possession of the Demised
Premises to Landlord, and Landlord shall immediately become entitled to receive
from Tenant an amount equal to the difference between the aggregate of all Fixed
Rent and Additional Rent reserved under this Lease for the balance of the Lease
Term, and the fair rental value of the Demised Premises for that period,
determined as of the date of such termination.

 

(b)  Reletting. With or without terminating this Lease, as Landlord may elect,
Landlord may re-enter and repossess the Demised Premises, or any part thereof,
and lease them to any other person upon such terms as Landlord shall deem
reasonable, for a term within or beyond the term of this Lease; provided, that
any such reletting prior to termination shall be for the account of Tenant, and
Tenant shall remain liable for (i) all Annual Fixed Rent, Additional Rent and
other sums which would be payable under this Lease by Tenant in the absence of
such expiration, termination or repossession, less (ii) the net proceeds, if
any, of any reletting effected for the account of Tenant after deducting from
such proceeds all of Landlord’s expenses, attorneys’ fees and expenses,
employees’ expenses, reasonable alteration costs, expenses of preparation for
such reletting and all costs and expenses, direct or indirect, incurred as a
result of Tenant’s breach of the Lease. Landlord shall have no obligation to
relet the Demised Premises if Landlord, or any of its affiliates, shall have
other comparable space available for rent. If the Demised Premises are at the
time of default sublet or leased by Tenant to others, Landlord may, as Tenant’s
agent, collect rents due from any subtenant or other tenant and apply such rents
to the rent and other amounts due hereunder without in any way affecting
Tenant’s obligation to Landlord hereunder. Such agency, being given for
security, is hereby declared to be irrevocable.

 

(c)  Acceleration of Rent. Landlord may declare Fixed Rent and all items of
Additional Rent (the amount thereof to be based on historical amounts and
Landlord’s estimates for future amounts) for the entire balance of the then
current Lease Term immediately due and payable, together with all other charges,
payments, costs, and expenses payable by Tenant as though such amounts were
payable in advance on the date the Event of Default occurred.

 

(d)  Removal of Contents by Landlord. With respect to any portion of the Demised
Premises which is vacant or which is physically occupied by Tenant, Landlord may
remove all persons and property therefrom, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant, without
service of notice or resort to legal process (all of which Tenant expressly
waives) and without being deemed guilty of trespass or becoming liable for any
loss or damage which may be occasioned thereby. Landlord shall have a lien for
the payment of all sums agreed to be paid by Tenant herein upon all Tenant’s
property, which lien is to be in addition to Landlord’s lien now or hereafter
provided by law.

 

(e)  Right of Distress and Lien. In addition to all other rights and remedies of
Landlord, if an Event of Default shall occur, Landlord shall, to the extent
permitted by law, have a right of distress for rent and lien on all of Tenant’s
fixtures, merchandise and equipment in the Demised Premises, as security for
rent and all other charges payable hereunder.

 

(f)   Tenant hereby empowers an attorney of any Court of Record to appear for
Tenant in any and all actions which may be brought for rent and/or the charges,
payments, costs, and expenses herein reserved as rent, or herein agreed to be
paid by Tenant and/or to sign for Tenant an agreement for entering in any
competent Court and action to confess judgment, or actions for the recovery of
such rent or other charges or expenses in said suits or in said action or
actions to confess judgment against Tenant for all or part of the rent specified
in this Lease and then due and unpaid, and other charges, payments, costs, and
expenses reserved as rent or agreed to be paid by Tenant and then due and
unpaid; and for interest and costs and attorney’s fees of fifteen percent (15%)
of the amount due by Tenant. Such authority shall not be exhausted by one
exercise thereof, but judgment may be confessed as aforesaid from time to time
as often as any said rent and/or other charges reserved as rent or agreed to be
paid by Tenant shall fall due or be in arrears.

 

(g)  Upon the expiration of the then current term of this lease of the earlier
termination or surrender hereof as provided in this lease, it shall be lawful
for any attorney to appear as attorney for Tenant as well as for all persons
claiming by, through or under Tenant and to sign an agreement for entering in
any competent Court an action to confess judgment in ejectment against Tenant
and all persons claiming by, through or under Tenant and therein confess
judgment for the recovery by Landlord of possession of the

 

9

--------------------------------------------------------------------------------


 

premises, for which this lease (or a copy thereof) shall be its sufficient
warrant, whereupon, if Landlord so desires, a writ of possession or the
appropriate writ under the Rules of Civil Procedure then in effect may issue
forthwith, without any prior writ or proceedings; provided, however, if for any
reason after such action shall have commenced, the same shall be determined and
possession of the premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default or defaults,
or upon expiration of the term of this lease to bring one more further action to
confess judgment or actions as hereinbefore set forth to recover possession of
the premises and confess judgment for the recovery of possession of the premises
as hereinbefore provided.

 

(h)  In any action to confess judgment in ejectment and/or for rent in arrears,
Landlord shall first cause to be filed in such action an affidavit made by him
or someone acting for him, setting forth the facts necessary to authorize the
entry of judgment, and, if a true copy of this lease (and of the truth of the
copy such affidavit shall be sufficient evidence) be filed in such action, it
shall not be necessary to file in such action, it shall not be necessary to file
the original as a warrant of attorney, and rule of Court, custom or practice to
the contrary notwithstanding Tenant hereby releases to Landlord and to any and
all attorneys who may appear for Tenant all errors in said proceedings and all
liability therefor. If proceedings shall be commenced by Landlord to recover
possession under the Acts of Assembly and Rules of Civil Procedure, either at
the end of the term or earlier termination of this lease, or for non-payment of
rent or any other reason, Tenant specifically waives the right to the three
months’ notice and to the fifteen or thirty days’ notice required by the
Landlord and Tenant Act of 1951, and agrees that five days’ notice shall be
sufficient in either or any such case.

 

17.2   Injunction. In the event of breach or threatened breach by Tenant of any
provision of this Lease, Landlord shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity in addition to other
remedies provided for herein.

 

17.3   Waiver of Redemption. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future law in the event this
Lease is terminated, or in the event of Landlord obtaining possession of the
Demised Premises, or Tenant is evicted or dispossessed for any cause, by reason
of violation by Tenant of any of the provisions of this Lease.

 

17.4   Not Exclusive Right. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy herein or
by law provided, but each shall be cumulative and in addition to every other
right or remedy given herein or now or hereafter existing at law or in equity by
statute.

 

17.5   Expenses. In the event that Landlord commences suit for the repossession
of the Demised Premises, for the recovery or rent or any other amount due under
the provisions of this Lease, or because of the breach of any other covenant
herein contained on the part of Tenant to be kept or performed, and a breach
shall be established, Tenant shall pay to Landlord all expenses incurred in
connection therewith, including reasonable attorneys’ fees.

 

18.   LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If Tenant defaults in the
making of any payment or in the doing of any act herein required to be made or
done by Tenant, then Landlord may, but shall not be required to, make such
payment or do such act, and charge the amount of Landlord’s expense to Tenant,
with interest accruing and payable thereon at the Default Rate as of the date of
the expenditure by Landlord or as of the date of payment thereof by Tenant,
whichever is higher, from the date paid or incurred by Landlord to the date of
payment hereof by Tenant; provided, however, that nothing herein contained shall
be construed or implemented in such a manner as to allow Landlord to charge or
receive interest in excess of the maximum legal rate then allowed by law. Such
payment and interest shall constitute Additional Rent hereunder due and payable
with the next monthly installment of Fixed Rent; but the making of such payment
or the taking of such action by Landlord shall not operate to cure such default
by Tenant or to estop Landlord from the pursuit of any remedy to which Landlord
would otherwise be entitled.

 

19.   ESTOPPEL CERTIFICATE.  Tenant shall immediately prior to occupancy execute
Tenant Estoppel Certificate as provided for herein and attached hereto as
Exhibit “G”, and from time to time, at the request of Landlord, upon ten (10)
business days notice, execute and deliver to Landlord a statement provided by
Landlord to Tenant, it being intended that any such statement delivered pursuant
hereto may be relied upon by others with whom Landlord may be dealing. Failure
to execute said Estoppel Certificate shall constitute a default under this
lease.

 

20.   HOLDING OVER.   If Tenant retains possession of the Demised Premises or
any part thereof after the termination of this Lease or expiration of the Lease
Term or otherwise in the absence of any written

 

10

--------------------------------------------------------------------------------


 

agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord (1) as liquidated damages for such holding over
alone, an amount, calculated on a per diem basis for each day of such unlawful
retention, equal to the greater of (a) twice the Annual Fixed Rent, or (b) the
established market rental for the Demised Premises, for the time Tenant thus
remains in possession, plus, in each case, all Additional Rent and other sums
payable hereunder, and (ii) all other damages, costs and expenses sustained by
Landlord by reason of Tenant’s holding over. Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Demised
Premises, all Tenant’s obligations with respect to the use, occupancy and
maintenance of the Demised Premises shall continue during such period of
unlawful retention.

 

21.   RELOCATION OF TENANT.   Landlord, at its sole expense, on at least thirty
(30) days prior written notice to Tenant, may require Tenant to move from the
Premises to another suite of comparable size and decor in the Building or in the
Business Park in order to permit Landlord to consolidate the Premises with other
adjoining space or to be leased to another tenant in the Building. In the event
of any such relocation, Landlord shall pay all the expenses of preparing and
decorating the new premises so that they will be substantially similar to the
Premises and shall also pay the expenses of moving Tenant’s furniture and
equipment to the new premises.

 

22.   SURRENDER OF DEMISED PREMISES. Tenant shall, at the end of the Lease Term,
or any extension thereof, promptly surrender the Demised Premises in good order
and condition and in conformity with the applicable provisions of this Lease,
excepting only reasonable wear and tear.

 

23.   SUBORDINATION AND ATTORNMENT. This Lease and the estate, interest and
rights hereby created are subordinate to any mortgage now or hereafter placed
upon the Building or the Land or any estate or interest therein, including,
without limitation, any mortgage on any leasehold estate, and to all renewals,
modifications, consolidations, replacements and extensions of the same as well
as any substitutions therefor, as provided for on the attached Exhibit “F”.
Tenant agrees that in the event any person, firm, corporation or other entity
acquires the right to possession of the Building or the Land, including any
mortgagee or holder of any estate or interest having priority over this Lease,
Tenant shall, if requested by such person, firm, corporation or other entity,
attorn to and become the tenant of such person, firm, corporation or other
entity, upon the same terms and conditions as are set forth herein for the
balance of the Lease Term. Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates of execution and
delivery, and in that event, such mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the mortgage. Tenant, if requested by Landlord, shall execute any
such instruments in recordable form as may be reasonably required by Landlord in
order to confirm or effect the subordination or priority of this Lease, as the
case may be, and the attornment of Tenant to future landlords in accordance with
the terms of this Article. Landlord shall furnish to Tenant a non-disturbance
agreement from the holder of such mortgage providing that so long as Tenant is
not in default of this Lease Tenant’s occupancy shall not be disturbed and the
obligations of Landlord will continue to be performed.

 

24.   BROKERS. Each party represents and warrants to the other that it, he, she
or they have not made any agreement or taken any action which may cause anyone
to become entitled to a commission as a result of the transactions contemplated
by this Lease, and each will indemnify and defend the other from any all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of its, his, her or their representation or warranty
contained in the Article 23 except for KLNB, Inc.

 

25.   NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been given (i) if hand delivered or sent by an
express mail or delivery service or by courier, then if and when delivered to
the respective parties at the below addresses (or at such other address as a
party may hereafter designate for itself by notice to the other party as
required hereby), or (ii) if mailed, then on the next business day following the
date on which such communication is deposited in the United States mails, by
first class registered or certified mail, return receipt requested, postage
prepaid, and addressed to the respective parties at the below addresses (or at
such other address as a party may hereafter designate for itself by notice to
the other party as required hereby). All notices and communications to Tenant
may also be given by leaving the same at the Demised Premises during business
hours.

 

11

--------------------------------------------------------------------------------


 

25.1   If to Landlord:

 

25.2   If to Tenant:

 

26.   MISCELLANEOUS.

 

26.1   Successors and Assigns. The obligations of this Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that Landlord and each successive owner of the
Building and/or the Land shall be liable only for obligations accruing during
the period of its ownership or interest in the Building, and from and after the
transfer by Landlord or such successive owner of its ownership or other interest
in the Building, Tenant shall look solely to the successors in title for the
performance of Landlord’s obligations hereunder arising thereafter.

 

26.2   Waivers. No delay or forbearance by Landlord in exercising any right or
remedy hereunder or in undertaking or performing any act matter which is not
expressly required to be undertaken by Landlord shall be construed,
respectively, to be a waiver of Landlord’s rights or to represent any agreement
by Landlord to undertake or perform such act or matter thereafter.

 

26.3   Waiver of Trial by Jury. Tenant hereby consents to the exclusive
jurisdiction of the courts of the state where the Demised Premises are located
and in any and all actions or proceedings arising hereunder or pursuant hereto,
and irrevocably agrees to service of process in accordance with Article 24
above. Landlord and Tenant agree to waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use of or occupancy of
the Demised Premises and/or any claim of injury or damage and any emergency or
any other statutory remedy.

 

26.4   Limitation of Landlord’s Liabilities. Tenant shall look solely to the
Demised Premises and rents derived therefrom and Landlord’s insurance proceeds
for enforcement of any obligation hereunder or by law assumed or enforceable
against Landlord, and no other property or other assets of Landlord shall be
subjected to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies or with respect to this Lease, the relationship of Landlord
and tenant hereunder or Tenant’s use and occupancy of the Demised Premises.

 

26.5   Time of the Essence. All times, wherever specified herein for the
performance by Landlord or Tenant of their respective obligations hereunder, are
of the essence of this Lease.

 

26.6   Severability. Each covenant and agreement in this Lease shall for all
purposes be construed to be a separate and independent covenant or agreement. If
any provision in this Lease or the application thereof shall to any extent be
invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions in this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

26.7   Amendment and Modification. This Lease, including all Exhibits hereto,
each of which is incorporated in this Lease, contains the entire agreement
between the parties hereto, and shall not be amended, modified or supplemented
unless by agreement in writing signed by both Landlord and Tenant.

 

26.8   Headings and Terms. The title and headings and table of contents of this
Lease are for convenience of reference only and shall not in any way be utilized
to construe or interpret the agreement of the parties as otherwise set forth
herein. The term “Landlord” and term “Tenant” as used herein shall mean, where
appropriate, all persons acting by or on behalf of the respective parties,
except as to any required approval, consents or amendments, modifications or
supplements hereunder when such terms shall only mean the parties originally
named on the first page of this Lease as Landlord and Tenant, respectively, and
their agents so authorized in writing.

 

26.9   Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Maryland.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

LANDLORD:

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

Witness:

By:

Frederick Smith, General Partner

 

 

 

 

 

 

/s/ Leiloni Reynolds

 

By:

/s/ Frederick Smith

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

Witness:

 

By:

SINCLAIR COMMUNICATIONS, INC.

 

 

 

 

 

 

 

 

 

 

 

/s/ Leiloni Reynolds

 

By:

/s/ David B. Amy

 

 

 

Name:

David B. Amy

 

 

 

Title:

Secretary

 

 

13

--------------------------------------------------------------------------------


 

 

RENT SCHEDULE

RIDER #1

 

Year

 

Monthly

 

Annually

 

 

 

 

 

 

 

1

 

 

$

71,494.50

 

$

857,934.00

 

 

 

 

 

 

 

 

2

 

 

$

73,639.33

 

$

883,672.02

 

 

 

 

 

 

 

 

3

01-02

 

$

75,848.51

 

$

910,182.18

 

 

 

 

 

 

 

 

4

02-03

 

$

78,123.97

 

$

937,487.64

 

 

 

 

 

 

 

 

5

03-04

 

$

80,467.68

 

$

965,612.27

 

 

 

 

 

 

 

 

6

04-05

 

$

82,881.72

 

$

994,580.64

 

 

 

 

 

 

 

 

7

05-06

 

$

85,368.17

 

$

1,024,418.06

 

 

 

 

 

 

 

 

8

06-07

 

$

87,929.17

 

$

1,055,150.60

 

 

 

 

 

 

 

 

9

07-08

 

$

90,567.09

 

$

1,086,805.12

 

 

 

 

 

 

 

 

10

08-09

 

$

93,284.10

 

$

1,119,409.27

 

 

14

--------------------------------------------------------------------------------


 

ADDENDA TO SCI/BEAVER DAM LLC LEASE

 

Section 1. Demise Premises.   Beaver Dam LLC will grant SBG/SCI first right of
refusal on any space on the second floor as well as on the first floor.

 

Section 2. Lease Term.   Beaver Dam LLC will grant a 5-year option with the rate
not to exceed the fair market value of like space. However, in no instance will
the rate be less than the rent paid for the last year on the current lease. The
Lease term will begin the day the general contractor, Roy L. Kirby and Sons, has
released the building to Beaver Dam LLC in compliance with state and county laws
to function for public use. This release date would be the date that Sinclair
Communications, Inc. would have full access to initiate occupancy or additional
tenant improvements of their leased space. This date would be a minimum of 60
days after the tenant improvements are undertaken by the tenant. The projected
occupancy date is currently July 1, 1999.

 

Section3. Fixed Rent.   See Exhibit C Addendum.

 

Section 7. Improvements to Premises.   Add to Exhibit B: SBG/SCI will be
allotted $15 per square foot of the rentable square feet as Tenant improvements.
Beaver Dam LLC will provide a ceiling. The ceiling will be 2x2 or 2x4 grids
which will be provided above and beyond the $15 per sq. ft. Tenant improvement
allowance. This ceiling will be provided at no cost to SBG/SCI. All other
improvements to the space will be at the expense of SBG/SCI.

 

Section 9. Covenants to Landlord.   Normal business hours will be 8:00 A.M.-6:00
P.M., Monday-Friday, 9:00 A.M.-1:00 P.M., Saturday, no holidays or Sundays.

 

Section 10. Covenants of Tenant.   If allowed by law, signage will be present on
the parking lot as well as a first floor lobby directory. At this time, it is
the intent of Beaver Dam LLC to place an external sign fixed to the building
which will read “Sinclair”.

 

Section 11. Assignment and Subletting.   The Tenant will have the right to
assign their lease to the purchaser of the Tenant’s business. The purchase of
said business will have the identical responsibilities to the Landlord as did
the Tenant/seller of the business. Assignee must have a net worth equal to or
greater than that of the Tenant as of the Lease Commencement Date and as of the
effective date of the proposed assignment or subletting.

 

Section 21. Allocation of Tenant.   Delete section.

 

Section 24. Broker.   KLNB, Inc. is the agent of the Landlord. The Landlord is
responsible for KLNB’s fees.

 

Exhibit C.  Provision regarding additional rent and adjustment to fix rent. As a
point of clarification, the baseline for operating expenses will be established
during the first year

 

15

--------------------------------------------------------------------------------


 

of the Tenant’s lease. This will be covered by the Tenant’s sq. ft. cost.
However, at the beginning of the second year of the lease, any increases in
costs above the Year 1 baseline related to items under Exhibit “C” will be paid
by the Tenant’s on a pro-rata per sq. ft. share.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SPECIAL STIPULATIONS

 

Please Initial:

 

 

 

 

 

 

 

 

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROVISIONS REGARDING ADDITIONAL RENT AND ADJUSTMENTS TO FIX RENT

 

1.   Definitions.

 

A.          “Essential Capital Improvements” shall mean (a) a labor saving
device, energy saving device or other installation, improvement or replacement
which is intended to reduce Operating Expenses, whether or not voluntary or
required by governmental mandate, or (b) an installation or improvement required
by reason of any law, ordinance or regulation which did not exist on the date of
the execution of this Lease, or (c) an installation or improvement intended to
improve the safety of tenants in the Building generally, whether or not
voluntary or required by governmental mandate.

 

B.          “Operating Expense Allowance” shall mean and equal -Tenant’s
Proportionate Share of the amount of Operating Expenses for the calendar year
1999.

 

C.          “Operating Expenses” shall mean all of Landlord’s operating costs
and expenses of whatever kind or nature paid or incurred in the operation and
maintenance of the Building and the Land, all computed on the accrual basis and
in accordance with the terms of this Lease, including, but not limited to, the
following:

 

1.     Gas, electricity, steam, fuel, water, sewer and other utility charges
(including surcharge’s) of whatever nature (excluding use of utilities by other
tenants such as may be submetered or separately metered pursuant to their
leases);

 

2.     Insurance premiums and the amounts of any deductibles paid by Landlord;

 

3.     Building personnel costs, including, but not limited to, salaries, wages,
fringe benefits, taxes, insurance and other direct and indirect costs;

 

4.     Costs of service and maintenance contracts including, but not limited to,
cleaning and security services;

 

5.     All other maintenance and repair expenses (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties,
and alterations solely attributable to tenants of the Building other than
Tenant) and the cost of materials and supplies;

 

6.     Any other costs and expenses (i.e. items which are not capital
improvements) incurred by Landlord in operating the Building, including ground
rent, if any;

 

7.     The cost of any additional services not provided to the Building on the
Commencement Date but thereafter provided by Landlord in the prudent management
of the Building;

 

8.     The annual amortization of any Essential of Capital Improvement which is
made by Landlord after completion of initial construction of the Building, based
on the useful life of the improvement plus interest at the Prime Rate on the
date of the expenditure on the underappreciated portion thereof;

 

9.     Landlord’s central office accounting costs and overhead applicable to the
Building;

 

10.   Accounting fees for preparing the Operating Expense statement;

 

11.   Management fees payable to the managing agent; and

 

12.   Taxes, allocated on a per diem basis if the tax year is different than the
Operating Year.

 

Please Initial:

 

 

 

 

 

 

 

/s/ D.A.

 

Landlord

 

Tenant

 

C-1

--------------------------------------------------------------------------------


 

Operating Expenses shall not include:

 

1.     Special cleaning or other services, not offered to all tenants of the
Building;

 

2.     Any charge for depreciation, interest or rents (except, if applicable)
(ground rents) paid or incurred by Landlord; or

 

3.     Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.    “Operating Year” shall mean each calendar year or such other period of
twelve (12) months as hereafter may be adopted by Landlord as its fiscal year,
occurring during the Lease Term.

 

E.     “Taxes” shall mean all taxes, assessments and governmental charges,
whether Federal, state, county or municipal, and whether general or special,
ordinary or extraordinary, foreseen or unforeseen, imposed upon the Building or
the Land or their operation, whether or not directly paid by Landlord. Taxes
shall not include income taxes, excess profit taxes, franchise taxes, or other
taxes imposed or measured on or by the income of Landlord from the operation of
the Building or the Land; provided, however, that if, due to a future change in
the method of taxation or assessment, any income, profit, franchise or other
tax, however designated, shall be imposed in substitution, in whole or in part,
for (or in lieu of) any tax, assessment or charge which would otherwise be
included within the definition of Taxes, such other tax shall be deemed to be
included with Taxes as defined herein to the extent of such substitution. There
shall be added to Taxes the expenses of any contests (administrative or
otherwise) of Taxes incurred during the Operating Year. Tenant shall pay to the
appropriate governmental authority any use and occupancy tax. In the event that
Landlord is required by law to collect such tax, Tenant shall pay such use and
occupancy tax to Landlord as Additional Rent upon demand and Landlord shall
remit any amounts so paid to Landlord to the appropriate governmental authority.

 

F.     “Tenants’s Proportionate Share” shall mean a fraction; the numerator of
which shall be the rentable square feet of Demised Premises, and the denominator
of which is 74,200 rentable square feet which is the aggregate rentable square
feet in the Building.

 

2.             Additional Rent for Operating Expenses.

 

2.1   Commencing on August 1, 1999, Tenant shall pay during the Lease Term as
Additional Rent, the amount by which Tenants’ Proportionate Share of Operating
Expenses exceeds the Operating Expense Allowance.

 

2.2   As soon as available in each Operating Year during the Lease Term,
Landlord shall provide Tenant with a written statement setting forth the
Operating Expense Allowance and a projection of Tenant’s Proportionate Share of
Operating Expenses for such year commencing on the first day of the first month
following receipt of such statement and continuing until receipt by Tenant of
Landlord’s statement of the next projected Tenant’s Proportionate Share of
Operating Expenses, Tenant shall pay to Landlord with each monthly installment
of Fixed Rent an amount equal to one-twelfth (1/12th) of the excess of such
projected Tenant’s Proportionate Share of Operating Expenses over the Operating
Expense Allowance. Concurrently with the first payment required hereinabove,
Tenant shall pay to Landlord an amount equal to the excess of such projected
Tenant’s Proportionate Share of Operating Expenses over the Operating Expense
Allowance multiplied by a fraction, the numerator of which is the number of
calendar months of the Operating Year in question which have elapsed prior to
the due date of such first payment and the denominator of which is twelve (12),
less any payments made by Tenant during said period on account of such excess
Operating Expenses.

 

C-2

--------------------------------------------------------------------------------


 

2.3   Landlord shall, as soon as possible after the close each such Operating
Year, provide Tenant with a statement of the actual operating expenses for such
period. Any underpayment by Tenant during such Operating Year due to the fact
that projected Operating Expenses were less than actual Operating Expenses shall
be paid to Landlord within 30 days after Tenant’s receipt of a statement for
such deficiency. Any overpayment by Tenant due to the fact that projected
Operating Expenses were greater than actual Operating Expenses for such year
shall be credited to the next Additional Rent payable by Tenant under this
Exhibit “C.” If the Operating Expenses are less than the Operating Expense
Allowance, a credit or check will not be issued.

 

3.       Adjustment for Vacancies. In determining Operating Expenses for any
Operating Year, if the Building was less than fully occupied during such entire
year, or was not in operation during such entire year, then Operating Expenses
shall be adjusted by Landlord to reflect the amount that such expenses would
normally be expected to have been, in the reasonable opinion of Landlord, had
the Building been fully occupied and operational throughout such year, except
that in no event shall such adjustment result in an amount less than the actual
Operating Expenses. Any such annualization shall be explained in Landlord’s
statement under Section 2.3 hereof.

 

4.       Pro-Rations. Should this Lease commence or terminate at any time other
than the first day of an Operating Year, the Additional Rent payable by Tenant
on account of Operating Expenses shall be first calculated on the basis of the
entire Operating Year and then pro-rated on the basis of the number of days of
occupancy.

 

5.       Audit. Tenant shall have the right at all reasonable times within
thirty (30) days after Landlord has provided Tenant with a statement of the
actual Operating Expenses, and at its sole expense, to audit Landlord’s books
and records relating to this Lease for that Operating Year.

 

6.       Minimums. Notwithstanding anything contained herein to the contrary, in
no event shall Tenant’s Proportionate Share of Operating Expenses for any
calendar year be less than the Operating Expense Allowance.

 

7.       Personal Property Taxes. Tenant will be responsible for ad valorem
taxes on its personal property and on the value of the leasehold improvements in
the Demised Premises to the extent that the same exceed Building Standard
allowances (and if the taxing authorities do not separately assess Tenant’s
leasehold improvements, Landlord may make a reasonable allocation of impositions
to such improvements).

 

8.       Survival. If, upon expiration or termination of this Lease for any
cause, the amount of any Additional Rent due hereunder has not yet been
determined, an appropriate payment from Tenant to Landlord or refund from
Landlord to Tenant, shall be made promptly after such determination.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Please Initial:

 

 

 

 

 

 

 

 

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

RULES AND REGULATIONS

 

1.      The sidewalks, lobbies, passages, elevators and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to Tenant’s offices. Landlord shall in all cases retain the right to control
or prevent access thereto of all persons whose presence, in the judgement of
Landlord, shall be prejudicial to the safety, peace, character or reputation of
the building or of any of the tenants.

 

2.      The toilet rooms, water closets, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used by Tenant for any purposes other
than those for which they were designed and installed. No sweeping, rubbish,
rags, ashes, chemicals or other refuse or injurious substances (which shall
include medical waste) shall be placed therein or used in connection therewith
by Tenant or left by Tenant in the lobbies, passages, elevators or stairways.

 

3.      Nothing shall be placed by Tenant on the outside of the building or on
its window sills or projections. Skylights, windows, doors and transoms shall
not be covered or obstructed by Tenant, and no window shades, blinds, curtains,
screens, storm windows, awnings or other materials shall be installed or placed
on any of the windows or in any of the window spaces, except as approved in
writing by Landlord.

 

4.      No sign, lettering, insignia, advertisement, or notices shall be
inscribed, painted, installed or placed on any window or in any window spaces or
any other part of the outside or inside of the building, unless first approved
in writing by Landlord. Names shall be placed on suite entrance doors for Tenant
by Landlord and not otherwise, and at Tenant’s expense. In all instances the
lettering is to be of design and form approved by Landlord.

 

5.      Tenant shall not place additional locks upon any doors and shall
surrender all keys for all locks at the end of the tenancy.

 

6.      Tenant shall not do or commit, or suffer, or permit to be done or
committed, any act or thing whereby, or in consequence whereof, the rights of
other tenants will be obstructed or interfered with, or other tenants will in
any other way be injured or annoyed. Tenant shall not use nor keep, nor permit
to be used or kept in the building any matter having an offensive odor, nor any
kerosene, gasoline, benzine, fuel, or other explosive or highly flammable
material. No birds, fish or animals shall be brought into or kept in or about
the premises.

 

7.      In order that the premises may be kept in good state of preservation and
cleanliness, Tenant shall, during the continuance of its possession, permit
personnel and contractors approved by Landlord, and no one else, to clean the
premises. Landlord shall be in no way responsible to Tenant for the removal,
disposal or cleaning of any medical equipment or waste or for any damage done to
furniture or other effects of Tenant or others by any of Tenant’s employees, or
any persons, or for any loss of Tenant’s employees, or for any loss of property
of any kind in or from the premises, however occurring. Tenant shall see each
day that the windows are closed, the lights turned out, and doors securely
locked before leaving the premises.

 

8.      If Tenant desires to introduce signaling, telegraphic, telephonic,
protective alarm or other wires, apparatus or devices, Landlord shall direct
when and how the same are to be placed, and except as so directed, no
installation, boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the building or premises
and to require the changing of wiring connections or layout at Tenant’s expense,
to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Lessor may establish relating thereto,
and in the event of non-compliance with the requirements or rules, Landlord
shall have the right immediately to cut wiring or to do what it considers
necessary to remove the danger, annoyance or electrical interference with
apparatus in any part of the building. All wires installed by Tenant must be
clearly tagged at the distributing boards and junction boxes, and elsewhere as
required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

9.      No furniture, packages, equipment, supplies or merchandise of Tenant
will be received in the building, or carried up or down in the elevators or
stairways, except during such hours as shall be designated by Landlord, and
Landlord in all cases shall also have the exclusive right to prescribe the
method and manner in which the same shall be brought in or taken out of the
building. Tenant shall in all cases have the right to exclude heavy furniture,
safes, and other articles from the building which may be hazardous or to require
them

 

Please Initial:

 

 

 

 

 

/s/

 

/s/ D.A.

 

Landlord

 

Tenant

 

E-1

--------------------------------------------------------------------------------


 

to be located at designated places in the premises. The cost of repairing any
damage to the building caused by taking in or out furniture, safes or any
articles or any damage caused while the same be in the premises, shall be paid
by Tenant.

 

10.     Without Landlord’s written consent, nothing shall be fastened to, nor
shall holes be drilled or nails or screws driven into walls of partitions; nor
shall walls or partitions be painted, papered, or otherwise covered or moved in
any way, or marked or broken; nor shall any connection be made to electric wires
for running fans or motors or other apparatus, devices or equipment; nor shall
machinery of any kind other than customary small business machines be allowed on
the premises; nor shall Tenant use any other method of heating, air conditioning
or air cooling than that provided by Landlord. Telephones, switchboards and
telephone wiring and equipment shall be placed only where designated by
Landlord. No mechanics, other than those employed by Landlord, shall be allowed
to work in or about the building without the written consent of Landlord first
have been obtained.

 

11.     Access may be had by Tenant to the premises at any time, Access may be
refused at Landlord’s election, unless the person seeking it is known to the
watchman in charge, or has a pass issued by Landlord, or is properly identified
to the watchman’s satisfaction. Landlord shall in no case be responsible for the
admission or exclusion of any person. In case of invasion, hostile attack,
insurrection, mob violence, riot, bomb threats, explosion fire or any casualty.
Landlord reserves the right to bar or limit access to the building for the
safety of occupants or protection of property.

 

12.     Landlord reserves the right to rescind, suspend or modify any rules or
regulations, and to make such other rules or regulations as, in Landlord’s
judgement, may from time to time be needed for the safety, care, maintenance,
operation and cleanliness of the building, or for the preservation of good order
therein. Tenant agrees to comply with new or modified regulations of any
Federal, State or Municipal authority having appropriate jurisdiction or any
regulatory agencies as they may affect the premises or building. Notice of any
action by Landlord referred to in this paragraph, when given to Tenant, shall
have the same force and effect as if originally made a part of the foregoing
lease. But new rules and regulations will not, however, be unreasonably
inconsistent with the proper and rightful enjoyment of the premises by Tenant
under this lease.

 

13.     The use of rooms as sleeping quarters is prohibited at all times.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT “F”

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the       day of                            , 19    ,
by and between                                           ,
a                                corporation, having an office
at                                                     (the “Lender”), and
                 , a                        corporation having an office
at                                                                (the
“Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”)
to                                                                (“Landlord”)
evidenced by a Promissory Note of Landlord (together with any present or future
amendments or increases thereto, the “Note”) secured by a mortgage from the
Landlord, as amended, increased, renewed, modified, consolidated, replaced, or
extended being hereinafter referred to as the “Mortgage”, covering all of the
Landlord’s right, title and interest in the land, buildings, improvements and
other items of property described therein, located in Baltimore County, Maryland
and more particularly described in Exhibit “A” annexed hereto and made a part
hereof (said land, buildings, improvements, and such other property being
hereinafter collectively referred to as the “Mortgaged Premises”) and further
secured by an Assignment of Rents and Other Interest (together with any present
or future amendments or increases thereto, the “Assignment Rents”), both
recorded in the Office of the Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as
of                                , 19   , (said lease, as the same may be
amended, renewed, modified, consolidated, replaced or extended being hereinafter
referred to as the “Lease”), covering a portion of the Mortgaged Premises (the
“Leased Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

1.          The Lease (and all provisions thereof, including any purchase
option) shall at all times be subject and subordinate to the provisions of this
Agreement in each and every respect to the Mortgage (and all provisions thereof)
subject, nevertheless, to the provisions of this Agreement. The foregoing
provision shall be self-operative; however, the Tenant, upon request, shall
execute and deliver any certificate which the Landlord or the Lender may request
to confirm said subordination by the Tenant.

 

2.          The Tenant certifies that (a) the Lease is presently in full force
and effect and unmodified, except as noted in this Agreement, and constitutes
the sole agreement between Landlord and Tenant relating to Tenant’s occupancy of
the Leased Premises, (b) to the best of its knowledge, no event has occurred
which constitutes a default under the Lease by the Landlord or which, with the
giving of notice, the passage of time or both, would constitute a default by the
Landlord under the Lease; (c) to the best of its knowledge, as of the date
hereof Tenant has no charge, lien or claim of offset under the Lease and
Landlord does not owe any sums to Tenant under the Lease or any other agreement.
The full minimum monthly rental of $                     is
payable             , and Tenant has been given no rent concessions or free rent
other than as specifically set forth in the Lease. The Landlord shall be a third
party beneficiary of the certifications as set forth in this paragraph.

 

3.          The Lease and rentals thereunder have been assigned to Lender as
security for repayment of the Loan. Lender, as such assignee, hereby directs
Tenant to pay to Landlord all rentals and other moneys due and to become due to
Landlord under the Lease until receipt of further direction from Lender. Upon
receipt by Tenant of subsequent direction from Lender, Tenant shall pay to
Lender, or in accordance with such

 

Please Initial:

 

 

 

 

 

 

 

/s/ D.A.

 

Landlord

 

Tenant

 

F-1

--------------------------------------------------------------------------------


 

subsequent directions of Lender, all such rentals and other sums due under the
Lease, or amounts equal thereto. Tenant shall have no responsibility or
ascertain whether such direction by Lender is permitted under the Mortgage or
such Assignment of Rents and Other Interests. Landlord, by its execution of
consent form attached hereto, consents to the foregoing.

 

4.          Tenant acknowledges that without the prior written consent of the
Lender, or except as permitted by the terms of the lease that no modification of
the Lease so as to materially reduce the rents and other charges payable
thereunder, or shorten or extend or renew the term thereof or adversely affect
the rights or increase the obligations of the Landlord thereunder, or prepay
rents or other charges under the Lease for more than on month in advance. In the
event of any default on the part of the Landlord under the Lease, Tenant will
give written notice thereof to the Lender, or its successor or assigns whose
name and address previously shall have been furnished to the Tenant in writing.
Any right or remedy of Tenant resulting from or dependent upon such notice shall
take effect only after notice is go given to the Lender. Performance by the
Lender of any of the Landlord’s obligations under the Lease in accordance with
the terms of the Lease shall satisfy provisions of the Lease requiring
performance by the Landlord, and the Lender, exercising reasonably due
diligence, shall have the reasonable additional period of time under the
circumstances to complete such performance.

 

5.          If the interest of the Landlord under the Lease Premises shall be
transferred by reason of a foreclosure action or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure,
the Tenant shall be bound to and shall attorn to the person acquiring the
interests of the Landlord as a result of any such action or proceeding and such
person’s successors and assigns (any of the foregoing being hereafter referred
to as the “Successors”) upon the Successor succeeding to the interest of the
Landlord in and to the Lease Premises. Said attornment shall be effective and
self-operative without the execution of any further instruments. The Tenant,
upon request, shall execute and deliver any certificate or other instrument
necessary or appropriate which the Lender or the Successor may request to effect
or confirm said attornment by the Tenant.

 

6.          If the interest of the Landlord under the Lease shall be transferred
by reason of foreclosure or other proceedings for enforcement of the Mortgage or
pursuant to a transfer in lieu of foreclosure then, except as provided in this
Agreement, the Successor shall be bound to the Tenant under all of the terms,
covenants, and conditions of the Lease for the balance of the term thereof
remaining, with the same force and effect as if the Successor were the Landlord
(but subject to Paragraph 7 below).

 

7.          The Successor shall not and shall not be deemed to (a) adopt or in
any other manner be responsible or liable for any representations and warranties
made by the Landlord in the Lease (b) be liable for any act, omission or default
of Landlord or any prior Landlord and will not be subject to any offsets or
defenses which the Tenant might have against Landlord or any prior Landlord, (c)
be bound by any amendment or modification of the Lease or by any prepayment of
rents or other charges under the Lease for more than one month unless such
amendment, modification or prepayment was approved in writing by the Lender, (d)
be liable to Tenant for any refund of any security deposit made by the Tenant
pursuant to the Lease, except to the extent that the Successor has actually
received that security deposit, or (e) be liable to Tenant in any event for any
matter relating to the operation, maintenance, or condition of the Mortgaged
Premises or Leased Premises prior to the date Successor acquires title to the
Lease Premises. Any rights of the Tenant to terminate or cancel the Lease by
reason of the failure of Landlord or any prior Landlord under the Lease to
perform any of its obligations under the Lease shall be suspended if and while
the Successor is exercising reasonably diligent efforts under the circumstances
to cause such obligations to be performed. The obligations and liability of the
Successor shall be limited to and enforceable only against the Successor’s
estate and interest in the Leased Premises and not out of or against any other
assets or properties of the Successor.

 

8.          Notwithstanding anything in the Lease to the contrary, if the
interest of the Landlord under the Lease shall be transferred to the Successor,
then (a) the Successor shall not be obligated to reconstruct the Leased Premises
following a casualty or condemnation thereto.

 

9.          If Tenant is not in default hereunder or under the terms of the
Lease, the Tenant will not be joined as a party defendant for the purpose of
terminating the lease in any foreclosure action or proceeding which may be
instituted or taken by the Lender, nor will the Tenant be evicted from the
Leased Premises, nor will the Tenant’s leasehold estate under the Lease be
terminated or disturbed, nor will any of the Tenant’s rights under the Lease be
affected in any way by reason of any default under the Mortgage.

 

10.        This Agreement may not be modified except by an agreement in writing
signed by the parties hereto or their respective successors in interest. This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, representatives, successors and assigns.

 

F-2

--------------------------------------------------------------------------------


 

11.        Upon a valid expiration or termination of the Lease for any reason,
and provided the Lease shall not have been renewed or otherwise extended and
Tenant shall have no right to possession of the Leased Premises, Tenant shall
execute, acknowledge and deliver to the Landlord, the Lender, and the Successor,
a certificate attesting to the expiration or termination of the Lease and
waiving all rights to possession of the Leased Premises.

 

12.        All notices, demands or requests made pursuant to, under or by virtue
of this Agreement must be in writing and mailed to the party to whom the notice,
demand or request is being made by certified or registered mail, return receipt
requested, at its address set forth above. Any party may change the place that
notices and demands are to be sent by written notice delivered in accordance
with this Agreement.

 

13.        This Agreement is fully integrated and not in need of parol evidence
in order to reflect the intentions of the parties hereto. The parties hereto
intend the literal words of this Agreement to govern the subject matter hereof
and all prior negotiations, drafts and other extrinsic communications shall have
no significance or evidentiary effect. This Agreement shall be the whole and
only agreement between the parties hereto with regard to the subordination of
the Lease and the leasehold interest of Tenant thereunder to the lien or charge
of the Mortgage in favor of Lender, and shall supersede and control any prior
agreements as to such, or any subordination, including, but not limited to,
those provisions, if any, contained in the Lease which provide for the
subordination of the Lease and the leasehold interest of Tenant thereunder to a
deed or deeds of trust or to a mortgage or mortgages to be thereafter executed.
In the event any one or more of the provisions of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 

14.        This Agreement shall continue in effect until all sums due by
Landlord to Lender under the Note, the Mortgage and the Assignment of Rents have
been paid in full.

 

15.        Tenant shall neither suffer nor itself manufacture, store, handle,
transport, dispose of, spill, leak, dump any toxic or hazardous waste, medical
waste or other waste products or substance (as they may be defined in any
federal or state statue, rule or regulation pertaining to or governing such
wastes, waste products or substances) on the Premises at any time during the
term, or extended term, of the Lease, except in compliance with all applicable
laws and regulations.

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

 

CONSENT

 

 

 

 

 

The undersigned consents to the foregoing.

 

 

 

 

 

 

 

 

LANDLORD:

 

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

BY:

 

 

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT “G”

TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees
with                                       , its successors and assigns
(“                    ”) that:

 

1.           Tenant has accepted possession of the Premises pursuant to the
Lease. The Lease term commenced on             . The termination date of the
Lease term, excluding renewals and extensions is                        .

 

2.           Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the satisfaction of Tenant in all respects,
except for the “punchlist” items, if any, set forth on Schedule 1 attached
hereto. Landlord has (as of the date hereof) fulfilled all of its duties under
the Lease (except as otherwise set forth on Schedule 1). No sums are due by
Landlord to Tenant under the Lease or any other agreement between Landlord and
Tenant.

 

3.           The Lease has not been assigned, modified, supplemented or amended
in any way. The Lease constitutes the entire agreement between the parties and
there are no other agreements between Landlord and Tenant concerning the
Premises.

 

4.           The Lease is valid and in full force and effect, and to the best of
Tenant’s knowledge, neither Landlord nor Tenant is in default thereunder. Tenant
has no defense, setoff or counterclaim against Landlord arising out of the Lease
or in any way relating thereto, or arising out of any other transaction between
Tenant and Landlord, and no event has occurred and no condition exists, which
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.

 

5.           The monthly rent presently payable under the Lease is
$                   per month payable in advance. All rent and other sums due
under the Lease are current and have been paid through              , 19       .
 No rent or other sum payable under the Lease has been paid more than one month
in advance.

 

6.           All notices and other communications from Tenant
to                              shall be in writing and shall be delivered or
mailed by registered mail, postage paid, return receipt requested, addressed
to               at:

 

 

or at such other address as                             , a successor,
purchaser, or transferee shall furnish to Tenant in writing.

 

7.           This certificate may not be modified, except by an agreement in
writing signed by the parties hereto (or their respective successors and
assigns) and                    . This Estoppel Certificate shall be binding on
the undersigned, it successors and assigns (including future tenants under the
Lease) and shall insure to the benefit of                       , it successors
and assigns.

 

 

TENANT:

 

 

Attest/Witness:

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

DATE:

 

, 19

 

 

 

G-1

--------------------------------------------------------------------------------


 

AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”) is made this 18 day of December 1998 by and
between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company (“Landlord”) and SBG GROUP (“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.
 See attached addenda pages 15 & 16.

 

1.     DEMISED PREMISES. Landlord, for the term and subject to the provisions
and conditions hereof, leases to Tenant, and Tenant rents from Landlord, the
space (the “Demised Premises”) containing 9,400 rentable square feet, as shown
on Exhibit “A” attached hereto and made part of hereof, in the building erected
on certain land (the “Land”) located at 10706 Beaver Dam Road, Cockeysville,
Maryland 21030, together with rights of ingress and egress thereto, and with the
right in common with others to use, to the extent applicable, the elevators and
common passageways, stairways, vestibules, and to pass over and park on that
portion of land owned by Landlord and designated by the Landlord for Tenant’s
parking. The Building contains 90,000 square feet.

 

2.     LEASE TERM. The lease term (the “Lease Term”) shall commence on the
commencement date (the “Commencement Date”) which shall be August 1, 1999 and
shall continue until July 31, 2009 and thereafter unless extended or sooner
terminated as provided herein.

 

3.     FIXED RENT. Fixed rent (the “Fixed Rent”) is payable by Tenant beginning
on the Commencement Date in monthly installations each equal to (See Rent
Schedule - Rider #1), representing one-twelfth (1/12) of the annual Fixed Rent
(the “Annual Fixed Rent”) equal to (See Rent Schedule - Rider #1), without prior
notice or demand, and without any setoff or deduction whatsoever, in advance, on
the first day of each month at such place as Landlord may direct. Annual Fixed
Rent shall include the Operating Expense Allowance as set forth in Section I (1)
of Exhibit “C” hereto. Annual Fixed Rent shall be subject to adjustment as
provided in Section II of Exhibit “C” hereto. In addition, if the Lease Term
commences on a day other than the first day of a calendar month, Tenant shall
pay to Landlord, on or before the Commencement Date of the Lease Term, a pro
rata portion of the monthly installment of rent (Including Fixed Rent and any
Additional Rent as herein provided), such pro rata portion to be based on the
actual number of calendar days remaining in such partial month after the
Commencement Date of the Lease Term. If the Lease Term shall expire on other
than the last day of a calendar month, such monthly installment of Fixed Rent
and Additional Rent shall be prorated for each calendar day of such partial
month. If any portion of Fixed Rent, Additional Rent, or any other sum payable
to Landlord hereunder shall be due and unpaid for more than five (5) days, the
balance due shall be subject to and include a 10 percent penalty. In addition,
if any portion of Fixed Rent, Additional Rent or any other sum payable to
Landlord hereunder shall be due and unpaid for more than five (5) days after
written notice of non-payment by Landlord to Tenant (which written notice shall
not be required more than two times in any period of twelve (12) consecutive
months), it shall thereafter bear interest at a rate equal to three percent (3%)
per annum greater than the highest prime rate of interest announced from time to
time by NationsBank (or its successor) (the “Default Rate”), as the same may
change from time to time, from the due date until the date of payment thereof by
Tenant, provided, however, that nothing herein contained shall be construed or
implemented in such a manner as to allow Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law.

 

4.     ADDITIONAL RENT. Tenant shall pay as additional rent (“Additional Rent”)
its proportionate share of all operating expenses in the amounts and in the
manner set forth in Exhibit “C” hereto and all other sums due hereunder.

 

5.     SECURITY DEPOSIT. Tenant has deposited with Landlord the sum of Sixteen
Thousand Four Hundred Fifty and 00/100 Dollars ($16,450.00) as security for the
faithful performance and observance by Tenant of the terms, provisions and
conditions of this Lease. It is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this Lease, including,
but not limited to, the payment of rent and additional rent, Landlord may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent or any other sum as to
which Tenant is in default or for any sum which Landlord may expend or may be
required to expend by reason of Tenant’s default in respect of any of the terms,
covenants and conditions of this Lease, including but not limited to any damages
or deficiency in the reletting of the leased premises, whether such damages or
deficiency accrued before or after summary proceedings or other re-entry by
Landlord. In the event that Tenant shall fully and faithfully comply with all of
the terms, provisions, covenants and conditions of this Lease, the security
shall

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

1

--------------------------------------------------------------------------------


 

be returned to Tenant, without interest, after the date fixed as the end of the
Lease and after delivery of entire possession of the leased premises to
Landlord. In the event of a sale of the land and building of which the leased
premises form a part, hereinafter referred to as the Building, or leasing of the
building, Landlord shall have the right to either transfer the security to the
Tenant and Landlord shall thereupon be released by Tenant from all liability for
the return of such security or transfer the security to the new Landlord in
which case Tenant agrees to look to the new Landlord solely for the return of
said security. Tenant further covenants that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as security and that
neither Landlord nor its successors or assigns shall be bound by and such
assignment, encumbrance, attempted assignment or attempted encumbrance.

 

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that all such security deposit held hereunder shall be deemed to be
applied by Landlord to rent, sales tax and other charges due to Landlord for the
last month of the lease term and each preceding month until such security
deposit is fully applied.

 

6.     USE OF DEMISED PREMISES. Tenant covenants and agrees to use and occupy
the Demised Premises for general office purposes and other uses incidental to
and associated with Class A office buildings and only in conformity with the
law. Tenant shall not use or permit any use of the Demised Premises which
creates any safety or environmental hazard, or which would: (i) be dangerous to
the Demised Premises, the Building or other tenants, or (ii) be disturbing to
other tenants of the Building, or (iii) cause any increase in the premium cost
for any insurance which Landlord may then have in effect with respect the
Building generally.

 

7.     IMPROVEMENTS TO PREMISES.

 

7.1.    By Landlord.

 

7.1.1.  The Tenant shall cause detailed working drawings to be fully prepared at
its expense by a designer of its choice, who shall consult with the Landlord in
preparing the same, and shall deliver such working drawings to Landlord, on or
before May 1, 1999. Such working drawings must be in sufficient detail to allow
Landlord to (a) calculate the cost of constructing all of Tenant’s improvements,
and (b) obtain a building and any other necessary permits for the construction
of Tenant’s improvements. Within five (5) days after Landlord provides Tenant
with the calculations of the costs of constructing Tenant’s improvements, Tenant
shall approve the working drawings and the costs of construction. Any costs or
expenses incurred by Landlord because of changes to the working drawings made by
Tenant after final approval of the costs, shall be paid to the Landlord by the
Tenant. If (a)(i) the Tenant defaults in furnishing such working drawings to the
Landlord by the time set forth above, (ii) the Tenant fails to give final
approval to the working drawings and the costs by the time set forth above,
(iii) the Tenant requests any changes to the working drawings after the Tenant
has approved the costs of construction, or (iv) the Tenant has requirements in
its working drawings that cause unreasonable delays in commencing or completing
Tenant’s improvements, (b) as a result thereof, the Landlord is delayed in
commencing and/or completing such improvements beyond the dates on which, but
for such delay, the Landlord would in its reasonable judgment have commenced or
completed them, and (c) such completion occurs after the date which would have
been the Commencement Date, then (without altering or impairing the Landlord’s
rights under the provisions of this Lease on account of such default, and
without altering or impairing any other of Landlord’s rights, including, without
limitation, such rights set forth in Section 5.1.2) the Commencement Date shall
be the date which would have been the Commencement Date for purposes of the
provisions of this Lease, had such delay not occurred.

 

7.1.2.  Allocation of costs. The cost of such improvements shall be allocated
between the Landlord and the Tenant in the following manner:

 

(a)  Except as is otherwise provided herein, the Landlord shall bear the expense
of (i) providing and installing as part of such improvements those materials and
other items of improvements, of such manufacture, design, capacity, finish and
color, which are described in a schedule attached hereto as Exhibit B
(hereinafter referred to as “the Standard Improvement Items”), (ii) to such
maximum extent or in such maximum quantity (hereinafter referred to as “the
Standard Allowance”) as is specified therein. If the improvements to be made to
the Premises pursuant to the provisions of this subparagraph utilize less or
fewer than the Standard Allowance of any Standard Improvement Item, the Tenant
shall receive no credit against the Rent or otherwise on account thereof.

 

(b)  The Landlord shall submit the working drawings, as provided by the Tenant,
to the Landlord’s general contractor for the Building promptly upon their
approval by the Landlord and the Tenant, for such contractor’s calculation of
the price which it will charge for constructing such improvements. The

 

2

--------------------------------------------------------------------------------


 

Landlord shall notify the Tenant in writing of such price as calculated by such
contractor (and shall in such notice allocate such price between (i) those of
such improvements which are included in the Standard Allowance of Standard
Improvement Items, and (ii) the remainder of such improvements), and the Tenant
shall, at the Landlord’s option, be deemed to have approved such price and
allocation for all purposes of the provisions of this Lease unless the Tenant
gives the Landlord written notice to the contrary within five (5) days
thereafter. All improvements shall be done by Landlord’s general contractor.

 

(c)  If the improvements to be made to the Premises pursuant to the provisions
of this subsection require materials or other items other than the Standard
Improvement Items, and/or Standard Improvement Items in excess of the Standard
Allowance, and the cost of constructing such improvements shall, if and to the
extent that it exceeds the cost which would have been incurred if such
improvements consisted only of the Standard Allowance of Standard Improvement
Items, be borne by the Tenant. The Tenant shall pay the amount of such excess to
the Landlord in two (2) equal installments, the first of which shall be due when
such price and allocation are approved by the Tenant, as aforesaid, and the
second of which shall be due at the Commencement Date.

 

7.1.3.  The Landlord shall use its reasonable efforts to complete such
improvements promptly, but shall have no liability to the Tenant hereunder if
prevented from doing so by reason of any (a) strike, lock-out or other labor
troubles, (b) governmental restrictions or limitations, (c) failure or shortage
of electrical power, gas, water, fuel oil, or other utility or service, (d)
riot, war, insurrection or other national or local emergency, (e) accident,
flood, fire or other casualty, (f) adverse weather condition, (g) other act of
God, (h) inability to obtain a building permit or a certificate of occupancy, or
(i) other cause similar or dissimilar to any of the foregoing and beyond the
Landlord’s reasonable control. In such event, (a) the Commencement Date shall
(subject to the operation and effect of the provisions of paragraph 5.1.1) be
postponed for a period equaling the length of such delay, (b) the Termination
Date shall be determined pursuant to the provisions of subsection 1.1 by
reference to the Commencement Date as so postponed, and (c) the Tenant shall
accept possession of the Premises within ten (10) days after such completion.

 

7.2.    Acceptance of possession. Except for (a) latent defects or incomplete
work which would not reasonably have been revealed by an inspection of the
Premises made for the purpose of discovering the same when the Landlord delivers
possession of the Premises to the Tenant, and (b) any other item of incomplete
work set forth on a “punch list” prepared by the Tenant and approved in writing
by the Landlord before such delivery of possession, by its assumption of
possession of the Premises the Tenant shall for all purposes of the provisions
of this Lease be deemed to have accepted them and to have acknowledged them to
be in the condition called for hereunder.

 

8.     ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1     During the Lease Term, Tenant shall not make any alterations, additions,
improvements, redecorating or other changes to the Demised Premises without the
prior written approval (such approval not to be unreasonable withheld or
delayed) of Landlord and then only in accordance with plans and specifications
previously approved in writing by Landlord and subject to such conditions as
Landlord may require, including, without limitations, that Tenant be required to
pay for any increased cost to Landlord occasioned thereby or attributed thereto.
Prior to the termination of this Lease and without additional notice to Tenant
by Landlord, Tenant shall either: (i) remove any such alterations or additions
and repair any damage to the Building or the Demised Premises occasioned by
their installation or removal and restore the Demised Premises to substantially
the same condition as existed prior to the time when any such alterations or
additions were made, or (ii) reimburse Landlord for the cost of removing such
alterations or additions and the restoration of the Demised Premises, Landlord
shall determine any such cost as called for in clause (ii) above prior to the
termination of this Lease and Tenant shall reimburse Landlord within thirty (30)
days of receipt of such notice.

 

8.2     After the time of initial occupancy of the Demised Premises by Tenant,
Tenant shall have the right to construct and alter the Demised premises, subject
to paragraph 8.1, provided, however, that such construction does not include any
alterations affecting the exterior or structural components of the Building, or
any material alterations to the systems of the Building, including, but not
limited to HVAC, electric or plumbing. Any Tenant construction shall be
performed by Tenant’s contractors and shall be solely Tenant’s responsibility.
All of Tenant’s construction shall be at Tenant’s expense.

 

8.3     Prior to commencement of construction:

 

(a)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) the plans and specifications for any alterations to the
Demised Premises, such approval by Landlord shall not be deemed to be an
approval by Landlord of any work performed pursuant thereto or approval or

 

3

--------------------------------------------------------------------------------


 

acceptance by Landlord of any material furnished with respect thereto or a
representation by Landlord as to the fitness of such work or materials, and
shall not give rise to any liability or responsibility of Landlord.

 

(b)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) each contractor and subcontractor (which shall each be of
sound financial status and good reputation in the community and a duly licensed
and qualified professional in the state and, to the extent necessary, township
in which the Building is located) to perform such alterations.

 

(c)  Tenant shall deliver to Landlord a certificate evidencing each contractor’s
liability, completed operations and worker’s compensation insurance and naming
Landlord as an additional insured, which insurance shall be with a carrier, in
amounts and otherwise on terms satisfactory to Landlord.

 

(d)  Each contractor shall execute and Tenant shall cause to be filed with the
appropriate governmental agency in a timely manner such waivers and releases of
liens and other documents necessary to insure against imposition of any
mechanics’ and material suppliers’ liens for labor furnished and material
supplied in connection with the alterations and improvements. Tenant shall
deliver copies of such waivers and releases of liens to Landlord together with
evidence of the timely filing thereof.

 

8.4     Tenant covenants and agrees:

 

(a)  To secure and pay for all necessary building and other permits and fees in
connection with the alterations and improvements.

 

(b)  All construction shall be done in compliance with all applicable laws and
ordinances and in a good and workerlike manner in accordance with the approved
plans and specifications.

 

(c)  To obtain and deliver to Landlord a Certificate of Occupancy (or its
equivalent) issued by the appropriate governmental authority upon completion of
the construction of the Demised Premises.

 

(d)  To abide by any collective bargaining agreements or other union contracts
applicable to Tenant, the Building or Landlord.

 

(e)  All materials, supplies and workers shall enter the Demised Premises and
all work shall be performed at times and by means satisfactory to Landlord.

 

8.5     Tenant and any approved contractor, subcontractor or material supplier
may, after notice to Landlord, enter the Demised Premises during reasonable
times after the execution hereof for the purpose of constructing the
improvements as aforesaid and inspecting and measuring the Demised Premises,
provided that such entry does not, in Landlord’s reasonable judgment, interfere
with the operations of the Building or with Landlord’s work therein, or that of
any other tenants in the Building. Tenant shall be responsible of any and all
damage or injury caused by such contractors, subcontractors, material suppliers
and Tenant in the course of constructing the improvements, and Tenant’s
obligation to indemnify, defend and hold Landlord harmless set forth in Article
14 shall, include without limitation all work done by Tenant pursuant to this
paragraph 7 and shall commence on the date of execution hereof.

 

8.6     Landlord and its agents or other representatives shall be permitted to
enter the Demised Premises to examine and inspect the construction of the
alterations and improvements, provided, that no such inspection or examination
shall constitute an approval or warranty or give rise to any liability of
Landlord with respect to any thereof.

 

9.     COVENANTS OF LANDLORD. Landlord will supply for normal office use during
normal business hours (excluding holidays), heat and air conditioning (except
that, in the event that such utilities are separately metered and are paid for
by Tenant, Landlord shall supply only the equipment for such utilities),
elevator service (where applicable), janitorial and cleaning services,
electricity, and hot and cold water, all in amounts consistent with services
provided in similar buildings in the community, provided that: (i) Landlord
shall not be liable for failure to supply or interruption of any such service by
reason of any cause beyond Landlord’s reasonable control (ii) if Tenant’s use of
electricity in Landlord’s judgement exceeds a normal office use level (which
includes only customary office lighting levels and operation of desktop portable
office equipment), Landlord may, at Tenant’s expense, install meters to measure
the electricity consumed on the Demised Premises and bill Tenant for any cost
thereof above normal office use levels; (iii) if Tenant requires janitorial and
cleaning services beyond those provided by Landlord, Tenant shall arrange for
such additional services through Landlord, and Tenant shall pay Landlord upon
receipt of billing therefor; and (iv) if Tenant requires installation a separate
or supplementary heating, cooling, ventilating and/or air conditioning system

 

4

--------------------------------------------------------------------------------


 

Tenant shall pay all costs in connection with the furnishing, installation and
operation thereof. Landlord shall be responsible, at its sole cost and expense,
for structural repairs and capital improvements (unless otherwise provided for
herein) to the Building, unless such repairs are necessitated by damage caused
by the negligence or misconduct of Tenant or Tenant’s officers, directors,
employees, invitees or agents.

 

10.   COVENANTS OF TENANT. Tenant will (at Tenant’s sole cost and expense):

 

10.1   Keep the Demised Premises in good order and repair, reasonable wear and
tear expected;

 

10.2   Surrender the Demised Premises at the end of this Lease in the same
condition in which Tenant has agreed to keep it during the Lease Term;

 

10.3   Not place, erect, maintain or display any sign or other marking of any
kind whatsoever on the windows, doors or exterior walls of the Demised Premises
and not use or place any curtains, blinds, drapes or coverings over any exterior
windows or upon the window surfaces which are visible from the outside of the
Building; except the Tenant shall be permitted to install its standard signage
and logo on Tenant’s entrance door with the approval of Landlord (which approval
shall not be unreasonably withheld or delayed), and Tenant shall be listed on
the directories on the elevator lobby of Tenant’s floor, the Building lobby and
Building exterior in the same manner as other tenants in the Building;

 

10.4   Be financially responsible for the maintenance of all plumbing and other
fixtures in the Demised Premises, whether installed by Landlord or by Tenant and
for repairs and replacements to the Demised Premises and the Building made
necessary by reason of damage thereto caused by Tenant or its agents, servants,
invitees or employees. In the event Tenant shall fail to perform such
maintenance or make such repairs within sixty (60) days of the date such work
becomes necessary, Landlord may, but shall not be required to, perform such work
and charge the amount of the expense therefor, with interest accruing and
payable thereon, all in accordance with Article 18 below;

 

10.5   Comply with all laws, enactments and regulations of any governmental
authority relating or applicable to Tenant’s occupancy of the Demised Premises
and any covenants, easements and restrictions governing the Land or Building,
and indemnify, defend and hold Landlord harmless from all consequences from its
failure to do so;

 

10.6   Promptly notify Landlord of any damage to or defects in the Demised
Premises, any notices of violation received by Tenant and of any injuries to
persons or property which occur therein or claims relating thereto;

 

10.7   Subject to Article 7, pay for any alterations, improvements or additions
to the Demised Premises and any light bulbs, tubes and non-standard Building
items installed by or for Tenant, and allow no lien to attach to the Building
with respect to any of the foregoing;

 

10.8   Without the prior written consent of Landlord, not place within the
Demised Premises or bring into the Building (i) any machinery, equipment or
other personalty other than customary office furnishings and small machinery, or
any machinery or (ii) other personalty having a weight in excess of the design
capacity of the Building;

 

10.9   Not use the Demised Premises for the generation, manufacture, refining,
transportation, treatment, storage or disposal of any hazardous substance or
waste or for any purpose which poses a substantial risk of damage to the
environment; in this regard Tenant represents that it does not have a Standard
Industrial Classification number as designated in the Standard Industrial
Classifications Manual prepared by the Office of Management and Budget in the
Executive Office of the President of the United States that is any of 22-39
inclusive, 46-49 inclusive, 51 or 76 and will not engage in any activity which
would subject Tenant to the provisions of the Federal Comprehensive
Environmental Response, Liability and Clean-Up Act (42 U.S.C. Section 9601
etseg.), the Federal Water Pollution Control (33 U.S.C.A. Section 1151 et seg.),
the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et seg.), or any other
federal, state or local environmental law, regulation or ordinance;

 

10.10 Comply with all rules and regulations which may hereafter be promulgated
by Landlord and with all reasonable changes and additions thereto upon notice by
Landlord to Tenant (such rules and regulations, together with all changes and
additions thereto, are part of this Lease); Landlord shall notify Tenant in
writing at least fifteen (15) days prior to the promulgation of such rules and
regulations or changes thereto. Landlord agrees to enforce such rules and
regulations against all tenants in the Building in a non-

 

5

--------------------------------------------------------------------------------


 

discriminating fashion and to take reasonable action to cause a cessation of any
violation of all rules that interfere with Tenant’s use and quiet enjoyment of
the Premises;

 

10.11 Comply with all reasonable recommendations of Landlord’s or Tenant’s
insurance carriers relating to layout, use storage of materials and maintenance
of the Demised Premises.

 

11.   ASSIGNMENT AND SUBLETTING. Tenant shall not assign, pledge, mortgage or
otherwise transfer or encumber this Lease, nor sublet all or any part of the
Demised Premises or permit the same to be occupied or used by anyone other than
Tenant or its employees without Landlord’s prior written consent (such consent
not to be unreasonable withheld or delayed). Notwithstanding the foregoing,
Tenant shall have the right to assign this Lease or sublet the Demised Premises
or any part thereof, without the consent of Landlord, to any parent, subsidiary
or affiliate of Tenant. Any consent by Landlord hereunder (or assignment where
such consent is not required) shall not constitute a waiver of strict future
compliance by Tenant of the provisions of this Article 11 or a release of Tenant
from the full performance by Tenant with any of the terms, covenants, provisions
or conditions in this Lease. For purposes of this Article 11, any transfer or
change in control of Tenant (or any subtenant, assignee or occupant) by
operation of law or otherwise, shall be deemed an assignment hereunder,
including, without limitation, any merger, consolidation, dissolution or any
change in the controlling equity interests of Tenant or any subtenant, assignee,
or occupant (in a single transaction or a series of related transaction). Any
assignment or subletting in contravention of the provisions of this Article 11
shall be void.

 

12.   EMINENT DOMAIN.   If the whole or more than fifty percent (50%) of the
Demised Premises (or use or occupancy of the Demised Premises) shall be taken or
condemned by an governmental or quasi-govemmental authority for any public or
quasi-public use or purpose (including sale under threat of such a taking), or
if the owner elects to convey title to the condemnor by a deed in lieu of
condemnation, or if all or any portion of the Land or Building are so taken,
condemned or conveyed and as a result thereof, in Landlord’s judgement, the
Demised Premises cannot be used for Tenant’s permitted use as set forth herein,
then this Lease shall cease and terminate as of the date when title vests in
such governmental or quasi-governmental authority and the Fixed Rent and
Additional Rent shall be abated on the date when such title vests in such
governmental or quasi-governmental authority.  If less than fifty percent (50%)
of the Demised Premises is taken or condemned by any governmental or
quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect. In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord. The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.   CASUALTY DAMAGE.

 

13.1   In the event of damage to or destruction of the Demised Premises caused
by fire or other casualty, or any such damage or destruction to the Building or
the facilities necessary to provide services and normal access to the Demised
Premises in accordance herewith, Landlord, after receipt of written notice
thereof from Tenant, shall undertake to make repairs and restorations with
reasonable diligence as hereinafter provided, unless this Lease has been
terminated by Landlord or Tenant as hereinafter provided or unless any mortgagee
which is entitled to receive casualty insurance proceeds fails to make available
to Landlord a sufficient amount of such proceeds to cover the cost of such
repairs and restoration. If (i) the damage is of such nature or extent that, in
Landlord’s sole judgement, more than one hundred and twenty (120) days would be
required (with normal work crews and hours) to repair and restore the part of
the Demised Premises or Building which has been damaged, or (ii) the Demised
Premises or Building is so damaged that, in Landlord’s sole judgement, it is
uneconomical to restore or repair the Demised Premises or the Building, as the
case may be, or (iii) less than two (2) years then remain on the current Lease
Term, Landlord shall so advise Tenant promptly, and either party, in the case
described in clause (i) above, or Landlord, in the cases described in clauses
(ii) or (iii) above, within thirty (30) days after any such damage or
destruction shall have the right to terminate this Lease by written notice to
the other, as of the date specified in such notice, which termination date shall
be no later than thirty (30) days after the date of such notice.

 

13.2   In the event of fire or other casualty damage, provided this Lease is not
terminated pursuant to the terms of this Article 13 and is otherwise in full
force and effect, and sufficient casualty insurance proceeds are available for
application to such restoration or repair, Landlord shall proceed diligently to
restore the Demised Premises to substantially its condition prior to the
occurrence of the damage, Landlord shall not

 

6

--------------------------------------------------------------------------------


 

be obligated to repair or restore any alterations, additions, fixtures or
equipment which Tenant may have installed (whether or not Tenant has the right
or the obligation to remove the same or is required to leave the same on the
Demised Premises as of the expiration or earlier termination of this Lease)
unless Tenant, in a manner satisfactory to Landlord, assures payment in full of
all costs as may be incurred by Landlord in connection therewith.

 

13.3   Landlord shall not insure any improvements or alterations to the Demised
Premises in excess of Building standard tenant improvements, or any fixtures,
equipment or other properly of Tenant. Tenant shall, at its sole expense, insure
the value of its leasehold improvements, fixtures, equipment and personal
property located in or on the Demised Premises, for the purpose of providing
funds to Landlord to repair and restore the Demised Premises to substantially
its condition prior to occurrences of the casualty occurrence. If there are any
such alterations, fixtures or additions and Tenant does not assure or agree to
assure payment of the cost of restoration or repair as aforesaid, Landlord shall
have the right to restore the Demised Premises to substantially the same
condition as existed prior to the damage, excepting such alterations, additions
or fixtures.

 

13.4   The validity and effect of this Lease shall not be impaired in any way by
the failure of Landlord to complete repairs and restoration of the Demised
Premises or of the Building within one hundred and twenty (120) days after
commencement of the work, even if Landlord had in good faith notified Tenant
that the repair and restoration could be completed within such period, provided
that Landlord proceeds diligently with such repair and restoration. In the case
of damage to the Demised Premises which is of a nature or extent that Tenant’s
continued occupancy is in the reasonable judgement of Landlord and Tenant
substantially impaired, then the Annual Fixed Rent and Tenant’s Proportionate
Share otherwise payable by Tenant hereunder shall be equitably abated or
adjusted for the duration of such impairment. Tenant shall be responsible to
repair all of Tenant’s leasehold improvements and all equipment, fixtures and
personal property located in or on the Demised Premises subject to Article 8.
and to such other conditions as Landlord may require.

 

14.   INSURANCE AND INDEMNIFICATION OF LANDLORD; WAIVER OF SUBROGATION.

 

14.1   Tenant covenants and agrees to exonerate, indemnify, defend, protect and
save Landlord, its representatives and Landlord’s managing agent, if any,
harmless from and against any and all claims, demands, expenses, losses, suits
and damages as may be occasioned by reason of (i) any accident or matter
occurring on or about the Demised Premises, causing injury to persons or damage
to property (including, without limitation, the Demised Premises), unless such
accident or other matter resulted solely from the negligence or otherwise
tortious act of Landlord or Landlord’s agents or employees, (ii) the failure of
Tenant fully and faithfully to perform the obligations and observe the
conditions of this Lease, and (iii) the negligence or otherwise tortious act of
Tenant or anyone in or about the Building on behalf of or at the invitation or
right of Tenant. Tenant shall maintain in full force and effect, at its own
expense, comprehensive general liability insurance (including a contractual
liability and fire legal liability insurance endorsement) naming as an
additional insured Landlord and Landlord’s managing agents, if any, against
claims for bodily injury, death or property damage in amounts not less than
$1,000,000 (or such higher limits as may be determined by Landlord from time to
time) and business interruption insurance in an amount equal to Tenant’s gross
income for twelve (12) months. All policies shall be issued by companies having
a Best’s financial rating of A or better and a size class rating of XII (12) or
larger or otherwise acceptable to Landlord.   At or prior to the Commencement
Date, Tenant shall deposit the policy or policies of such insurance, or
certificates thereof, with Landlord and shall deposit with Landlord renewals
thereof at least fifteen (15) days prior to each expiration. Said policy or
policies of insurance or certificates thereof shall have attached thereto an
endorsement that such policy shall not be canceled without at least thirty (30)
prior written notice to Landlord and Landlord’s managing agent, if any, that no
act or omission of Tenant shall invalidate the interest of Landlord under said
insurance and expressly waiving all rights of subrogation as set forth below. At
Landlord’s request, Tenant shall provide Landlord with a letter from an
authorized representative of its insurance carrier stating that Tenant’s current
and effective insurance coverage complies with the requirements contained
herein.

 

14.2   Landlord and Tenant hereby release the other from any and all liability
or responsibility to the other or anyone claiming through or under them by way
of subrogation or otherwise for any loss or damage to property covered by
insurance then in force, even if any such fire or other casualty occurrence
shall have been caused by the fault or negligence of the other party, or anyone
for whom such party may be responsible. This release shall be applicable and in
full force and effect, however, only to the extent of and with respect to any
loss or damage occurring during such time as the policy or policies of insurance
covering said loss shall contain a clause or endorsements to the effect that
this release shall not adversely affect or impair said insurance or prejudice
the right of the insured to recover thereunder. To the extent available,
Landlord

 

7

--------------------------------------------------------------------------------


 

and tenant further agree to provide such endorsements for said insurance
policies agreeing to the waiver of subrogation as required herein.

 

15.   INSPECTION; ACCESS; CHANGES IN BUILDING FACILITIES.

 

15.1   Landlord and its agents or other representatives shall be permitted to
enter the Demised Premises at reasonable times (i) to examine, inspect and
protect the Demised Premises and the Building and (ii) during the last six (6)
months of the original or any renewal term, to show it to prospective tenants
and to affix to any suitable part of the exterior of the Building in which the
Demised Premises is located a notice for letting the Demised Premises or the
Building or (at any time during the original or any renewal term) selling the
Building.

 

15.2   Landlord shall have access to and use of all areas in the Demised
Premises (including exterior Building walls, core corridor walls and doors and
any core corridor entrances), any roofs adjacent to the Demised Premises, and
any space in or adjacent to the Demised Premises used for shafts, stacks, pipes,
conduits, fan rooms, ducts, electric or other utilities, sinks or other Building
facilities, as well as access to and through the Demised Premises for the
purpose of operation, maintenance, decoration and repair, provided, however,
that except in emergencies such access shall not be exercised so as to interfere
unreasonable with Tenant’s use of the Demised Premises. Tenant shall permit
Landlord to install, use and maintain pipes, ducts and conduits within the
demising walls, bearing columns and ceilings of the Demised Premises, provided
that the installation work is performed at such times and by such methods as
will not materially interfere with Tenant’s use of the Demised Premises,
materially reduce the floor area thereof or materially and adversely affect
Tenant’s layout, and further provided that Landlord performs all work with due
diligence and care so as to not damage Tenant’s property or the Demised
Premises. Landlord and Tenant shall cooperate with each other in the location of
Landlord’s and Tenant’s facilities requiring such access.

 

15.3   Landlord reserves the right at any time, without incurring any liability
to Tenant therefor, to make such changes in or to the Building and the fixtures
and equipment thereof, as well as in or to the street entrances, halls, foyers,
passages, elevators, if any, and stairways thereof, as it may deem necessary or
desirable; provided that there shall be no change that materially detracts from
the character or quality of the Building.

 

16.   DEFAULT.  Any other provisions in this Lease notwithstanding, it shall be
an event of default (“Event of Default”) under this Lease if: (i) Tenant fails
to pay any installment of Fixed Rent, Additional Rent or other sum payable by
Tenant hereunder when due and such failure continues for a period of five (5)
days after written notice of such non-payment be Landlord to Tenant (which
written notice shall not be required more than two times in any period of twelve
(12) consecutive months), or (ii) Tenant fails to observe or perform any other
covenant or agreement of Tenant herein contained and such failure continues
after written notice given by or on behalf of Landlord to Tenant for more than
thirty (30) days, or (iii) Tenant uses or occupies the Demised Premises other
than as permitted hereunder, or (iv) Tenant assigns or sublets, or purports to
assign or sublet, the Demised Premises or any part thereof other than in the
manner and upon the conditions set forth herein, or (v) Tenant abandons or
vacates the Demised Premises or, without Landlord’s prior written consent,
Tenant removes or attempts to remove or manifests an intention to remove any or
all of Tenant’s property from the Demised Premises other than in the ordinary
and usual course of business, or (vi) Tenant (which, for purposes of this
clause, includes any guarantor hereunder) files a petition commencing a
voluntary case, or has filed against it a petition commencing an involuntary
case, under the Federal Bankruptcy Code (Title 11 of the Unites States Code), as
now or hereafter in effect, or under any similar law, or files or has filed
against it a petition or answer in bankruptcy or for reorganization or for an
arrangement pursuant to any state bankruptcy law or any similar state law, and,
in the case of any such involuntary action, such action shall not be dismissed,
discharged or denied within sixty (60) days after the filing thereof, or Tenant
consents or acquiesces in the filing thereof, or (vii) if Tenant is a banking
organization, Tenant files an application for protection, voluntary liquidation
or dissolution applicable to banking organization, or (viii) a custodian,
receiver, trustee or liquidator of Tenant or of all or substantially all of
Tenant’s property or of the Demised Premises shall be appointed in any
proceedings brought by or against Tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after such appointment or Tenant
consents to or acquiesces in such appointment, or (ix) Tenant shall generally
not pay Tenant’s debts as such debts become due, or shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or (x) any of the foregoing occurs as to any
guarantor or surety of Tenant’s performance under this Lease, or such guarantor
or surety defaults on any provision under its guaranty or suretyship agreement.
The notice and grace period provisions in clauses (i) and (ii) above shall have
no application to the Events of Default referred to in clauses (iii) through
(ix) above or, to the extent applicable (x).

 

8

--------------------------------------------------------------------------------


 

17.   LANDLORD’S REMEDIES.

 

17.1   In the event of any Event of Default, Landlord at any time thereafter may
at its option exercise any one or more of the following remedies:

 

(a)  Termination of Leases. Landlord may terminate this Lease, by written notice
to Tenant, without any right by Tenant to reinstate its rights by payment of
rent due or other performance of the terms and conditions hereof. Upon such
termination Tenant shall immediately surrender possession of the Demised
Premises to Landlord, and Landlord shall immediately become entitled to receive
from Tenant an amount equal to the difference between the aggregate of all Fixed
Rent and Additional Rent reserved under this Lease for the balance of the Lease
Term, and the fair rental value of the Demised Premises for that period,
determined as of the date of such termination.

 

(b)  Reletting. With or without terminating this Lease, as Landlord may elect,
Landlord may re-enter and repossess the Demised Premises, or any part thereof,
and lease them to any other person upon such terms as Landlord shall deem
reasonable, for a term within or beyond the term of this Lease; provided, that
any such reletting prior to termination shall be for the account of Tenant, and
Tenant shall remain liable for (i) all Annual Fixed Rent, Additional Rent and
other sums which would be payable under this Lease by Tenant in the absence of
such expiration, termination or repossession, less (ii) the net proceeds, if
any, of any reletting effected for the account of Tenant after deducting from
such proceeds all of Landlord’s expenses, attorneys’ fees and expenses,
employees’ expenses, reasonable alteration costs, expenses of preparation for
such reletting and all costs and expenses, direct or indirect, incurred as a
result of Tenant’s breach of the Lease. Landlord shall have no obligation to
relet the Demised Premises if Landlord, or any of its affiliates, shall have
other comparable space available for rent. If the Demised Premises are at the
time of default sublet or leased by Tenant to others, Landlord may, as Tenant’s
agent, collect rents due from any subtenant or other tenant and apply such rents
to the rent and other amounts due hereunder without in any way affecting
Tenant’s obligation to Landlord hereunder. Such agency, being given for
security, is hereby declared to be irrevocable.

 

(c)  Acceleration of Rent. Landlord may declare Fixed Rent and all items of
Additional Rent (the amount thereof to be based on historical amounts and
Landlord’s estimates for future amounts) for the entire balance of the then
current Lease Term immediately due and payable, together with all other charges,
payments, costs, and expenses payable by Tenant as though such amounts were
payable in advance on the date the Event of Default occurred.

 

(d)  Removal of Contents by Landlord. With respect to any portion of the Demised
Premises which is vacant or which is physically occupied by Tenant, Landlord may
remove all persons and property therefrom, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant, without
service of notice or resort to legal process (all of which Tenant expressly
waives) and without being deemed guilty of trespass or becoming liable for any
loss or damage which may be occasioned thereby. Landlord shall have a lien for
the payment of all sums agreed to be paid by Tenant herein upon all Tenant’s
property, which lien is to be in addition to Landlord’s lien now or hereafter
provided by law.

 

(e)  Right of Distress and Lien. In addition to all other rights and remedies of
Landlord, if an Event of Default shall occur, Landlord shall, to the extent
permitted by law, have a right of distress for rent and lien on all of Tenant’s
fixtures, merchandise and equipment in the Demised Premises, as security for
rent and all other charges payable hereunder.

 

(f)   Tenant hereby empowers an attorney of any Court of Record to appear for
Tenant in any and all actions which may be brought for rent and/or the charges,
payments, costs, and expenses herein reserved as rent, or herein agreed to be
paid by Tenant and/or to sign for Tenant an agreement for entering in any
competent Court and action to confess judgment, or actions for the recovery of
such rent or other charges or expenses in said suits or in said action or
actions to confess judgment against Tenant for all or part of the rent specified
in this Lease and then due and unpaid, and other charges, payments, costs, and
expenses reserved as rent or agreed to be paid by Tenant and then due and
unpaid; and for interest and costs and attorney’s fees of fifteen percent (15%)
of the amount due by Tenant. Such authority shall not be exhausted by one
exercise thereof, but judgment may be confessed as aforesaid from time to time
as often as any said rent and/or other charges reserved as rent or agreed to be
paid by Tenant shall fall due or be in arrears.

 

(g)  Upon the expiration of the then current term of this lease of the earlier
termination or surrender hereof as provided in this lease, it shall be lawful
for any attorney to appear as attorney for Tenant as well as for all persons
claiming by, through or under Tenant and to sign an agreement for entering in
any competent Court an action to confess judgment in ejectment against Tenant
and all persons claiming by, through or under Tenant and therein confess
judgment for the recovery by Landlord of possession of the

 

9

--------------------------------------------------------------------------------


 

premises, for which this lease (or a copy thereof) shall be its sufficient
warrant, whereupon, if Landlord so desires, a writ of possession or the
appropriate writ under the Rules of Civil Procedure then in effect may issue
forthwith, without any prior writ or proceedings; provided, however, if for any
reason after such action shall have commenced, the same shall be determined and
possession of the premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default or defaults,
or upon expiration of the term of this lease to bring one more further action to
confess judgment or actions as hereinbefore set forth to recover possession of
the premises and confess judgment for the recovery of possession of the premises
as hereinbefore provided.

 

(h)  In any action to confess judgment in ejectment and/or for rent in arrears,
Landlord shall first cause to be filed in such action an affidavit made by him
or someone acting for him, setting forth the facts necessary to authorize the
entry of judgment, and, if a true copy of this lease (and of the truth of the
copy such affidavit shall be sufficient evidence) be filed in such action, it
shall not be necessary to file in such action, it shall not be necessary to file
the original as a warrant of attorney, and rule of Court, custom or practice to
the contrary notwithstanding Tenant hereby releases to Landlord and to any and
all attorneys who may appear for Tenant all errors in said proceedings and all
liability therefor. If proceedings shall be commenced by Landlord to recover
possession under the Acts of Assembly and Rules of Civil Procedure, either at
the end of the term or earlier termination of this lease, or for non-payment of
rent or any other reason, Tenant specifically waives the right to the three
months’ notice and to the fifteen or thirty days’ notice required by the
Landlord and Tenant Act of 1951, and agrees that five days’ notice shall be
sufficient in either or any such case.

 

17.2   Injunction. In the event of breach or threatened breach by Tenant of any
provision of this Lease, Landlord shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity in addition to other
remedies provided for herein.

 

17.3   Waiver of Redemption. Tenant hereby expressly waives any and all rights
of redemption granted by or under any present or future law in the event this
Lease is terminated, or in the event of Landlord obtaining possession of the
Demised Premises, or Tenant is evicted or dispossessed for any cause, by reason
of violation by Tenant of any of the provisions of this Lease.

 

17.4   Not Exclusive Right. No right or remedy herein conferred upon or reserved
to Landlord is intended to be exclusive of any other right or remedy herein or
by law provided, but each shall be cumulative and in addition to every other
right or remedy given herein or now or hereafter existing at law or in equity by
statute.

 

17.5   Expenses. In the event that Landlord commences suit for the repossession
of the Demised Premises, for the recovery or rent or any other amount due under
the provisions of this Lease, or because of the breach of any other covenant
herein contained on the part of Tenant to be kept or performed, and a breach
shall be established, Tenant shall pay to Landlord all expenses incurred in
connection therewith, including reasonable attorneys’ fees.

 

18.   LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. If Tenant defaults in the
making of any payment or in the doing of any act herein required to be made or
done by Tenant, then Landlord may, but shall not be required to, make such
payment or do such act, and charge the amount of Landlord’s expense to Tenant,
with interest accruing and payable thereon at the Default Rate as of the date of
the expenditure by Landlord or as of the date of payment thereof by Tenant,
whichever is higher, from the date paid or incurred by Landlord to the date of
payment hereof by Tenant; provided, however, that nothing herein contained shall
be construed or implemented in such a manner as to allow Landlord to charge or
receive interest in excess of the maximum legal rate then allowed by law. Such
payment and interest shall constitute Additional Rent hereunder due and payable
with the next monthly installment of Fixed Rent; but the making of such payment
or the taking of such action by Landlord shall not operate to cure such default
by Tenant or to estop Landlord from the pursuit of any remedy to which Landlord
would otherwise be entitled.

 

19.   ESTOPPEL CERTIFICATE.  Tenant shall immediately prior to occupancy execute
Tenant Estoppel Certificate as provided for herein and attached hereto as
Exhibit “G”, and from time to time, at the request of Landlord, upon ten (10)
business days notice, execute and deliver to Landlord a statement provided by
Landlord to Tenant, it being intended that any such statement delivered pursuant
hereto may be relied upon by others with whom Landlord may be dealing. Failure
to execute said Estoppel Certificate shall constitute a default under this
lease.

 

20.   HOLDING OVER.   If Tenant retains possession of the Demised Premises or
any part thereof after the termination of this Lease or expiration of the Lease
Term or otherwise in the absence of any written

 

10

--------------------------------------------------------------------------------


 

agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord (1) as liquidated damages for such holding over
alone, an amount, calculated on a per diem basis for each day of such unlawful
retention, equal to the greater of (a) twice the Annual Fixed Rent, or (b) the
established market rental for the Demised Premises, for the time Tenant thus
remains in possession, plus, in each case, all Additional Rent and other sums
payable hereunder, and (ii) all other damages, costs and expenses sustained by
Landlord by reason of Tenant’s holding over. Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Demised
Premises, all Tenant’s obligations with respect to the use, occupancy and
maintenance of the Demised Premises shall continue during such period of
unlawful retention.

 

21.   RELOCATION OF TENANT.   Landlord, at its sole expense, on at least thirty
(30) days prior written notice to Tenant, may require Tenant to move from the
Premises to another suite of comparable size and decor in the Building or in the
Business Park in order to permit Landlord to consolidate the Premises with other
adjoining space or to be leased to another tenant in the Building. In the event
of any such relocation, Landlord shall pay all the expenses of preparing and
decorating the new premises so that they will be substantially similar to the
Premises and shall also pay the expenses of moving Tenant’s furniture and
equipment to the new premises.

 

22.   SURRENDER OF DEMISED PREMISES. Tenant shall, at the end of the Lease Term,
or any extension thereof, promptly surrender the Demised Premises in good order
and condition and in conformity with the applicable provisions of this Lease,
excepting only reasonable wear and tear.

 

23.   SUBORDINATION AND ATTORNMENT. This Lease and the estate, interest and
rights hereby created are subordinate to any mortgage now or hereafter placed
upon the Building or the Land or any estate or interest therein, including,
without limitation, any mortgage on any leasehold estate, and to all renewals,
modifications, consolidations, replacements and extensions of the same as well
as any substitutions therefor, as provided for on the attached Exhibit “F”.
Tenant agrees that in the event any person, firm, corporation or other entity
acquires the right to possession of the Building or the Land, including any
mortgagee or holder of any estate or interest having priority over this Lease,
Tenant shall, if requested by such person, firm, corporation or other entity,
attorn to and become the tenant of such person, firm, corporation or other
entity, upon the same terms and conditions as are set forth herein for the
balance of the Lease Term. Notwithstanding the foregoing, any mortgagee may, at
any time, subordinate its mortgage to this Lease, without Tenant’s consent, by
notice in writing to Tenant, and thereupon this Lease shall be deemed prior to
such mortgage without regard to their respective dates of execution and
delivery, and in that event, such mortgagee shall have the same rights with
respect to this Lease as though it had been executed prior to the execution and
delivery of the mortgage. Tenant, if requested by Landlord, shall execute any
such instruments in recordable form as may be reasonably required by Landlord in
order to confirm or effect the subordination or priority of this Lease, as the
case may be, and the attornment of Tenant to future landlords in accordance with
the terms of this Article. Landlord shall furnish to Tenant a non-disturbance
agreement from the holder of such mortgage providing that so long as Tenant is
not in default of this Lease Tenant’s occupancy shall not be disturbed and the
obligations of Landlord will continue to be performed.

 

24.   BROKERS. Each party represents and warrants to the other that it, he, she
or they have not made any agreement or taken any action which may cause anyone
to become entitled to a commission as a result of the transactions contemplated
by this Lease, and each will indemnify and defend the other from any all claims,
actual or threatened, for compensation by any such third person by reason of
such party’s breach of its, his, her or their representation or warranty
contained in the Article 23 except for KLNB, Inc.

 

25.   NOTICES. All notices or other communications hereunder shall be in writing
and shall be deemed to have been given (i) if hand delivered or sent by an
express mail or delivery service or by courier, then if and when delivered to
the respective parties at the below addresses (or at such other address as a
party may hereafter designate for itself by notice to the other party as
required hereby), or (ii) if mailed, then on the next business day following the
date on which such communication is deposited in the United States mails, by
first class registered or certified mail, return receipt requested, postage
prepaid, and addressed to the respective parties at the below addresses (or at
such other address as a party may hereafter designate for itself by notice to
the other party as required hereby). All notices and communications to Tenant
may also be given by leaving the same at the Demised Premises during business
hours.

 

11

--------------------------------------------------------------------------------


 

25.1    If to Landlord:

 

25.2   If to Tenant:

 

26.   MISCELLANEOUS.

 

26.1   Successors and Assigns. The obligations of this Lease shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that Landlord and each successive owner of the
Building and/or the Land shall be liable only for obligations accruing during
the period of its ownership or interest in the Building, and from and after the
transfer by Landlord or such successive owner of its ownership or other interest
in the Building, Tenant shall look solely to the successors in title for the
performance of Landlord’s obligations hereunder arising thereafter.

 

26.2   Waivers. No delay or forbearance by Landlord in exercising any right or
remedy hereunder or in undertaking or performing any act matter which is not
expressly required to be undertaken by Landlord shall be construed,
respectively, to be a waiver of Landlord’s rights or to represent any agreement
by Landlord to undertake or perform such act or matter thereafter.

 

26.3   Waiver of Trial by Jury. Tenant hereby consents to the exclusive
jurisdiction of the courts of the state where the Demised Premises are located
and in any and all actions or proceedings arising hereunder or pursuant hereto,
and irrevocably agrees to service of process in accordance with Article 24
above. Landlord and Tenant agree to waive trial by jury in any action,
proceeding or counterclaim brought by either of the parries hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use of or occupancy of
the Demised Premises and/or any claim of injury or damage and any emergency or
any other statutory remedy.

 

26.4   Limitation of Landlord’s Liabilities. Tenant shall look solely to the
Demised Premises and rents derived therefrom and Landlord’s insurance proceeds
for enforcement of any obligation hereunder or by law assumed or enforceable
against Landlord, and no other property or other assets of Landlord shall be
subjected to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies or with respect to this Lease, the relationship of Landlord
and tenant hereunder or Tenant’s use and occupancy of the Demised Premises.

 

26.5   Time of the Essence. All times, wherever specified herein for the
performance by Landlord or Tenant of their respective obligations hereunder, are
of the essence of this Lease.

 

26.6   Severability. Each covenant and agreement in this Lease shall for all
purposes be construed to be a separate and independent covenant or agreement. If
any provision in this Lease or the application thereof shall to any extent be
invalid, illegal or otherwise unenforceable, the remainder of this Lease, and
the application of such provision other than as invalid, illegal or
unenforceable, shall not be affected thereby; and such provisions in this Lease
shall be valid and enforceable to the fullest extent permitted by law.

 

26.7   Amendment and Modification. This Lease, including all Exhibits hereto,
each of which is incorporated in this Lease, contains the entire agreement
between the parties hereto, and shall not be amended, modified or supplemented
unless by agreement in writing signed by both Landlord and Tenant.

 

26.8   Headings and Terms. The title and headings and table of contents of this
Lease are for convenience of reference only and shall not in any way be utilized
to construe or interpret the agreement of the parties as otherwise set forth
herein. The term “Landlord” and term “Tenant” as used herein shall mean, where
appropriate, all persons acting by or on behalf of the respective parties,
except as to any required approval, consents or amendments, modifications or
supplements hereunder when such terms shall only mean the parties originally
named on the first page of this Lease as Landlord and Tenant, respectively, and
their agents so authorized in writing.

 

26.9   Governing Law. This Lease shall be governed by and construed in
accordance with the laws of the State of Maryland.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

LANDLORD:

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

Witness:

By:

Frederick Smith, General Partner

 

 

 

 

 

 

/s/ Leiloni Reynolds

 

By:

  /s/ Frederick Smith

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

Witness:

 

By:

SBG GROUP

 

 

 

 

 

 

 

 

 

 

 

/s/ Leiloni Reynolds

 

By:

/s/ David B. Amy

 

 

 

Name:

David B. Amy

 

 

 

Title:

V.P. CFO

 

 

13

--------------------------------------------------------------------------------


 

RENT SCHEDULE
RIDER #1

 

 

Year

 

Monthly

 

Annually

 

 

 

 

 

 

 

 

1

 

 

$

16,450.00

 

$

197,400.00

 

 

 

 

 

 

 

 

 

 

2

 

 

$

16,943.50

 

$

203,322.00

 

 

 

 

 

 

 

 

 

 

3

 

 

$

17,451.80

 

$

209,421.66

 

 

 

 

 

 

 

 

 

 

4

 

 

$

17,975.35

 

$

215,704.30

 

 

 

 

 

 

 

 

 

 

5

 

 

$

18,514.61

 

$

222,175.43

 

 

 

 

 

 

 

 

 

 

6

 

 

$

19,070.05

 

$

228,840.70

 

 

 

 

 

 

 

 

 

 

7

 

 

$

19,642.16

 

$

235,705.92

 

 

 

 

 

 

 

 

 

 

8

 

 

$

20,231.42

 

$

242,777.10

 

 

 

 

 

 

 

 

 

 

9

 

 

$

20,838.36

 

$

250,060.41

 

 

 

 

 

 

 

 

 

 

10

 

 

$

21,463.51

 

$

257,562.22

 

 

14

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SPECIAL STIPULATIONS

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

ADDENDA TO SBG/BEAVER DAM LLC LEASE

 

Section 1. Demise Premises. Beaver Dam LLC will grant SBG/SCI first right of
refusal on any space on the second floor as well as on the first floor.

 

Section 2. Lease Term. Beaver Dam LLC will grant a 5-year option with the rate
not to exceed the fair market value of like space. However, in no instance will
the rate be less than the rent paid for the last year on the current lease. The
Lease term will begin the day the general contractor, Roy L. Kirby and Sons, has
released the building to Beaver Dam LLC in compliance with state and county laws
to function for public use. This release date would be the date that Sinclair
Broadcast Group, Inc. would have full access to initiate occupancy or additional
tenant improvements of their leased space. This date would be a minimum of 60
days after the tenant improvements are undertaken by the tenant. The projected
occupancy date is currently July 1, 1999.

 

Section 3. Fixed Rent. See Exhibit C Addendum.

 

Section 7. Improvements to Premises. Add to Exhibit B: SBG/SCI will be allotted
$15 per square foot of the rentable square feet as Tenant improvements. Beaver
Dam LLC will provide a ceiling. The ceiling will be 2x2 or 2x4 grids which will
be provided above and beyond the $15 per sq. ft. Tenant improvement allowance.
This ceiling will be provided at no cost to SBG/SCI. All other improvements to
the space will be at the expense of SBG/SCI.

 

Section 9. Covenants to Landlord. Normal business hours will be 8:00 A.M.-6:00
P.M., Monday-Friday, 9:00 A.M.-l :00 P.M., Saturday, no holidays or Sundays.

 

Section 10. Covenants of Tenant. If allowed by law, signage will be present on
the parking lot as well as a first floor lobby directory. At this time, it is
the intent of Beaver Dam LLC to place an external sign fixed to the building
which will read “Sinclair”.

 

Section 11. Assignment and Subletting. The Tenant will have the right to assign
their lease to the purchaser of the Tenant’s business. The purchase of said
business will have the identical responsibilities to the Landlord as did the
Tenant/seller of the business. Assignee must have a net worth equal to or
greater than that of the Tenant as of the Lease Commencement Date and as of the
effective date of the proposed assignment or subletting.

 

Section 21. Allocation of Tenant. Delete section.

 

Section 24. Broker. KLNB, Inc. is the agent of the Landlord. The Landlord is
responsible for KLNB’s fees.

 

Exhibit C. Provision regarding additional rent and adjustment to fix rent. As a
point of clarification, the baseline for operating expenses will be established
during the first year

 

15

--------------------------------------------------------------------------------


 

of the Tenant’s lease. This will be covered by the Tenant’s sq. ft. cost.
However, at the beginning of the second year of the lease, any increases in
costs above the Year 1 baseline related to items under Exhibit “C” will be paid
by the Tenant’s on a pro-rata per sq. ft. share.

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROVISIONS REGARDING ADDITIONAL RENT AND ADJUSTMENTS TO FIX RENT

 

1.   Definitions.

 

A.          “Essential Capital Improvements” shall mean (a) a labor saving
device, energy saving device or other installation, improvement or replacement
which is intended to reduce Operating Expenses, whether or not voluntary or
required by governmental mandate, or (b) an installation or improvement required
by reason of any law, ordinance or regulation which did not exist on the date of
the execution of this Lease, or (c) an installation or improvement intended to
improve the safety of tenants in the Building generally, whether or not
voluntary or required by governmental mandate.

 

B.           “Operating Expense Allowance” shall mean and equal -Tenant’s
Proportionate Share of the amount of Operating Expenses for the calendar year
1999.

 

C.           “Operating Expenses” shall mean all of Landlord’s operating costs
and expenses of whatever kind or nature paid or incurred in the operation and
maintenance of the Building and the Land, all computed on the accrual basis and
in accordance with the terms of this Lease, including, but not limited to, the
following:

 

1.     Gas, electricity, steam, fuel, water, sewer and other utility charges
(including surcharge’s) of whatever nature (excluding use of utilities by other
tenants such as may be submetered or separately metered pursuant to their
leases);

 

2.     Insurance premiums and the amounts of any deductibles paid by Landlord;

 

3.     Building personnel costs, including, but not limited to, salaries, wages,
fringe benefits, taxes, insurance and other direct and indirect costs;

 

4.     Costs of service and maintenance contracts including, but not limited to,
cleaning and security services;

 

5.     All other maintenance and repair expenses (excluding repairs and general
maintenance paid by proceeds of insurance or by Tenant or other third parties,
and alterations solely attributable to tenants of the Building other than
Tenant) and the cost of materials and supplies;

 

6.     Any other costs and expenses (i.e. items which are not capital
improvements) incurred by Landlord in operating the Building, including ground
rent, if any;

 

7.     The cost of any additional services not provided to the Building on the
Commencement Date but thereafter provided by Landlord in the prudent management
of the Building;

 

8.     The annual amortization of any Essential of Capital Improvement which is
made by Landlord after completion of initial construction of the Building, based
on the useful life of the improvement plus interest at the Prime Rate on the
date of the expenditure on the underappreciated portion thereof;

 

9.     Landlord’s central office accounting costs and overhead applicable to the
Building;

 

10.   Accounting fees for preparing the Operating Expense statement;

 

11.   Management fees payable to the managing agent; and

 

12.   Taxes, allocated on a per diem basis if the tax year is different than the
Operating Year.

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

C-1

--------------------------------------------------------------------------------


 

Operating Expenses shall not include:

 

1.     Special cleaning or other services, not offered to all tenants of the
Building;

 

2.     Any charge for depreciation, interest or rents (except, if applicable)
(ground rents) paid or incurred by Landlord; or

 

3.     Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.    “Operating Year” shall mean each calendar year or such other period of
twelve (12) months as hereafter may be adopted by Landlord as its fiscal year,
occurring during the Lease Term.

 

E.     “Taxes” shall mean all taxes, assessments and governmental charges,
whether Federal, state, county or municipal, and whether general or special,
ordinary or extraordinary, foreseen or unforeseen, imposed upon the Building or
the Land or their operation, whether or not directly paid by Landlord. Taxes
shall not include income taxes, excess profit taxes, franchise taxes, or other
taxes imposed or measured on or by the income of Landlord from the operation of
the Building or the Land; provided, however, that if, due to a future change in
the method of taxation or assessment, any income, profit, franchise or other
tax, however designated, shall be imposed in substitution, in whole or in part,
for (or in lieu of) any tax, assessment or charge which would otherwise be
included within the definition of Taxes, such other tax shall be deemed to be
included with Taxes as defined herein to the extent of such substitution. There
shall be added to Taxes the expenses of any contests (administrative or
otherwise) of Taxes incurred during the Operating Year. Tenant shall pay to the
appropriate governmental authority any use and occupancy tax. In the event that
Landlord is required by law to collect such tax, Tenant shall pay such use and
occupancy tax to Landlord as Additional Rent upon demand and Landlord shall
remit any amounts so paid to Landlord to the appropriate governmental authority.

 

F.     “Tenants’s Proportionate Share” shall mean a fraction; the numerator of
which shall be the rentable square feet of Demised Premises, and the denominator
of which is 74,200 rentable square feet which is the aggregate rentable square
feet in the Building.

 

2.             Additional Rent for Operating Expenses.

 

2.1   Commencing on August 1, 1999, Tenant shall pay during the Lease Term as
Additional Rent, the amount by which Tenants’ Proportionate Share of Operating
Expenses exceeds the Operating Expense Allowance.

 

2.2   As soon as available in each Operating Year during the Lease Term,
Landlord shall provide Tenant with a written statement setting forth the
Operating Expense Allowance and a projection of Tenant’s Proportionate Share of
Operating Expenses for such year commencing on the first day of the first month
following receipt of such statement and continuing until receipt by Tenant of
Landlord’s statement of the next projected Tenant’s Proportionate Share of
Operating Expenses, Tenant shall pay to Landlord with each monthly installment
of Fixed Rent an amount equal to one-twelfth (1/12th) of the excess of such
projected Tenant’s Proportionate Share of Operating Expenses over the Operating
Expense Allowance. Concurrently with the first payment required hereinabove,
Tenant shall pay to Landlord an amount equal to the excess of such projected
Tenant’s Proportionate Share of Operating Expenses over the Operating Expense
Allowance multiplied by a fraction, the numerator of which is the number of
calendar months of the Operating Year in question which have elapsed prior to
the due date of such first payment and the denominator of which is twelve (12),
less any payments made by Tenant during said period on account of such excess
Operating Expenses.

 

C-2

--------------------------------------------------------------------------------


 

2.3   Landlord shall, as soon as possible after the close each such Operating
Year, provide Tenant with a statement of the actual operating expenses for such
period. Any underpayment by Tenant during such Operating Year due to the fact
that projected Operating Expenses were less than actual Operating Expenses shall
be paid to Landlord within 30 days after Tenant’s receipt of a statement for
such deficiency. Any overpayment by Tenant due to the fact that projected
Operating Expenses were greater than actual Operating Expenses for such year
shall be credited to the next Additional Rent payable by Tenant under this
Exhibit “C.” If the Operating Expenses are less than the Operating Expense
Allowance, a credit or check will not be issued.

 

3.       Adjustment for Vacancies. In determining Operating Expenses for any
Operating Year, if the Building was less than fully occupied during such entire
year, or was not in operation during such entire year, then Operating Expenses
shall be adjusted by Landlord to reflect the amount that such expenses would
normally be expected to have been, in the reasonable opinion of Landlord, had
the Building been fully occupied and operational throughout such year, except
that in no event shall such adjustment result in an amount less than the actual
Operating Expenses. Any such annualization shall be explained in Landlord’s
statement under Section 2.3 hereof.

 

4.       Pro-Rations. Should this Lease commence or terminate at any time other
than the first day of an Operating Year, the Additional Rent payable by Tenant
on account of Operating Expenses shall be first calculated on the basis of the
entire Operating Year and then pro-rated on the basis of the number of days of
occupancy.

 

5.       Audit. Tenant shall have the right at all reasonable times within
thirty (30) days after Landlord has provided Tenant with a statement of the
actual Operating Expenses, and at its sole expense, to audit Landlord’s books
and records relating to this Lease for that Operating Year.

 

6.       Minimums. Notwithstanding anything contained herein to the contrary, in
no event shall Tenant’s Proportionate Share of Operating Expenses for any
calendar year be less than the Operating Expense Allowance.

 

7.       Personal Property Taxes. Tenant will be responsible for ad valorem
taxes on its personal property and on the value of the leasehold improvements in
the Demised Premises to the extent that the same exceed Building Standard
allowances (and if the taxing authorities do not separately assess Tenant’s
leasehold improvements, Landlord may make a reasonable allocation of impositions
to such improvements).

 

8.       Survival. If, upon expiration or termination of this Lease for any
cause, the amount of any Additional Rent due hereunder has not yet been
determined, an appropriate payment from Tenant to Landlord or refund from
Landlord to Tenant, shall be made promptly after such determination.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”

RULES AND REGULATIONS

 

1.     The sidewalks, lobbies, passages, elevators and stairways shall not be
obstructed or used by Tenant for any purpose other than ingress and egress from
and to Tenant’s offices. Landlord shall in all cases retain the right to control
or prevent access thereto of all persons whose presence, in the judgement of
Landlord, shall be prejudicial to the safety, peace, character or reputation of
the building or of any of the tenants.

 

2.     The toilet rooms, water closets, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used by Tenant for any purposes other
than those for which they were designed and installed. No sweeping, rubbish,
rags, ashes, chemicals or other refuse or injurious substances (which shall
include medical waste) shall be placed therein or used in connection therewith
by Tenant or left by Tenant in the lobbies, passages, elevators or stairways.

 

3.     Nothing shall be placed by Tenant on the outside of the building or on
its window sills or projections. Skylights, windows, doors and transoms shall
not be covered or obstructed by Tenant, and no window shades, blinds, curtains,
screens, storm windows, awnings or other materials shall be installed or placed
on any of the windows or in any of the window spaces, except as approved in
writing by Landlord.

 

4.     No sign, lettering, insignia, advertisement, or notices shall be
inscribed, painted, installed or placed on any window or in any window spaces or
any other part of the outside or inside of the building, unless first approved
in writing by Landlord. Names shall be placed on suite entrance doors for Tenant
by Landlord and not otherwise, and at Tenant’s expense. In all instances the
lettering is to be of design and form approved by Landlord.

 

5.     Tenant shall not place additional locks upon any doors and shall
surrender all keys for all locks at the end of the tenancy.

 

6.     Tenant shall not do or commit, or suffer, or permit to be done or
committed, any act or thing whereby, or in consequence whereof, the rights of
other tenants will be obstructed or interfered with, or other tenants will in
any other way be injured or annoyed. Tenant shall not use nor keep, nor permit
to be used or kept in the building any matter having an offensive odor, nor any
kerosene, gasoline, benzine, fuel, or other explosive or highly flammable
material. No birds, fish or animals shall be brought into or kept in or about
the premises.

 

7.     In order that the premises may be kept in good state of preservation and
cleanliness, Tenant shall, during the continuance of its possession, permit
personnel and contractors approved by Landlord, and no one else, to clean the
premises. Landlord shall be in no way responsible to Tenant for the removal,
disposal or cleaning of any medical equipment or waste or for any damage done to
furniture or other effects of Tenant or others by any of Tenant’s employees, or
any persons, or for any loss of Tenant’s employees, or for any loss of property
of any kind in or from the premises, however occurring. Tenant shall see each
day that the windows are closed, the lights turned out, and doors securely
locked before leaving the premises.

 

8.     If Tenant desires to introduce signaling, telegraphic, telephonic,
protective alarm or other wires, apparatus or devices, Landlord shall direct
when and how the same are to be placed, and except as so directed, no
installation, boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the building or premises
and to require the changing of wiring connections or layout at Tenant’s expense,
to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Lessor may establish relating thereto,
and in the event of non-compliance with the requirements or rules, Landlord
shall have the right immediately to cut wiring or to do what it considers
necessary to remove the danger, annoyance or electrical interference with
apparatus in any part of the building. All wires installed by Tenant must be
clearly tagged at the distributing boards and junction boxes, and elsewhere as
required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

9.     No furniture, packages, equipment, supplies or merchandise of Tenant will
be received in the building, or carried up or down in the elevators or
stairways, except during such hours as shall be designated by Landlord, and
Landlord in all cases shall also have the exclusive right to prescribe the
method and manner in which the same shall be brought in or taken out of the
building. Tenant shall in all cases have the right to exclude heavy furniture,
safes, and other articles from the building which may be hazardous or to require
them

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

E-1

--------------------------------------------------------------------------------


 

to be located at designated places in the premises. The cost of repairing any
damage to the building caused by taking in or out furniture, safes or any
articles or any damage caused while the same be in the premises, shall be paid
by Tenant.

 

10.    Without Landlord’s written consent, nothing shall be fastened to, nor
shall holes be drilled or nails or screws driven into walls of partitions; nor
shall walls or partitions be painted, papered, or otherwise covered or moved in
any way, or marked or broken; nor shall any connection be made to electric wires
for running fans or motors or other apparatus, devices or equipment; nor shall
machinery of any kind other than customary small business machines be allowed on
the premises; nor shall Tenant use any other method of heating, air conditioning
or air cooling than that provided by Landlord. Telephones, switchboards and
telephone wiring and equipment shall be placed only where designated by
Landlord. No mechanics, other than those employed by Landlord, shall be allowed
to work in or about the building without the written consent of Landlord first
have been obtained.

 

11.    Access may be had by Tenant to the premises at any time, Access may be
refused at Landlord’s election, unless the person seeking it is known to the
watchman in charge, or has a pass issued by Landlord, or is properly identified
to the watchman’s satisfaction. Landlord shall in no case be responsible for the
admission or exclusion of any person. In case of invasion, hostile attack,
insurrection, mob violence, riot, bomb threats, explosion fire or any casualty,
Landlord reserves the right to bar or limit access to the building for the
safety of occupants or protection of property.

 

12.    Landlord reserves the right to rescind, suspend or modify any rules or
regulations, and to make such other rules or regulations as, in Landlord’s
judgement, may from time to time be needed for the safety, care, maintenance,
operation and cleanliness of the building, or for the preservation of good order
therein. Tenant agrees to comply with new or modified regulations of any
Federal, State or Municipal authority having appropriate jurisdiction or any
regulatory agencies as they may affect the premises or building. Notice of any
action by Landlord referred to in this paragraph, when given to Tenant, shall
have the same force and effect as if originally made a part of the foregoing
lease. But new rules and regulations will not, however, be unreasonably
inconsistent with the proper and rightful enjoyment of the premises by Tenant
under this lease.

 

13.    The use of rooms as sleeping quarters is prohibited at all times.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT “F”

SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the       day of                            , 19    ,
by and between                                           ,
a                                corporation, having an office
at                                                     (the “Lender”), and
                 , a                        corporation having an office
at                                                                (the
“Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”)
to                            (“Landlord”) evidenced by a Promissory Note of
Landlord (together with any present or future amendments or increases thereto,
the “Note”) secured by a mortgage from the Landlord, as amended, increased,
renewed, modified, consolidated, replaced, or extended being hereinafter
referred to as the “Mortgage”, covering all of the Landlord’s right, title and
interest in the land, buildings, improvements and other items of property
described therein, located in Baltimore County, Maryland and more particularly
described in Exhibit “A” annexed hereto and made a part hereof (said land,
buildings, improvements, and such other property being hereinafter collectively
referred to as the “Mortgaged Premises”) and further secured by an Assignment of
Rents and Other Interest (together with any present or future amendments or
increases thereto, the “Assignment Rents”), both recorded in the Office of the
Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as
of                                                    , 19     , (said lease, as
the same may be amended, renewed, modified, consolidated, replaced or extended
being hereinafter referred to as the “Lease”), covering a portion of the
Mortgaged Premises (the “Leased Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

1.         The Lease (and all provisions thereof, including any purchase option)
shall at all times be subject and subordinate to the provisions of this
Agreement in each and every respect to the Mortgage (and all provisions thereof)
subject, nevertheless, to the provisions of this Agreement. The foregoing
provision shall be self-operative; however, the Tenant, upon request, shall
execute and deliver any certificate which the Landlord or the Lender may request
to confirm said subordination by the Tenant.

 

2.         The Tenant certifies that (a) the Lease is presently in full force
and effect and unmodified, except as noted in this Agreement, and constitutes
the sole agreement between Landlord and Tenant relating to Tenant’s occupancy of
the Leased Premises, (b) to the best of its knowledge, no event has occurred
which constitutes a default under the Lease by the Landlord or which, with the
giving of notice, the passage of time or both, would constitute a default by the
Landlord under the Lease; (c) to the best of its knowledge, as of the date
hereof Tenant has no charge, lien or claim of offset under the Lease and
Landlord does not owe any sums to Tenant under the Lease or any other agreement.
The full minimum monthly rental of $                                     is
payable                        , and Tenant has been given no rent concessions
or free rent other than as specifically set forth in the Lease. The Landlord
shall be a third party beneficiary of the certifications as set forth in this
paragraph.

 

3.         The Lease and rentals thereunder have been assigned to Lender as
security for repayment of the Loan. Lender, as such assignee, hereby directs
Tenant to pay to Landlord all rentals and other moneys due and to become due to
Landlord under the Lease until receipt of further direction from Lender. Upon
receipt by Tenant of subsequent direction from Lender, Tenant shall pay to
Lender, or in accordance with such

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

F-1

--------------------------------------------------------------------------------


 

subsequent directions of Lender, all such rentals and other sums due under the
Lease, or amounts equal thereto. Tenant shall have no responsibility or
ascertain whether such direction by Lender is permitted under the Mortgage or
such Assignment of Rents and Other Interests. Landlord, by its execution of
consent form attached hereto, consents to the foregoing.

 

4.           Tenant acknowledges that without the prior written consent of the
Lender, or except as permitted by the terms of the lease that no modification of
the Lease so as to materially reduce the rents and other charges payable
thereunder, or shorten or extend or renew the term thereof or adversely affect
the rights or increase the obligations of the Landlord thereunder, or prepay
rents or other charges under the Lease for more than on month in advance. In the
event of any default on the part of the Landlord under the Lease, Tenant will
give written notice thereof to the Lender, or its successor or assigns whose
name and address previously shall have been furnished to the Tenant in writing.
Any right or remedy of Tenant resulting from or dependent upon such notice shall
take effect only after notice is go given to the Lender. Performance by the
Lender of any of the Landlord’s obligations under the Lease in accordance with
the terms of the Lease shall satisfy provisions of the Lease requiring
performance by the Landlord, and the Lender, exercising reasonably due
diligence, shall have the reasonable additional period of time under the
circumstances to complete such performance.

 

5.           If the interest of the Landlord under the Lease Premises shall be
transferred by reason of a foreclosure action or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure,
the Tenant shall be bound to and shall attorn to the person acquiring the
interests of the Landlord as a result of any such action or proceeding and such
person’s successors and assigns (any of the foregoing being hereafter referred
to as the “Successors”) upon the Successor succeeding to the interest of the
Landlord in and to the Lease Premises. Said attornment shall be effective and
self-operative without the execution of any further instruments. The Tenant,
upon request, shall execute and deliver any certificate or other instrument
necessary or appropriate which the Lender or the Successor may request to effect
or confirm said attornment by the Tenant.

 

6.           If the interest of the Landlord under the Lease shall be
transferred by reason of foreclosure or other proceedings for enforcement of the
Mortgage or pursuant to a transfer in lieu of foreclosure then, except as
provided in this Agreement, the Successor shall be bound to the Tenant under all
of the terms, covenants, and conditions of the Lease for the balance of the term
thereof remaining, with the same force and effect as if the Successor were the
Landlord (but subject to Paragraph 7 below).

 

7.           The Successor shall not and shall not be deemed to (a) adopt or in
any other manner be responsible or liable for any representations and warranties
made by the Landlord in the Lease (b) be liable for any act, omission or default
of Landlord or any prior Landlord and will not be subject to any offsets or
defenses which the Tenant might have against Landlord or any prior Landlord, (c)
be bound by any amendment or modification of the Lease or by any prepayment of
rents or other charges under the Lease for more than one month unless such
amendment, modification or prepayment was approved in writing by the Lender, (d)
be liable to Tenant for any refund of any security deposit made by the Tenant
pursuant to the Lease, except to the extent that the Successor has actually
received that security deposit, or (e) be liable to Tenant in any event for any
matter relating to the operation, maintenance, or condition of the Mortgaged
Premises or Leased Premises prior to the date Successor acquires title to the
Lease Premises. Any rights of the Tenant to terminate or cancel the Lease by
reason of the failure of Landlord or any prior Landlord under the Lease to
perform any of its obligations under the Lease shall be suspended if and while
the Successor is exercising reasonably diligent efforts under the circumstances
to cause such obligations to be performed. The obligations and liability of the
Successor shall be limited to and enforceable only against the Successor’s
estate and interest in the Leased Premises and not out of or against any other
assets or properties of the Successor.

 

8.           Notwithstanding anything in the Lease to the contrary, if the
interest of the Landlord under the Lease shall be transferred to the Successor,
then (a) the Successor shall not be obligated to reconstruct the Leased Premises
following a casualty or condemnation thereto.

 

9.           If Tenant is not in default hereunder or under the terms of the
Lease, the Tenant will not be joined as a party defendant for the purpose of
terminating the lease in any foreclosure action or proceeding which may be
instituted or taken by the Lender, nor will the Tenant be evicted from the
Leased Premises, nor will the Tenant’s leasehold estate under the Lease be
terminated or disturbed, nor will any of the Tenant’s rights under the Lease be
affected in any way by reason of any default under the Mortgage.

 

10.         This Agreement may not be modified except by an agreement in writing
signed by the parties hereto or their respective successors in interest. This
Agreement shall inure to the benefit of and be binding upon the parties hereto,
their respective heirs, representatives, successors and assigns.

 

F-2

--------------------------------------------------------------------------------


 

11.         Upon a valid expiration or termination of the Lease for any reason,
and provided the Lease shall not have been renewed or otherwise extended and
Tenant shall have no right to possession of the Leased Premises, Tenant shall
execute, acknowledge and deliver to the Landlord, the Lender, and the Successor,
a certificate attesting to the expiration or termination of the Lease and
waiving all rights to possession of the Leased Premises.

 

12.         All notices, demands or requests made pursuant to, under or by
virtue of this Agreement must be in writing and mailed to the party to whom the
notice, demand or request is being made by certified or registered mail, return
receipt requested, at its address set forth above. Any party may change the
place that notices and demands are to be sent by written notice delivered in
accordance with this Agreement.

 

13.         This Agreement is fully integrated and not in need of parol evidence
in order to reflect the intentions of the parties hereto. The parties hereto
intend the literal words of this Agreement to govern the subject matter hereof
and all prior negotiations, drafts and other extrinsic communications shall have
no significance or evidentiary effect. This Agreement shall be the whole and
only agreement between the parties hereto with regard to the subordination of
the Lease and the leasehold interest of Tenant thereunder to the lien or charge
of the Mortgage in favor of Lender, and shall supersede and control any prior
agreements as to such, or any subordination, including, but not limited to,
those provisions, if any, contained in the Lease which provide for the
subordination of the Lease and the leasehold interest of Tenant thereunder to a
deed or deeds of trust or to a mortgage or mortgages to be thereafter executed.
In the event any one or more of the provisions of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein. This
Agreement shall be governed by and construed in accordance with the laws of the
Commonwealth of Pennsylvania.

 

14.         This Agreement shall continue in effect until all sums due by
Landlord to Lender under the Note, the Mortgage and the Assignment of Rents have
been paid in full.

 

15.         Tenant shall neither suffer nor itself manufacture, store, handle,
transport, dispose of, spill, leak, dump any toxic or hazardous waste, medical
waste or other waste products or substance (as they may be defined in any
federal or state statue, rule or regulation pertaining to or governing such
wastes, waste products or substances) on the Premises at any time during the
term, or extended term, of the Lease, except in compliance with all applicable
laws and regulations.

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

 

CONSENT

 

 

 

 

 

The undersigned consents to the foregoing.

 

 

 

 

 

LANDLORD:

 

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

 

 

 

 

 

BY:

 

 

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT “G”

TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees
with                                                                     , its
successors and assigns (“                 ”) that:

 

1.           Tenant has accepted possession of the Premises pursuant to the
Lease. The Lease term commenced on                . The termination date of the
Lease term, excluding renewals and extensions is                            .

 

2.           Any improvements required by the terms of the Lease to be made by
Landlord have been completed to the satisfaction of Tenant in all respects,
except for the “punchlist” items, if any, set forth on Schedule 1 attached
hereto. Landlord has (as of the date hereof) fulfilled all of its duties under
the Lease (except as otherwise set forth on Schedule 1). No sums are due by
Landlord to Tenant under the Lease or any other agreement between Landlord and
Tenant.

 

3.           The Lease has not been assigned, modified, supplemented or amended
in any way. The Lease constitutes the entire agreement between the parties and
there are no other agreements between Landlord and Tenant concerning the
Premises.

 

4.           The Lease is valid and in full force and effect, and to the best of
Tenant’s knowledge, neither Landlord nor Tenant is in default thereunder. Tenant
has no defense, setoff or counterclaim against Landlord arising out of the Lease
or in anyway relating thereto, or arising out of any other transaction between
Tenant and Landlord, and no event has occurred and no condition exists, which
with the giving of notice or the passage of time, or both, will constitute a
default under the Lease.

 

5.           The monthly rent presently payable under the Lease is
$                                  per month payable in advance. All rent and
other sums due under the Lease are current and have been paid
through                      , 19    .  No rent or other sum payable under the
Lease has been paid more than one month in advance.

 

6.           All notices and other communications from Tenant
to                     shall be in writing and shall be delivered or mailed by
registered mail, postage paid, return receipt requested, addressed
to               at:

 

or at such other address as               , a successor, purchaser, or
transferee shall furnish to Tenant in writing.

 

7.           This certificate may not be modified, except by an agreement in
writing signed by the parties hereto (or their respective successors and
assigns) and                  . This Estoppel Certificate shall be binding on
the undersigned, it successors and assigns (including future tenants under the
Lease) and shall insure to the benefit of                           , it
successors and assigns.

 

 

 

TENANT:

 

 

Attest/Witness:

 

 

 

 

 

BY:

 

 

 

 

 

 

 

 

 

DATE:

 

, 19

 

 

 

G-1

--------------------------------------------------------------------------------


AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”) is made this 25 day of May, 2000 by and
between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company, (“Landlord”) and SINCLAIR BROADCAST GROUP (“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.

 

1.                                       DEMISED PREMISES.  Landlord, for the
term and subject to the provisions and conditions hereof, leases to Tenant, and
Tenant rents from Landlord, the space (the “Demised Premises”) containing _
1,148 rentable square feet, as shown on Exhibit “A” attached hereto and made
part of hereof, in the building erected on certain land (the “Land”) located at
10706 Beaver Dam Road, Cockeysville, Maryland 21030, together with rights of
ingress and egress thereto, and with the right in common with others to use, to
the extent applicable, the elevators and common passageways, stairways,
vestibules, and to pass over and park on that portion of land owned by Landlord
and designated by the Landlord for Tenant’s parking.  The Building contains
90,000 rentable square feet.

 

2.                                       LEASE TERM.  The lease term (the “Lease
Term”) shall commence on the commencement date (the “Commencement Date”) which
shall be May 1, 2000, and shall continue until April 30, 2010 and thereafter
unless extended or sooner terminated as provided herein.

 

3.                                       FIXED RENT.  Fixed rent (the “Fixed
Rent”) is payable by Tenant beginning on the Commencement Date in monthly
installations each equal to (See Rent Schedule - Rider#l), representing
one-twelfth (1/12) of the annual Fixed Rent (the “Annual Fixed Rent”) equal to
(See Rent Schedule - Rider#l), without prior notice or demand, and without any
setoff or deduction whatsoever, in advance, on the first day of each month at
such place as Landlord may direct.  Annual Fixed Rent shall include the
Operating Expense Allowance as set forth in Section I (1) of Exhibit “C” hereto.
 Annual Fixed Rent shall be subject to adjustment as provided in Section II of
Exhibit “C” hereto.  In addition, if the Lease Term commences on a day other
than the first day of a calendar month, Tenant shall pay to Landlord, on or
before the Commencement Date of the Lease Term, a pro rata portion of the
monthly installment of rent (Including Fixed Rent and any Additional Rent as
herein provided), such pro rata portion to be based on the actual number of
calendar days remaining in such partial month after the Commencement Date of the
Lease Term.  If the Lease Term shall expire on other than the last day of a
calendar month, such monthly installment of Fixed Rent and Additional Rent shall
be prorated for each calendar day of such partial month.  If any portion of
Fixed Rent, Additional Rent, or any other sum payable to Landlord hereunder
shall be due and unpaid for more than five (5) days, the balance due shall be
subject to and include a 10 percent penalty.  In addition, if any portion of
Fixed Rent, Additional Rent or any other sum payable to Landlord hereunder shall
be due and unpaid for more than five (5) days after written notice of
non-payment by Landlord to Tenant (which written notice shall not be required
more than two times in any period of twelve (12) consecutive months), it shall
thereafter bear interest at a rate equal to three percent (3%) per annum greater
than the highest prime rate of interest announced from time to time by
NationsBank (or its successor) (the “Default Rate”), as the same may change from
time to time, from the due date until the date of payment thereof by Tenant,
provided, however, that nothing herein contained shall be construed or
implemented in such a manner as to allow Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law.

 

4.                                       ADDITIONAL RENT.  Tenant shall pay as
additional rent (“Additional Rent”) its proportionate share of all operating
expenses in the amounts and in the manner set forth in Exhibit “C” hereto and
all other sums due hereunder.

 

5.                                       SECURITY DEPOSIT.  Tenant has deposited
with Landlord the sum of One Thousand Six Hundred Twenty Six and 33/100 Dollars
($1,626.33) as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this Lease.  It is agreed that in the
event Tenant defaults in respect of any of the terms, provisions and conditions
of this Lease, including, but not limited to, the payment of rent and additional
rent, Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants and conditions of this Lease, including but not
limited to any damages or deficiency in the reletting of the leased premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord.  In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

1

--------------------------------------------------------------------------------


 

security shall be returned to Tenant, without interest, after the date fixed as
the end of the Lease and after delivery of entire possession of the leased
premises to Landlord.  In the event of a sale of the land and building of which
the leased premises form a part, hereinafter referred to as the Building, or
leasing of the building, Landlord shall have the right to either transfer the
security to the Tenant and Landlord shall thereupon be released by Tenant from
all liability for the return of such security or transfer the security to the
new Landlord in which case Tenant agrees to look to the new Landlord solely for
the return of said security.  Tenant further covenants that it will not assign
or encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Landlord nor its successors or assigns shall be bound
by and such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that all such security deposit held hereunder shall be deemed to be
applied by Landlord to rent, sales tax and other charges due to Landlord for the
last month of the lease term and each preceding month until such security
deposit is fully applied.

 

6.                                       USE OF DEMISED PREMISES.  Tenant
covenants and agrees to use and occupy the Demised Premises for general office
purposes and other uses incidental to and associated with Class A office
buildings and only in conformity with the law.  Tenant shall not use or permit
any use of the Demised Premises which creates any safety or environmental
hazard, or which would: (i) be dangerous to the Demised Premises, the Building
or other tenants, or (ii) be disturbing to other tenants of the Building, or
(iii) cause any increase in the premium cost for any insurance which Landlord
may then have in effect with respect the Building generally.

 

7.                                       IMPROVEMENTS TO PREMISES.

 

7.1.                              By Landlord.

 

7.1.1.  The Tenant shall cause detailed working drawings to be fully prepared at
its expense by a designer of its choice, who shall consult with the Landlord in
preparing the same, and shall deliver such working drawings to Landlord, on or
before May 1, 2000.  Such working drawings must be in sufficient detail to allow
Landlord to (a) calculate the cost of constructing all of Tenant’s improvements,
and (b) obtain a building and any other necessary permits for the construction
of Tenant’s improvements. Within five (5) days after Landlord provides Tenant
with the calculations of the costs of constructing Tenant’s improvements, Tenant
shall approve the working drawings and the costs of construction.  Any costs or
expenses incurred by Landlord because of changes to the working drawings made by
Tenant after final approval of the costs, shall be paid to the Landlord by the
Tenant.  If (a)(i) the Tenant defaults in furnishing such working drawings to
the Landlord by the time set forth above, (ii) the Tenant fails to give final
approval to the working drawings and the costs by the time set forth above,
(iii) the Tenant requests any changes to the working drawings after the Tenant
has approved the costs of construction, or (iv) the Tenant has requirements in
its working drawings that cause unreasonable delays in commencing or completing
Tenant’s improvements, (b) as a result thereof, the Landlord is delayed in
commencing and/or completing such improvements beyond the dates on which, but
for such delay, the Landlord would in its reasonable judgment have commenced or
completed them, and (c) such completion occurs after the date which would have
been the Commencement Date, then (without altering or impairing the Landlord’s
rights under the provisions of this Lease on account of such default, and
without altering or impairing any other of Landlord’s rights, including, without
limitation, such rights set forth in Section 5.1.2) the Commencement Date shall
be the date which would have been the Commencement Date for purposes of the
provisions of this Lease, had such delay not occurred.

 

7.1.2.  Allocation of costs.  The cost of such improvements shall be allocated
between the Landlord and the Tenant in the following manner:

 

(a)  Except as is otherwise provided herein, the Landlord shall bear the expense
of (i) providing and installing as part of such improvements those materials and
other items of improvements, of such manufacture, design, capacity, finish and
color, which are described in a schedule attached hereto as Exhibit B
(hereinafter referred to as “the Standard Improvement Items”), (ii) to such
maximum extent or in such maximum quantity (hereinafter referred to as “the
Standard Allowance”) as is specified therein.  If the improvements to be made to
the Premises pursuant to the provisions of this subparagraph utilize less or
fewer than the Standard Allowance of any Standard Improvement Item, the Tenant
shall receive no credit against the Rent or otherwise on account thereof.

 

(b)  The Landlord shall submit the working drawings, as provided by the Tenant,
to the Landlord’s general contractor for the Building promptly upon their
approval by the Landlord and the Tenant, for such contractor’s calculation of
the price which it will charge for constructing such improvements.  The

 

2

--------------------------------------------------------------------------------


 

Landlord shall notify the Tenant in writing of such price as calculated by such
contractor (and shall in such notice allocate such price between (i) those of
such improvements which are included in the Standard Allowance of Standard
Improvement Items, and (ii) the remainder of such improvements), and the Tenant
shall, at the Landlord’s option, be deemed to have approved such price and
allocation for all purposes of the provisions of this Lease unless the Tenant
gives the Landlord written notice to the contrary within five (5) days
thereafter.  All improvements shall be done by Landlord’s general contractor.

 

(c)  If the improvements to be made to the Premises pursuant to the provisions
of this subsection require materials or other items other than the Standard
Improvement Items, and/or Standard Improvement Items in excess of the Standard
Allowance, and the cost of constructing such improvements shall, if and to the
extent that it exceeds the cost which would have been incurred if such
improvements consisted only of the Standard Allowance of Standard Improvement
Items, be borne by the Tenant. The Tenant shall pay the amount of such excess to
the Landlord in two (2) equal installments, the first of which shall be due when
such price and allocation are approved by the Tenant, as aforesaid, and the
second of which shall be due at the Commencement Date.

 

7.1.3.  The Landlord shall use its reasonable efforts to complete such
improvements promptly, but shall have no liability to the Tenant hereunder if
prevented from doing so by reason of any (a) strike, lock-out or other labor
troubles, (b) governmental restrictions or limitations, (c) failure or shortage
of electrical power, gas, water, fuel oil, or other utility or service, (d)
riot, war, insurrection or other national or local emergency, (e) accident,
flood, fire or other casualty, (f) adverse weather condition, (g) other act of
God, (h) inability to obtain a building permit or a certificate of occupancy, or
(i) other cause similar or dissimilar to any of the foregoing and beyond the
Landlord’s reasonable control.  In such event, (a) the Commencement Date shall
(subject to the operation and effect of the provisions of paragraph 5.1.1) be
postponed for a period equaling the length of such delay, (b) the Termination
Date shall be determined pursuant to the provisions of subsection 1.1 by
reference to the Commencement Date as so postponed, and (c) the Tenant shall
accept possession of the Premises within ten (10) days after such completion.

 

7.2.                              Acceptance of possession.  Except for (a)
latent defects or incomplete work which would not reasonably have been revealed
by an inspection of the Premises made for the purpose of discovering the same
when the Landlord delivers possession of the Premises to the Tenant, and (b) any
other item of incomplete work set forth on a “punch list” prepared by the Tenant
and approved in writing by the Landlord before such delivery of possession, by
its assumption of possession of the Premises the Tenant shall for all purposes
of the provisions of this Lease be deemed to have accepted them and to have
acknowledged them to be in the condition called for hereunder.

 

8.                                       ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1                                 During the Lease Term, Tenant shall not make
any alterations, additions, improvements, redecorating or other changes to the
Demised Premises without the prior written approval (such approval not to be
unreasonable withheld or delayed) of Landlord and then only in accordance with
plans and specifications previously approved in writing by Landlord and subject
to such conditions as Landlord may require, including, without limitations, that
Tenant be required to pay for any increased cost to Landlord occasioned thereby
or attributed thereto.  Prior to the termination of this Lease and without
additional notice to Tenant by Landlord, Tenant shall either: (i) remove any
such alterations or additions and repair any damage to the Building or the
Demised Premises occasioned by their installation or removal and restore the
Demised Premises to substantially the same condition as existed prior to the
time when any such alterations or additions were made, or (ii) reimburse
Landlord for the cost of removing such alterations or additions and the
restoration of the Demised Premises.  Landlord shall determine any such cost as
called for in clause (ii) above prior to the termination of this Lease and
Tenant shall reimburse Landlord within thirty (30) days of receipt of such
notice.

 

8.2                                 After the time of initial occupancy of the
Demised Premises by Tenant, Tenant shall have the right to construct and alter
the Demised premises, subject to paragraph 8.1, provided, however, that such
construction does not include any alterations affecting the exterior or
structural components of the Building, or any material alterations to the
systems of the Building, including, but not limited to HVAC, electric or
plumbing.  Any Tenant construction shall be performed by Tenant’s contractors
and shall be solely Tenant’s responsibility.  All of Tenant’s construction shall
be at Tenant’s expense.

 

8.3                                 Prior to commencement of construction:

 

(a)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) the plans and specifications for any alterations to the
Demised Premises, such approval by Landlord shall not be deemed to be an
approval by Landlord of any work performed pursuant thereto or approval or

 

3

--------------------------------------------------------------------------------


 

acceptance by Landlord of any material furnished with respect thereto or a
representation by Landlord as to the fitness of such work or materials, and
shall not give rise to any liability or responsibility of Landlord.

 

(b)  Landlord shall approve in writing (such approval not to be unreasonably
withheld or delayed) each contractor and subcontractor (which shall each be of
sound financial status and good reputation in the community and a duly licensed
and qualified professional in the state and, to the extent necessary, township
in which the Building is located) to perform such alterations.

 

(c)  Tenant shall deliver to Landlord a certificate evidencing each contractor’s
liability, completed operations and worker’s compensation insurance and naming
Landlord as an additional insured, which insurance shall be with a carrier, in
amounts and otherwise on terms satisfactory to Landlord.

 

(d)  Each contractor shall execute and Tenant shall cause to be filed with the
appropriate governmental agency in a timely manner such waivers and releases of
liens and other documents necessary to insure against imposition of any
mechanics’ and material suppliers’ liens for labor furnished and material
supplied in connection with the alterations and improvements.  Tenant shall
deliver copies of such waivers and releases of liens to Landlord together with
evidence of the timely filing thereof.

 

8.4                                 Tenant covenants and agrees:

 

(a)  To secure and pay for all necessary building and other permits and fees in
connection with the alterations and improvements.

 

(b)  All construction shall be done in compliance with all applicable laws and
ordinances and in a good and workerlike manner in accordance with the approved
plans and specifications.

 

(c)  To obtain and deliver to Landlord a Certificate of Occupancy (or its
equivalent) issued by the appropriate governmental authority upon completion of
the construction of the Demised Premises.

 

(d)  To abide by any collective bargaining agreements or other union contracts
applicable to Tenant, the Building or Landlord.

 

(e)  All materials, supplies and workers shall enter the Demised Premises and
all work shall be performed at times and by means satisfactory to Landlord.

 

8.5                                 Tenant and any approved contractor,
subcontractor or material supplier may, after notice to Landlord, enter the
Demised Premises during reasonable times after the execution hereof for the
purpose of constructing the improvements as aforesaid and inspecting and
measuring the Demised Premises, provided that such entry does not, in Landlord’s
reasonable judgment, interfere with the operations of the Building or with
Landlord’s work therein, or that of any other tenants in the Building.  Tenant
shall be responsible of any and all damage or injury caused by such contractors,
subcontractors, material suppliers and Tenant in the course of constructing the
improvements, and Tenant’s obligation to indemnify, defend and hold Landlord
harmless set forth in Article 14 shall, include without limitation all work done
by Tenant pursuant to this paragraph 7 and shall commence on the date of
execution hereof.

 

8.6                                 Landlord and its agents or other
representatives shall be permitted to enter the Demised Premises to examine and
inspect the construction of the alterations and improvements, provided, that no
such inspection or examination shall constitute an approval or warranty or give
rise to any liability of Landlord with respect to any thereof.

 

9.                                       COVENANTS OF LANDLORD.  Landlord will
supply for normal office use during normal business hours (excluding holidays),
heat and air conditioning (except that, in the event that such utilities are
separately metered and are paid for by Tenant, Landlord shall supply only the
equipment for such utilities), elevator service (where applicable), janitorial
and cleaning services, electricity, and hot and cold water, all in amounts
consistent with services provided in similar buildings in the community,
provided that: (i) Landlord shall not be liable for failure to supply or
interruption of any such service by reason of any cause beyond Landlord’s
reasonable control (ii) if Tenant’s use of electricity in Landlord’s judgement
exceeds a normal office use level (which includes only customary office lighting
levels and operation of desktop portable office equipment), Landlord may, at
Tenant’s expense, install meters to measure the electricity consumed on the
Demised Premises and bill Tenant for any cost thereof above normal office use
levels; (iii) if Tenant requires janitorial and cleaning services beyond those
provided by Landlord, Tenant shall arrange for such additional services through
Landlord, and Tenant shall pay Landlord upon receipt of billing therefor; and
(iv) if Tenant requires installation a separate or supplementary heating,
cooling, ventilating and/or air conditioning system Tenant shall pay all costs
in connection with the furnishing, installation and operation thereof.  Landlord
shall

 

4

--------------------------------------------------------------------------------


 

be responsible, at its sole cost and expense, for structural repairs and capital
improvements (unless otherwise provided for herein) to the Building, unless such
repairs are necessitated by damage caused by the negligence or misconduct of
Tenant or Tenant’s officers, directors, employees, invitees or agents.

 

10.                                 COVENANTS OF TENANT.  Tenant will (at
Tenant’s sole cost and expense):

 

10.1                           Keep the Demised Premises in good order and
repair, reasonable wear and tear expected;

 

10.2                           Surrender the Demised Premises at the end of this
Lease in the same condition in which Tenant has agreed to keep it during the
Lease Term;

 

10.3                           Not place, erect, maintain or display any sign or
other marking of any kind whatsoever on the windows, doors or exterior walls of
the Demised Premises and not use or place any curtains, blinds, drapes or
coverings over any exterior windows or upon the window surfaces which are
visible from the outside of the Building; except the Tenant shall be permitted
to install its standard signage and logo on Tenant’s entrance door with the
approval of Landlord (which approval shall not be unreasonably withheld or
delayed), and Tenant shall be listed on the directories on the elevator lobby of
Tenant’s floor, the Building lobby and Building exterior in the same manner as
other tenants in the Building;

 

10.4                           Be financially responsible for the maintenance of
all plumbing and other fixtures in the Demised Premises, whether installed by
Landlord or by Tenant and for repairs and replacements to the Demised Premises
and the Building made necessary by reason of damage thereto caused by Tenant or
its agents, servants, invitees or employees.  In the event Tenant shall fail to
perform such maintenance or make such repairs within sixty (60) days of the date
such work becomes necessary, Landlord may, but shall not be required to, perform
such work and charge the amount of the expense therefor, with interest accruing
and payable thereon, all in accordance with Article 18 below;

 

10.5                           Comply with all laws, enactments and regulations
of any governmental authority relating or applicable to Tenant’s occupancy of
the Demised Premises and any covenants, easements and restrictions governing the
Land or Building, and indemnify, defend and hold Landlord harmless from all
consequences from its failure to do so;

 

10.6                           Promptly notify Landlord of any damage to or
defects in the Demised Premises, any notices of violation received by Tenant and
of any injuries to persons or property which occur therein or claims relating
thereto;

 

10.7                           Subject to Article 7, pay for any alterations,
improvements or additions to the Demised Premises and any light bulbs, tubes and
non-standard Building items installed by or for Tenant, and allow no lien to
attach to the Building with respect to any of the foregoing;

 

10.8                           Without the prior written consent of Landlord,
not place within the Demised Premises or bring into the Building (i) any
machinery, equipment or other personalty other than customary office furnishings
and small machinery, or any machinery or (ii) other personalty having a weight
in excess of the design capacity of the Building;

 

10.9                           Not use the Demised Premises for the generation,
manufacture, refining, transportation, treatment, storage or disposal of any
hazardous substance or waste or for any purpose which poses a substantial risk
of damage to the environment; in this regard Tenant represents that it does not
have a Standard Industrial Classification number as designated in the Standard
Industrial Classifications Manual prepared by the Office of Management and
Budget in the Executive Office of the President of the United States that is any
of 22-39 inclusive, 46-49 inclusive, 51 or 76 and will not engage in any
activity which would subject Tenant to the provisions of the Federal
Comprehensive Environmental Response, Liability and Clean-Up Act (42 U.S.C.
Section 9601 et seg.), the Federal Water Pollution Control (33 U.S.C.A. Section
1151 et seg.), the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et seg.),
or any other federal, state or local environmental law, regulation or ordinance;

 

10.10                     Comply with all rules and regulations which may
hereafter be promulgated by Landlord and with all reasonable changes and
additions thereto upon notice by Landlord to Tenant (such rules and regulations,
together with all changes and additions thereto, are part of this Lease);
Landlord shall notify Tenant in writing at least fifteen (15) days prior to the
promulgation of such rules and regulations or changes thereto.  Landlord agrees
to enforce such rules and regulations against all tenants in the Building in a
non-discriminating fashion and to take reasonable action to cause a cessation of
any violation of all rules that interfere with Tenant’s use and quiet enjoyment
of the Premises;

 

5

--------------------------------------------------------------------------------


 

10.11                     Comply with all reasonable recommendations of
Landlord’s or Tenant’s insurance carriers relating to layout, use storage of
materials and maintenance of the Demised Premises.

 

11.                                 ASSIGNMENT AND SUBLETTING.  Tenant shall not
assign, pledge, mortgage or otherwise transfer or encumber this Lease, nor
sublet all or any part of the Demised Premises or permit the same to be occupied
or used by anyone other than Tenant or its employees without Landlord’s prior
written consent (such consent not to be unreasonable withheld or delayed).
Notwithstanding the foregoing, Tenant shall have the right to assign this Lease
or sublet the Demised Premises or any part thereof, without the consent of
Landlord, to any parent, subsidiary or affiliate of Tenant. Any consent by
Landlord hereunder (or assignment where such consent is not required) shall not
constitute a waiver of strict future compliance by Tenant of the provisions of
this Article 11 or a release of Tenant from the full performance by Tenant with
any of the terms, covenants, provisions or conditions in this Lease. For
purposes of this Article 11, any transfer or change in control of Tenant (or any
subtenant, assignee or occupant) by operation of law or otherwise, shall be
deemed an assignment hereunder, including, without limitation, any merger,
consolidation, dissolution or any change in the controlling equity interests of
Tenant or any subtenant, assignee, or occupant (in a single transaction or a
series of related transaction).  Any assignment or subletting in contravention
of the provisions of this Article 11 shall be void.

 

12.                                 EMINENT DOMAIN.  If the whole or more than
fifty percent (50%) of the Demised Premises (or use or occupancy of the Demised
Premises) shall be taken or condemned by an governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including sale under
threat of such a taking), or if the owner elects to convey title to the
condemnor by a deed in lieu of condemnation, or if all or any portion of the
Land or Building are so taken, condemned or conveyed and as a result thereof, in
Landlord’s judgement, the Demised Premises cannot be used for Tenant’s permitted
use as set forth herein, then this Lease shall cease and terminate as of the
date when title vests in such governmental or quasi-governmental authority and
the Fixed Rent and Additional Rent shall be abated on the date when such title
vests in such governmental or quasi-governmental authority.  If less than fifty
percent (50%) of the Demised Premises is taken or condemned by any governmental
or quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect.  In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord.  The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.                                 CASUALTY DAMAGE.

 

13.1                           In the event of damage to or destruction of the
Demised Premises caused by fire or other casualty, or any such damage or
destruction to the Building or the facilities necessary to provide services and
normal access to the Demised Premises in accordance herewith, Landlord, after
receipt of written notice thereof from Tenant, shall undertake to make repairs
and restorations with reasonable diligence as hereinafter provided, unless this
Lease has been terminated by Landlord or Tenant as hereinafter provided or
unless any mortgagee which is entitled to receive casualty insurance proceeds
fails to make available to Landlord a sufficient amount of such proceeds to
cover the cost of such repairs and restoration.  If (i) the damage is of such
nature or extent that, in Landlord’s sole judgement, more than one hundred and
twenty (120) days would be required (with normal work crews and hours) to repair
and restore the part of the Demised Premises or Building which has been damaged,
or (ii) the Demised Premises or Building is so damaged that, in Landlord’s sole
judgement, it is uneconomical to restore or repair the Demised Premises or the
Building, as the case may be, or (iii) less than two (2) years then remain on
the current Lease Term, Landlord shall so advise Tenant promptly, and either
party, in the case described in clause (i) above, or Landlord, in the cases
described in clauses (ii) or (iii) above, within thirty (30) days after any such
damage or destruction shall have the right to terminate this Lease by written
notice to the other, as of the date specified in such notice, which termination
date shall be no later than thirty (30) days after the date of such notice.

 

13.2                           In the event of fire or other casualty damage,
provided this Lease is not terminated pursuant to the terms of this Article 13
and is otherwise in full force and effect, and sufficient casualty insurance
proceeds are available for application to such restoration or repair, Landlord
shall proceed diligently to restore the Demised Premises to substantially its
condition prior to the occurrence of the damage.  Landlord shall not be
obligated to repair or restore any alterations, additions, fixtures or equipment
which Tenant may have installed (whether or not Tenant has the right or the
obligation to remove the same or is required to leave

 

6

--------------------------------------------------------------------------------


 

the same on the Demised Premises as of the expiration or earlier termination of
this Lease) unless Tenant, in a manner satisfactory to Landlord, assures payment
in full of all costs as may be incurred by Landlord in connection therewith.

 

13.3                           Landlord shall not insure any improvements or
alterations to the Demised Premises in excess of Building standard tenant
improvements, or any fixtures, equipment or other property of Tenant Tenant
shall, at its sole expense, insure the value of its leasehold improvements,
fixtures, equipment and personal property located in or on the Demised Premises,
for the purpose of providing funds to Landlord to repair and restore the Demised
Premises to substantially its condition prior to occurrences of the casualty
occurrence.  If there are any such alterations, fixtures or additions and Tenant
does not assure or agree to assure payment of the cost of restoration or repair
as aforesaid, Landlord shall have the right to restore the Demised Premises to
substantially the same condition as existed prior to the damage, excepting such
alterations, additions or fixtures.

 

13.4                           The validity and effect of this Lease shall not
be impaired in any way by the failure of Landlord to complete repairs and
restoration of the Demised Premises or of the Building within one hundred and
twenty (120) days after commencement of the work, even if Landlord had in good
faith notified Tenant that the repair and restoration could be completed within
such period, provided that Landlord proceeds diligently with such repair and
restoration.  In the case of damage to the Demised Premises which is of a nature
or extent that Tenant’s continued occupancy is in the reasonable judgement of
Landlord and Tenant substantially impaired, then the Annual Fixed Rent and
Tenant’s Proportionate Share otherwise payable by Tenant hereunder shall be
equitably abated or adjusted for the duration of such impairment.  Tenant shall
be responsible to repair all of Tenant’s leasehold improvements and all
equipment, fixtures and personal property located in or on the Demised Premises
subject to Article 8. and to such other conditions as Landlord may require.

 

14.                                 INSURANCE AND INDEMNIFICATION OF LANDLORD;
WAIVER OF SUBROGATION.

 

14.1                           Tenant covenants and agrees to exonerate,
indemnify, defend, protect and save Landlord, its representatives and Landlord’s
managing agent, if any, harmless from and against any and all claims, demands,
expenses, losses, suits and damages as may be occasioned by reason of (i) any
accident or matter occurring on or about the Demised Premises, causing injury to
persons or damage to property (including, without limitation, the Demised
Premises), unless such accident or other matter resulted solely from the
negligence or otherwise tortious act of Landlord or Landlord’s agents or
employees, (ii) the failure of Tenant fully and faithfully to perform the
obligations and observe the conditions of this Lease, and (iii) the negligence
or otherwise tortious act of Tenant or anyone in or about the Building on behalf
of or at the invitation or right of Tenant.  Tenant shall maintain in full force
and effect, at its own expense, comprehensive general liability insurance
(including a contractual liability and fire legal liability insurance
endorsement) naming as an additional insured Landlord and Landlord’s managing
agents, if any, against claims for bodily injury, death or property damage in
amounts not less than $1,000,000 (or such higher limits as may be determined by
Landlord from time to time) and business interruption insurance in an amount
equal to Tenant’s gross income for twelve (12) months.  All policies shall be
issued by companies having a Best’s financial rating of A or better and a size
class rating of XII (12) or larger or otherwise acceptable to Landlord.  At or
prior to the Commencement Date, Tenant shall deposit the policy or policies of
such insurance, or certificates thereof, with Landlord and shall deposit with
Landlord renewals thereof at least fifteen (15) days prior to each expiration. 
Said policy or policies of insurance or certificates thereof shall have attached
thereto an endorsement that such policy shall not be canceled without at least
thirty (30) prior written notice to Landlord and Landlord’s managing agent, if
any, that no act or omission of Tenant shall invalidate the interest of Landlord
under said insurance and expressly waiving all rights of subrogation as set
forth below.  At Landlord’s request, Tenant shall provide Landlord with a letter
from an authorized representative of its insurance carrier stating that Tenant’s
current and effective insurance coverage complies with the requirements
contained herein.

 

14.2                           Landlord and Tenant hereby release the other from
any and all liability or responsibility to the other or anyone claiming through
or under them by way of subrogation or otherwise for any loss or damage to
property covered by insurance then in force, even if any such fire or other
casualty occurrence shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible.  This release
shall be applicable and in full force and effect, however, only to the extent of
and with respect to any loss or damage occurring during such time as the policy
or policies of insurance covering said loss shall contain a clause or
endorsements to the effect that this release shall not adversely affect or
impair said insurance or prejudice the right of the insured to recover
thereunder.  To the extent available, Landlord and tenant further agree to
provide such endorsements for said insurance policies agreeing to the waiver of
subrogation as required herein.

 

7

--------------------------------------------------------------------------------


 

15.                                 INSPECTION; ACCESS; CHANGES IN BUILDING
FACILITIES.

 

15.1                           Landlord and its agents or other representatives
shall be permitted to enter the Demised Premises at reasonable times (i) to
examine, inspect and protect the Demised Premises and the Building and (ii)
during the last six (6) months of the original or any renewal term, to show it
to prospective tenants and to affix to any suitable part of the exterior of the
Building in which the Demised Premises is located a notice for letting the
Demised Premises or the Building or (at any time during the original or any
renewal term) selling the Building.

 

15.2                           Landlord shall have access to and use of all
areas in the Demised Premises (including exterior Building walls, core corridor
walls and doors and any core corridor entrances), any roofs adjacent to the
Demised Premises, and any space in or adjacent to the Demised Premises used for
shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other utilities,
sinks or other Building facilities, as well as access to and through the Demised
Premises for the purpose of operation, maintenance, decoration and repair,
provided, however, that except in emergencies such access shall not be exercised
so as to interfere unreasonable with Tenant’s use of the Demised Premises.
 Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the demising walls, bearing columns and ceilings of the Demised
Premises, provided that the installation work is performed at such times and by
such methods as will not materially interfere with Tenant’s use of the Demised
Premises, materially reduce the floor area thereof or materially and adversely
affect Tenant’s layout, and further provided that Landlord performs all work
with due diligence and care so as to not damage Tenant’s property or the Demised
Premises.  Landlord and Tenant shall cooperate with each other in the location
of Landlord’s and Tenant’s facilities requiring such access.

 

15.3                           Landlord reserves the right at any time, without
incurring any liability to Tenant therefor, to make such changes in or to the
Building and the fixtures and equipment thereof, as well as in or to the street
entrances, halls, foyers, passages, elevators, if any, and stairways thereof, as
it may deem necessary or desirable; provided that there shall be no change that
materially detracts from the character or quality of the Building.

 

16.                                 DEFAULT.  Any other provisions in this Lease
notwithstanding, it shall be an event of default (“Event of Default”) under this
Lease if: (i) Tenant fails to pay any installment of Fixed Rent, Additional Rent
or other sum payable by Tenant hereunder when due and such failure continues for
a period of five (5) days after written notice of such non-payment be Landlord
to Tenant (which written notice shall not be required more than two times in any
period of twelve (12) consecutive months), or (ii) Tenant fails to observe or
perform any other covenant or agreement of Tenant herein contained and such
failure continues after written notice given by or on behalf of Landlord to
Tenant for more than thirty (30) days, or (iii) Tenant uses or occupies the
Demised Premises other than as permitted hereunder, or (iv) Tenant assigns or
sublets, or purports to assign or sublet, the Demised Premises or any part
thereof other than in the manner and upon the conditions set forth herein, or
(v) Tenant abandons or vacates the Demised Premises or, without Landlord’s prior
written consent, Tenant removes or attempts to remove or manifests an intention
to remove any or all of Tenant’s property from the Demised Premises other than
in the ordinary and usual course of business, or (vi) Tenant (which, for
purposes of this clause, includes any guarantor hereunder) files a petition
commencing a voluntary case, or has filed against it a petition commencing an
involuntary case, under the Federal Bankruptcy Code (Title 11 of the Unites
States Code), as now or hereafter in effect, or under any similar law, or files
or has filed against it a petition or answer in bankruptcy or for reorganization
or for an arrangement pursuant to any state bankruptcy law or any similar state
law, and, in the case of any such involuntary action, such action shall not be
dismissed, discharged or denied within sixty (60) days after the filing thereof,
or Tenant consents or acquiesces in the filing thereof, or (vii) if Tenant is a
banking organization, Tenant files an application for protection, voluntary
liquidation or dissolution applicable to banking organization, or (viii) a
custodian, receiver, trustee or liquidator of Tenant or of all or substantially
all of Tenant’s property or of the Demised Premises shall be appointed in any
proceedings brought by or against Tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after such appointment or Tenant
consents to or acquiesces in such appointment, or (ix) Tenant shall generally
not pay Tenant’s debts as such debts become due, or shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or (x) any of the foregoing occurs as to any
guarantor or surety of Tenant’s performance under this Lease, or such guarantor
or surety defaults on any provision under its guaranty or suretyship agreement.
 The notice and grace period provisions in clauses (i) and (ii) above shall have
no application to the Events of Default referred to in clauses (iii) through
(ix) above or, to the extent applicable (x).

 

8

--------------------------------------------------------------------------------


 

17.                                 LANDLORD’S REMEDIES.

 

17.1                           In the event of any Event of Default, Landlord at
any time thereafter may at its option exercise any one or more of the following
remedies:

 

(a)  Termination of Leases.  Landlord may terminate this Lease, by written
notice to Tenant, without any right by Tenant to reinstate its rights by payment
of rent due or other performance of the terms and conditions hereof.  Upon such
termination Tenant shall immediately surrender possession of the Demised
Premises to Landlord, and Landlord shall immediately become entitled to receive
from Tenant an amount equal to the difference between the aggregate of all Fixed
Rent and Additional Rent reserved under this Lease for the balance of the Lease
Term, and the fair rental value of the Demised Premises for that period,
determined as of the date of such termination.

 

(b)  Reletting.  With or without terminating this Lease, as Landlord may elect,
Landlord may re-enter and repossess the Demised Premises, or any part thereof,
and lease them to any other person upon such terms as Landlord shall deem
reasonable, for a term within or beyond the term of this Lease; provided, that
any such reletting prior to termination shall be for the account of Tenant, and
Tenant shall remain liable for (i) all Annual Fixed Rent, Additional Rent and
other sums which would be payable under this Lease by Tenant in the absence of
such expiration, termination or repossession, less (ii) the net proceeds, if
any, of any reletting effected for the account of Tenant after deducting from
such proceeds all of Landlord’s expenses, attorneys’ fees and expenses,
employees’ expenses, reasonable alteration costs, expenses of preparation for
such reletting and all costs and expenses, direct or indirect, incurred as a
result of Tenant’s breach of the Lease.  Landlord shall have no obligation to
relet the Demised Premises if Landlord, or any of its affiliates, shall have
other comparable space available for rent.  If the Demised Premises are at the
time of default sublet or leased by Tenant to others, Landlord may, as Tenant’s
agent, collect rents due from any subtenant or other tenant and apply such rents
to the rent and other amounts due hereunder without in any way affecting
Tenant’s obligation to Landlord hereunder.  Such agency, being given for
security, is hereby declared to be irrevocable.

 

(c)  Acceleration of Rent.  Landlord may declare Fixed Rent and all items of
Additional Rent (the amount thereof to be based on historical amounts and
Landlord’s estimates for future amounts) for the entire balance of the then
current Lease Term immediately due and payable, together with all other charges,
payments, costs, and expenses payable by Tenant as though such amounts were
payable in advance on the date the Event of Default occurred.

 

(d)  Removal of Contents by Landlord.  With respect to any portion of the
Demised Premises which is vacant or which is physically occupied by Tenant,
Landlord may remove all persons and property therefrom, and store such property
in a public warehouse or elsewhere at the cost of and for the account of Tenant,
without service of notice or resort to legal process (all of which Tenant
expressly waives) and without being deemed guilty of trespass or becoming liable
for any loss or damage which may be occasioned thereby.  Landlord shall have a
lien for the payment of all sums agreed to be paid by Tenant herein upon all
Tenant’s property, which lien is to be in addition to Landlord’s lien now or
hereafter provided by law.

 

(e)  Right of Distress and Lien.  In addition to all other rights and remedies
of Landlord, if an Event of Default shall occur, Landlord shall, to the extent
permitted by law, have a right of distress for rent and lien on all of Tenant’s
fixtures, merchandise and equipment in the Demised Premises, as security for
rent and all other charges payable hereunder.

 

(f)  Tenant hereby empowers any Prothonotary or attorney of any Court of Record
to appear for Tenant in any and all actions which may be brought for rent and/or
the charges, payments, costs, and expenses herein reserved as rent, or herein
agreed to be paid by Tenant and/or to sign for Tenant an agreement for entering
in any competent Court and action to confess judgment, or actions for the
recovery of such rent or other charges or expenses in said suits or in said
action or actions to confess judgment against Tenant for all or part of the rent
specified in this Lease and then due and unpaid, and other charges, payments,
costs, and expenses reserved as rent or agreed to be paid by Tenant and then due
and unpaid; and for interest and costs and reasonable attorney’s fees.  Such
authority shall not be exhausted by one exercise thereof, but judgment may be
confessed as aforesaid from time to time as often as any said rent and/or other
charges reserved as rent or agreed to be paid by Tenant shall fall due or be in
arrears.

 

(g)  Upon the expiration of the then current term of this lease of the earlier
termination or surrender hereof as provided in this lease, it shall be lawful
for any attorney to appear as attorney for Tenant as well as for all persons
claiming by, through or under Tenant and to sign an agreement for entering in
any competent Court an action to confess judgment in ejectment against Tenant
and all persons claiming by, through or under Tenant and therein confess
judgment for the recovery by Landlord of possession of the

 

9

--------------------------------------------------------------------------------


 

premises, for which this lease (or a copy thereof) shall be its sufficient
warrant, whereupon, if Landlord so desires, a writ of possession or the
appropriate writ under the Rules of Civil Procedure then in effect may issue
forthwith, without any prior writ or proceedings; provided, however, if for any
reason after such action shall have commenced, the same shall be determined and
possession of the premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default or defaults,
or upon expiration of the term of this lease to bring one more further action to
confess judgment or actions as hereinbefore set forth to recover possession of
the premises and confess judgment for the recovery of possession of the premises
as hereinbefore provided.

 

(h)  In any action to confess judgment in ejectment and/or for rent in arrears,
Landlord shall first cause to be filed in such action an affidavit made by him
or someone acting for him, setting forth the facts necessary to authorize the
entry of judgment, and, if a true copy of this lease (and of the truth of the
copy such affidavit shall be sufficient evidence) be filed in such action, it
shall not be necessary to file in such action, it shall not be necessary to file
the original as a warrant of attorney, and rule of Court, custom or practice to
the contrary notwithstanding Tenant hereby releases to Landlord and to any and
all attorneys who may appear for Tenant all errors in said proceedings and all
liability therefor.  If proceedings shall be commenced by Landlord to recover
possession under the Acts of Assembly and Rules of Civil Procedure, either at
the end of the term or earlier termination of this lease, or for non-payment of
rent or any other reason, Tenant specifically waives the right to the three
months’ notice and to the fifteen or thirty days’ notice required by the
Landlord and Tenant Act of 1951, and agrees that five days’ notice shall be
sufficient in either or any such case.

 

17.2                           Injunction.  In the event of breach or threatened
breach by Tenant of any provision of this Lease, Landlord shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity in
addition to other remedies provided for herein.

 

17.3                           Waiver of Redemption.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future law in the event this Lease is terminated, or in the event of Landlord
obtaining possession of the Demised Premises, or Tenant is evicted or
dispossessed for any cause, by reason of violation by Tenant of any of the
provisions of this Lease.

 

17.4                           Not Exclusive Right.  No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided, but each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity by statute.

 

17.5                           Expenses.  In the event that Landlord commences
suit for the repossession of the Demised Premises, for the recovery or rent or
any other amount due under the provisions of this Lease, or because of the
breach of any other covenant herein contained on the part of Tenant to be kept
or performed, and a breach shall be established, Tenant shall pay to Landlord
all expenses incurred in connection therewith, including reasonable attorneys’
fees.

 

18.                                 LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.
 If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act, and charge the amount of
Landlord’s expense to Tenant, with interest accruing and payable thereon at the
Default Rate as of the date of the expenditure by Landlord or as of the date of
payment thereof by Tenant, whichever is higher, from the date paid or incurred
by Landlord to the date of payment hereof by Tenant; provided, however, that
nothing herein contained shall be construed or implemented in such a manner as
to allow Landlord to charge or receive interest in excess of the maximum legal
rate then allowed by law.  Such payment and interest shall constitute Additional
Rent hereunder due and payable with the next monthly installment of Fixed Rent;
but the making of such payment or the taking of such action by Landlord shall
not operate to cure such default by Tenant or to estop Landlord from the pursuit
of any remedy to which Landlord would otherwise be entitled.

 

19.                                 ESTOPPEL CERTIFICATE.  Tenant shall
immediately prior to occupancy execute Tenant Estoppel Certificate as provided
for herein and attached hereto as Exhibit “G”, and from time to time, at the
request of Landlord, upon ten (10) business days notice, execute and deliver to
Landlord a statement provided by Landlord to Tenant, it being intended that any
such statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing.  Failure to execute said Estoppel Certificate shall
constitute a default under this lease.

 

20.                                 HOLDING OVER.  If Tenant retains possession
of the Demised Premises or any part thereof after the termination of this Lease
or expiration of the Lease Term or otherwise in the absence of any written

 

10

--------------------------------------------------------------------------------


 

agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord (1) as liquidated damages for such holding over
alone, an amount, calculated on a per diem basis for each day of such unlawful
retention, equal to the greater of (a) twice the Annual Fixed Rent, or (b) the
established market rental for the Demised Premises, for the time Tenant thus
remains in possession, plus, in each case, all Additional Rent and other sums
payable hereunder, and (ii) all other damages, costs and expenses sustained by
Landlord by reason of Tenant’s holding over.  Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Demised
Premises, all Tenant’s obligations with respect to the use, occupancy and
maintenance of the Demised Premises shall continue during such period of
unlawful retention.

 

21.                                 RELOCATION OF TENANT.  Landlord, at its sole
expense, on at least thirty (30) days prior written notice to Tenant, may
require Tenant to move from the Premises to another suite of comparable size and
decor in the Building or in the Business Park in order to permit Landlord to
consolidate the Premises with other adjoining space or to be leased to another
tenant in the Building.  In the event of any such relocation, Landlord shall pay
all the expenses of preparing and decorating the new premises so that they will
be substantially similar to the Premises and shall also pay the expenses of
moving Tenant’s furniture and equipment to the new premises.

 

22.                                 SURRENDER OF DEMISED PREMISES.  Tenant
shall, at the end of the Lease Term, or any extension thereof, promptly
surrender the Demised Premises in good order and condition and in conformity
with the applicable provisions of this Lease, excepting only reasonable wear and
tear.

 

23.                                 SUBORDINATION AND ATTORNMENT.  This Lease
and the estate, interest and rights hereby created are subordinate to any
mortgage now or hereafter placed upon the Building or the Land or any estate or
interest therein, including, without limitation, any mortgage on any leasehold
estate, and to all renewals, modifications, consolidations, replacements and
extensions of the same as well as any substitutions therefor, as provided for on
the attached Exhibit “F”.  Tenant agrees that in the event any person, firm,
corporation or other entity acquires the right to possession of the Building or
the Land, including any mortgagee or holder of any estate or interest having
priority over this Lease, Tenant shall, if requested by such person, firm,
corporation or other entity, attorn to and become the tenant of such person,
firm, corporation or other entity, upon the same terms and conditions as are set
forth herein for the balance of the Lease Term.  Notwithstanding the foregoing,
any mortgagee may, at any time, subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.  Tenant, if requested by Landlord, shall
execute any such instruments in recordable form as may be reasonably required by
Landlord in order to confirm or effect the subordination or priority of this
Lease, as the case may be, and the attornment of Tenant to future landlords in
accordance with the terms of this Article.  Landlord shall furnish to Tenant a
non-disturbance agreement from the holder of such mortgage providing that so
long as Tenant is not in default of this Lease Tenant’s occupancy shall not be
disturbed and the obligations of Landlord will continue to be performed.

 

24.                                 BROKERS.  Each party represents and warrants
to the other that it, he, she or they have not made any agreement or taken any
action which may cause anyone to become entitled to a commission as a result of
the transactions contemplated by this Lease, and each will indemnify and defend
the other from any all claims, actual or threatened, for compensation by any
such third person by reason of such party’s breach of its, his, her or their
representation or warranty contained in the Article 23 except for KLNB, Inc.

 

25.                                 NOTICES.  All notices or other
communications hereunder shall be in writing and shall be deemed to have been
given (i) if hand delivered or sent by an express mail or delivery service or by
courier, then if and when delivered to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (ii) if mailed, then
on the next business day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby).
 All notices and communications to Tenant may also be given by leaving the same
at the Demised Premises during business hours.

 

25.1                           If to Landlord:

 

11

--------------------------------------------------------------------------------


 

25.2                           If to Tenant:

 

26.                                 MISCELLANEOUS.

 

26.1                           Successors and Assigns.  The obligations of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns; provided that Landlord and each
successive owner of the Building and/or the Land shall be liable only for
obligations accruing during the period of its ownership or interest in the
Building, and from and after the transfer by Landlord or such successive owner
of its ownership or other interest in the Building, Tenant shall look solely to
the successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

26.2                           Waivers.  No delay or forbearance by Landlord in
exercising any right or remedy hereunder or in undertaking or performing any act
matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.

 

26.3                           Waiver of Trial by Jury.  Tenant hereby consents
to the exclusive jurisdiction of the courts of the state where the Demised
Premises are located and in any and all actions or proceedings arising hereunder
or pursuant hereto, and irrevocably agrees to service of process in accordance
with Article 24 above.  Landlord and Tenant agree to waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
of or occupancy of the Demised Premises and/or any claim of injury or damage and
any emergency or any other statutory remedy.

 

26.4                           Limitation of Landlord’s Liabilities.  Tenant
shall look solely to the Demised Premises and rents derived therefrom and
Landlord’s insurance proceeds for enforcement of any obligation hereunder or by
law assumed or enforceable against Landlord, and no other property or other
assets of Landlord shall be subjected to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies or with respect to this
Lease, the relationship of Landlord and tenant hereunder or Tenant’s use and
occupancy of the Demised Premises.

 

26.5                           Time of the Essence.  All times, wherever
specified herein for the performance by Landlord or Tenant of their respective
obligations hereunder, are of the essence of this Lease.

 

26.6                           Severability.  Each covenant and agreement in
this Lease shall for all purposes be construed to be a separate and independent
covenant or agreement.  If any provision in this Lease or the application
thereof shall to any extent be invalid, illegal or otherwise unenforceable, the
remainder of this Lease, and the application of such provision other than as
invalid, illegal or unenforceable, shall not be affected thereby; and such
provisions in this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

26.7                           Amendment and Modification.  This Lease,
including all Exhibits hereto, each of which is incorporated in this Lease,
contains the entire agreement between the parties hereto, and shall not be
amended, modified or supplemented unless by agreement in writing signed by both
Landlord and Tenant.

 

26.8                           Headings and Terms.  The title and headings and
table of contents of this Lease are for convenience of reference only and shall
not in any way be utilized to construe or interpret the agreement of the parties
as otherwise set forth herein.  The term “Landlord” and term “Tenant” as used
herein shall mean, where appropriate, all persons acting by or on behalf of the
respective parties, except as to any required approval, consents or amendments,
modifications or supplements hereunder when such terms shall only mean the
parties originally named on the first page of this Lease as Landlord and Tenant,
respectively, and their agents so authorized in writing.

 

26.9                           Governing Law.  This Lease shall be governed by
and construed in accordance with the laws of the State of Maryland.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

LANDLORD:
BEAVER DAM LLC

 

 

Witness:

By:  Frederick Smith, General Partner

 

 

 

 

/s/ Hyris Feldman

 

By:

/s/ Frederick Smith

 

 

 

 

 

 

TENANT: Sinclair Broadcast Group, Inc.

 

 

 

 

Witness:

By:

/s/ David B. Amy

 

 

 

 

 

/s/ Vicky D. Evans

 

By:

 

 

 

Name:

David B. Amy

 

 

Title:

Executive Vice President

 

 

13

--------------------------------------------------------------------------------


 

 

RENT SCHEDULE
RIDER #1

 

Year

 

Monthly

 

Annually

 

 

1

 

 

1,626.33

 

19,516.00

 

 

2

 

 

1,707.65

 

20,491.80

 

 

3

 

 

1,793.03

 

21,516.39

 

 

4

 

 

1,882.68

 

22,592.21

 

 

5

 

 

1,976.82

 

23,721.82

 

 

6

 

 

2,075.66

 

24,907.91

 

 

7

 

 

2,179.44

 

26,153.31

 

 

8

 

 

2,288.41

 

27,460.97

 

 

9

 

 

2,402.84

 

28,834.02

 

 

10

 

 

2,522.98

 

30,275.72

 

 

14

--------------------------------------------------------------------------------


 

ADDENDA TO SBG/BEAVER DAM LLC LEASE

 

Section 2. Lease Term.  Beaver Dam LLC will grant the option of leasing the
1,148 rentable square feet for $813.16(1/2 month’s rent) for either six months
and/or until tenant occupancy(whichever shall occur first).  After six months
and/or tenant occupancy, the rent will increase to $1,626.33 per month in
accordance with the Rent Schedule-Rider #1.

 

Section 2. Lease Term.  Beaver Dam LLC will grant a 5-year option with the rate
not to exceed the fair market value of like space.  However, in no instance will
the rate be less than the rent paid for the last year of like space.

 

Section 3. Fixed Rent.  See Exhibit C Addendum.

 

Section 7. Improvements to Premises.  Add to Exhibit B: SBG will be allotted $15
per square foot of the rentable square feet as Tenant improvements.  Beaver Dam
LLC will provide a ceiling.  The ceiling will be 2x2 or 2x4 grids which will be
provided above and beyond the $15 per sq. ft.  Tenant improvement allowance.
 This ceiling will be provided at no cost to SBG.  All other improvements to the
space will be at the expense of SBG.  The contractor chosen for improvements to
premises shall be approved by Beaver Dam, LLC.

 

Section 9. Covenants to Landlord.  Normal business hours will be 8:00 A.M.-6:00
P.M. Monday-Friday, 9:00 A.M.-1:00 P.M., Saturday, no holidays or Sundays.

 

Section 10. Covenants of Tenant.  If allowed by law, signage will be present on
the parking lot as well as first floor lobby directory.  At this time, it is the
intent of Beaver Dam LLC to place an external sign fixed to the building which
will read “Sinclair”.

 

Section 11. Assignment and Subletting.  The Tenant will have the right to assign
their lease to the purchaser of the Tenant’s business.  The purchase of said
business will have the identical responsibilities to the Landlord as did the
Tenant/seller of the business.  Assignee must have a net worth equal to or
greater that that of the Tenant as of the Lease Commencement Date and as of the
effective date of the proposed assignment or subletting.

 

Section 21. Allocation of Tenant.  Delete section.

 

Exhibit C. Provision regarding additional rent and adjustment to fix rent.  As a
point of clarification, the baseline for operating expenses will be established
during the first year of the Tenant’s lease.  This will be covered by the
Tenant’s sq. ft. cost.  However, at the beginning of the second year of the
lease, any increases in costs above the Year 1 baseline related to items under
Exhibit “C” will be paid by the Tenant’s on a pro-rata per sq. ft. share.

 

Please initial: TS

 

 

 

Landlord

Tenant

/s/ F.S.

 

/s/ D.A.

 

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

DEMISED PREMISES

 

Please initial:

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

Tenant

 

--------------------------------------------------------------------------------


 

 

EXHIBIT “B”

SPECIAL STIPULATIONS

 

Please initial:

 

 

 

 

 

Landlord

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROVISIONS REGARDING ADDITIONAL RENT AND
ADJUSTMENTS TO FIX RENT

 

1.                                       Definitions.

 

A.                                   “Essential Capital Improvements” shall mean
(a) a labor saving device, energy saving device or other installation,
improvement or replacement which is intended to reduce Operating Expenses,
whether or not voluntary or required by governmental mandate, or (b) an
installation or improvement required by reason of any law, ordinance or
regulation which did not exist on the date of the execution of this Lease, or
(c) an installation or improvement intended to improve the safety of tenants in
the Building generally, whether or not voluntary or required by governmental
mandate.

 

B.                                     “Operating Expense Allowance” shall mean
and equal -Tenant’s Proportionate Share of the amount of Operating Expenses for
the calendar year 2000,

 

C.                                     “Operating Expenses” shall mean all of
Landlord’s operating costs and expenses of whatever kind or nature paid or
incurred in the operation and maintenance of the Building and the Land, all
computed on the accrual basis and in accordance with the terms of this Lease,
including, but not limited to, the following:

 

1.                                       Gas, electricity, steam, fuel, water,
sewer and other utility charges (including surcharge’s) of whatever nature
(excluding use of utilities by other tenants such as may be submetered or
separately metered pursuant to their leases);

 

2.                                       Insurance premiums and the amounts of
any deductibles paid by Landlord;

 

3.                                       Building personnel costs, including,
but not limited to, salaries, wages, fringe benefits, taxes, insurance and other
direct and indirect costs;

 

4.                                       Costs of service and maintenance
contracts including, but not limited to, cleaning and security services;

 

5.                                       All  other maintenance  and  repair
expenses  (excluding repairs  and  general maintenance paid by proceeds of
insurance or by Tenant or other third parties, and alterations solely
attributable to tenants of the Building other than Tenant) and the cost of
materials and supplies;

 

6.                                       Any other costs and expenses (i.e.
items which are not capital improvements) incurred by Landlord in operating the
Building, including ground rent, if any;

 

7.                                       The cost of any additional  services 
not provided to the  Building on the Commencement Date but thereafter provided
by Landlord in the prudent management of the Building;

 

8.                                       The annual amortization of any
Essential of Capital Improvement which is made by Landlord after completion of
initial construction of the Building, based on the useful life of the
improvement plus interest at the Prime Rate on the date of the expenditure on
the underappreciated portion thereof;

 

9.                                       Landlord’s central office accounting
costs and overhead applicable to the Building;

 

10.                                 Accounting fees for preparing the Operating
Expense statement;

 

11.                                 Management fees payable to the managing
agent; and

 

12.                                 Taxes, allocated on a per diem basis if the
tax year is different than the Operating Year.

 

Please initial:

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

Tenant

 

C-1

--------------------------------------------------------------------------------


 

 

Operating Expenses shall not include:

 

1.                                       Special cleaning or other services, not
offered to all tenants of the Building;

 

2.                                       Any charge for depreciation, interest
or rents (except, if applicable) (ground rents) paid or incurred by Landlord; or

 

3.                                       Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.                                    “Operating Year” shall mean each calendar
year or such other period of twelve (12) months as hereafter may be adopted by
Landlord as its fiscal year, occurring during the Lease Term.

 

E.                                      “Taxes” shall mean all taxes,
assessments and governmental charges, whether Federal, state, county or
municipal, and whether general or special, ordinary or extraordinary, foreseen
or unforeseen, imposed upon the Building or the Land or their operation, whether
or not directly paid by Landlord.  Taxes shall not include income taxes, excess
profit taxes, franchise taxes, or other taxes imposed or measured on or by the
income of Landlord from the operation of the Building or the Land; provided,
however, that if, due to a future change in the method of taxation or
assessment, any income, profit, franchise or other tax, however designated,
shall be imposed in substitution, in whole or in part, for (or in lieu of) any
tax, assessment or charge which would otherwise be included within the
definition of Taxes, such other tax shall be deemed to be included with Taxes as
defined herein to the extent of such substitution.  There shall be added to
Taxes the expenses of any contests (administrative or otherwise) of Taxes
incurred during the Operating Year.  Tenant shall pay to the appropriate
governmental authority any use and occupancy tax.  In the event that Landlord is
required by law to collect such tax, Tenant shall pay such use and occupancy tax
to Landlord as Additional Rent upon demand and Landlord shall remit any amounts
so paid to Landlord to the appropriate governmental authority.

 

F.                                      “Tenants’s Proportionate Share” shall
mean a fraction; the numerator of which shall be the rentable square feet of
Demised Premises, and the denominator of which is 74,200 rentable square feet
which is the aggregate rentable square feet in the Building.

 

2.                                       Additional Rent for Operating Expenses.

 

2.1                                 Commencing on May 1, 2000, Tenant shall pay
during the Lease Term as Additional Rent, the amount by which Tenants’
Proportionate Share of Operating Expenses exceeds the Operating Expense
Allowance.

 

2.2                                 As soon as available in each Operating Year
during the Lease Term, Landlord shall provide Tenant with a written statement
setting forth the Operating Expense Allowance and a projection of Tenant’s
Proportionate Share of Operating Expenses for such year commencing on the first
day of the first month following receipt of such statement and continuing until
receipt by Tenant of Landlord’s statement of the next projected Tenant’s
Proportionate Share of Operating Expenses, Tenant shall pay to Landlord with
each monthly installment of Fixed Rent an amount equal to one-twelfth (l/12th)
of the excess of such projected Tenant’s Proportionate Share of Operating
Expenses over the Operating Expense Allowance.  Concurrently with the first
payment required hereinabove, Tenant shall pay to Landlord an amount equal to
the excess of such projected Tenant’s Proportionate Share of Operating Expenses
over the Operating Expense Allowance multiplied by a fraction, the numerator of
which is the number of calendar months of the Operating Year in question which
have elapsed prior to the due date of such first payment and the denominator of
which is twelve (12), less any payments made by Tenant during said period on
account of such excess Operating Expenses.

 

C-2

--------------------------------------------------------------------------------


 

2.3                                 Landlord shall, as soon as possible after
the close each such Operating Year, provide Tenant with a statement of the
actual operating expenses for such period.  Any underpayment by Tenant during
such Operating Year due to the fact that projected Operating Expenses were less
than actual Operating Expenses shall be paid to Landlord within 30 days after
Tenant’s receipt of a statement for such deficiency.  Any overpayment by Tenant
due to the fact that projected Operating Expenses were greater than actual
Operating Expenses for such year shall be credited to the next Additional Rent
payable by Tenant under this Exhibit “C.” If the Operating Expenses are less
than the Operating Expense Allowance, a credit or check will not be issued.

 

3.                                       Adjustment for Vacancies.  In
determining Operating Expenses for any Operating Year, if the Building was less
than fully occupied during such entire year, or was not in operation during such
entire year, then Operating Expenses shall be adjusted by Landlord to reflect
the amount that such expenses would normally be expected to have been, in the
reasonable opinion of Landlord, had the Building been fully occupied and
operational throughout such year, except that in no event shall such adjustment
result in an amount less than the actual Operating Expenses.  Any such
annualization shall be explained in Landlord’s statement under Section 2.3
hereof.

 

4.                                       Pro-Rations.  Should this Lease
commence or terminate at any time other than the first day of an Operating Year,
the Additional Rent payable by Tenant on account of Operating Expenses shall be
first calculated on the basis of the entire Operating Year and then pro-rated on
the basis of the number of days of occupancy.

 

5.                                       Audit.  Tenant shall have the right at
all reasonable times within thirty (30) days after Landlord has provided Tenant
with a statement of the actual Operating Expenses, and at its sole expense, to
audit Landlord’s books and records relating to this Lease for that Operating
Year.

 

6.                                       Minimums.  Notwithstanding anything
contained herein to the contrary, in no event shall Tenant’s Proportionate Share
of Operating Expenses for any calendar year be less than the Operating Expense
Allowance.

 

7.                                       Personal Property Taxes.  Tenant will
be responsible for ad valorem taxes on its personal property and on the value of
the leasehold improvements in the Demised Premises to the extent that the same
exceed Building Standard allowances (and if the taxing authorities do not
separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of impositions to such improvements).

 

8.                                       Survival.  If, upon expiration or
termination of this Lease for any cause, the amount of any Additional Rent due
hereunder has not yet been determined, an appropriate payment from Tenant to
Landlord or refund from Landlord to Tenant, shall be made promptly after such
determination.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Please Initial:

 

 

 

 

 

Landlord

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”
RULES AND REGULATIONS

 

1.                                       The sidewalks, lobbies, passages,
elevators and stairways shall not be obstructed or used by Tenant for any
purpose other than ingress and egress from and to Tenant’s offices.  Landlord
shall in all cases retain the right to control or prevent access thereto of all
persons whose presence, in the judgement of Landlord, shall be prejudicial to
the safety, peace, character or reputation of the building or of any of the
tenants.

 

2.                                       The toilet rooms, water closets, sinks,
faucets, plumbing or other service apparatus of any kind shall not be used by
Tenant for any purposes other than those for which they were designed and
installed.  No sweeping, rubbish, rags, ashes, chemicals or other refuse or
injurious substances (which shall include medical waste) shall be placed therein
or used in connection therewith by Tenant or left by Tenant in the lobbies,
passages, elevators or stairways.

 

3.                                       Nothing shall be placed by Tenant on
the outside of the building or on its window sills or projections.  Skylights,
windows, doors and transoms shall not be covered or obstructed by Tenant, and no
window shades, blinds, curtains, screens, storm windows, awnings or other
materials shall be installed or placed on any of the windows or in any of the
window spaces, except as approved in writing by Landlord.

 

4.                                       No sign, lettering, insignia,
advertisement, or notices shall be inscribed, painted, installed or placed on
any window or in any window spaces or any other part of the outside or inside of
the building, unless first approved in writing by Landlord.  Names shall be
placed on suite entrance doors for Tenant by Landlord and not otherwise, and at
Tenant’s expense.  In all instances the lettering is to be of design and form
approved by Landlord.

 

5.                                       Tenant shall not place additional locks
upon any doors and shall surrender all keys for all locks at the end of the
tenancy.

 

6.                                       Tenant shall not do or commit, or
suffer, or permit to be done or committed, any act or thing whereby, or in
consequence whereof, the rights of other tenants will be obstructed or
interfered with, or other tenants will in any other way be injured or annoyed.
 Tenant shall not use nor keep, nor permit to be used or kept in the building
any matter having an offensive odor, nor any kerosene, gasoline, benzine, fuel,
or other explosive or highly flammable material.  No birds, fish or animals
shall be brought into or kept in or about the premises.

 

7.                                       In order that the premises may be kept
in good state of preservation and cleanliness, Tenant shall, during the
continuance of its possession, permit personnel and contractors approved by
Landlord, and no one else, to clean the premises.  Landlord shall be in no way
responsible to Tenant for the removal, disposal or cleaning of any medical
equipment or waste or for any damage done to furniture or other effects of
Tenant or others by any of Tenant’s employees, or any persons, or for any loss
of Tenant’s employees, or for any loss of property of any kind in or from the
premises, however occurring.  Tenant shall see each day that the windows are
closed, the lights turned out, and doors securely locked before leaving the
premises.

 

8.                                       If Tenant desires to introduce
signaling, telegraphic, telephonic, protective alarm or other wires, apparatus
or devices, Landlord shall direct when and how the same are to be placed, and
except as so directed, no installation, boring or cutting shall be permitted.
 Landlord shall have the right to prevent and to cut off the transmission of
excessive or dangerous current of electricity or annoyances into or through the
building or premises and to require the changing of wiring connections or layout
at Tenant’s expense, to the extent that Landlord may deem necessary, and further
to require compliance with such reasonable rules as Lessor may establish
relating thereto, and in the event of non-compliance with the requirements or
rules, Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the building.  All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes, and elsewhere
as required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

9.                                       No furniture, packages, equipment,
supplies or merchandise of Tenant will be received in the building, or carried
up or down in the elevators or stairways, except during such hours as shall be
designated by Landlord, and Landlord in all cases shall also have the exclusive
right to prescribe the method and manner in which the same shall be brought in
or taken out of the building.  Tenant shall in all cases have the right to
exclude heavy furniture, safes, and other articles from the building which may
be hazardous or to require them

 

Please initial:

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

Tenant

 

E-1

--------------------------------------------------------------------------------


 

to be located at designated places in the premises.  The cost of repairing any
damage to the building caused by taking in or out furniture, safes or any
articles or any damage caused while the same be in the premises, shall be paid
by Tenant.

 

10.                                 Without Landlord’s written consent, nothing
shall be fastened to, nor shall holes be drilled or nails or screws driven into
walls of partitions; nor shall walls or partitions be painted, papered, or
otherwise covered or moved in any way, or marked or broken; nor shall any
connection be made to electric wires for running fans or motors or other
apparatus, devices or equipment; nor shall machinery of any kind other than
customary small business machines be allowed on the premises; nor shall Tenant
use any other method of heating, air conditioning or air cooling than that
provided by Landlord.  Telephones, switchboards and telephone wiring and
equipment shall be placed only where designated by Landlord.  No mechanics,
other than those employed by Landlord, shall be allowed to work in or about the
building without the written consent of Landlord first have been obtained.

 

11.                                 Access may be had by Tenant to the premises
at any time, Access may be refused at Landlord’s election, unless the person
seeking it is known to the watchman in charge, or has a pass issued by Landlord,
or is properly identified to the watchman’s satisfaction.  Landlord shall in no
case be responsible for the admission or exclusion of any person.  In case of
invasion, hostile attack, insurrection, mob violence, riot, bomb threats,
explosion fire or any casualty, Landlord reserves the right to bar or limit
access to the building for the safety of occupants or protection of property.

 

12.                                 Landlord reserves the right to rescind,
suspend or modify any rules or regulations, and to make such other rules or
regulations as, in Landlord’s judgement, may from time to time be needed for the
safety, care, maintenance, operation and cleanliness of the building, or for the
preservation of good order therein.  Tenant agrees to comply with new or
modified regulations of any Federal, State or Municipal authority having
appropriate jurisdiction or any regulatory agencies as they may affect the
premises or building.  Notice of any action by Landlord referred to in this
paragraph, when given to Tenant, shall have the same force and effect as if
originally made a part of the foregoing lease.  But new rules and regulations
will not, however, be unreasonably inconsistent with the proper and rightful
enjoyment of the premises by Tenant under this lease.

 

13.                                 The use of rooms as sleeping quarters is
prohibited at all times.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT “F”
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the        day of                         , 200  , by
and between                                             ,
a                         corporation, having an office at
                                           (the “Lender”),
and                                       , a
                           corporation having an office at
                                 (the “Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”)
to                                                    (“Landlord”) evidenced by
a Promissory Note of Landlord (together with any present or future amendments or
increases thereto, the “Note”) secured by a mortgage from the Landlord, as
amended, increased, renewed, modified, consolidated, replaced, or extended being
hereinafter referred to as the “Mortgage”, covering all of the Landlord’s right,
title and interest in the land, buildings, improvements and other items of
property described therein, located in Baltimore County, Maryland and more
particularly described in Exhibit “A” annexed hereto and made a part hereof
(said land, buildings, improvements, and such other property being hereinafter
collectively referred to as the “Mortgaged Premises”) and further secured by an
Assignment of Rents and Other Interest (together with any present or future
amendments or increases thereto, the “Assignment Rents”), both recorded in the
Office of the Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as
of                               , 200  , (said lease, as the same may be
amended, renewed, modified, consolidated, replaced or extended being hereinafter
referred to as the “Lease”), covering a portion of the Mortgaged Premises (the
“Leased Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

1.                                       The Lease (and all provisions thereof,
including any purchase option) shall at all times be subject and subordinate to
the provisions of this Agreement in each and every respect to the Mortgage (and
all provisions thereof) subject, nevertheless, to the provisions of this
Agreement.  The foregoing provision shall be self-operative; however, the
Tenant, upon request, shall execute and deliver any certificate which the
Landlord or the Lender may request to confirm said subordination by the Tenant.

 

2.                                       The Tenant certifies that (a) the Lease
is presently in full force and effect and unmodified, except as noted in this
Agreement, and constitutes the sole agreement between Landlord and Tenant
relating to Tenant’s occupancy of the Leased Premises, (b) to the best of its
knowledge, no event has occurred which constitutes a default under the Lease by
the Landlord or which, with the giving of notice, the passage of time or both,
would constitute a default by the Landlord under the Lease; (c) to the best of
its knowledge, as of the date hereof Tenant has no charge, lien or claim of
offset under the Lease and Landlord does not owe any sums to Tenant under the
Lease or any other agreement.  The full minimum monthly rental of
$                 is payable                          , and Tenant has been
given no rent concessions or free rent other than as specifically set forth in
the Lease.  The Landlord shall be a third party beneficiary of the
certifications as set forth in this paragraph.

 

3.                                       The Lease and rentals thereunder have
been assigned to Lender as security for repayment of the Loan.  Lender, as such
assignee, hereby directs Tenant to pay to Landlord all rentals and other moneys
due and to become due to Landlord under the Lease until receipt of further
direction from Lender.  Upon receipt by Tenant of subsequent direction from
Lender, Tenant shall pay to Lender, or in accordance with such

 

Please Initial:

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

Tenant

 

F-1

--------------------------------------------------------------------------------


 

subsequent directions of Lender, all such rentals and other sums due under the
Lease, or amounts equal thereto.  Tenant shall have no responsibility or
ascertain whether such direction by Lender is permitted under the Mortgage or
such Assignment of Rents and Other Interests.  Landlord, by its execution of
consent form attached hereto, consents to the foregoing.

 

4.                                       Tenant acknowledges that without the
prior written consent of the Lender, or except as permitted by the terms of the
lease that no modification of the Lease so as to materially reduce the rents and
other charges payable thereunder, or shorten or extend or renew the term thereof
or adversely affect the rights or increase the obligations of the Landlord
thereunder, or prepay rents or other charges under the Lease for more than on
month in advance.  In the event of any default on the part of the Landlord under
the Lease, Tenant will give written notice thereof to the Lender, or its
successor or assigns whose name and address previously shall have been furnished
to the Tenant in writing.  Any right or remedy of Tenant resulting from or
dependent upon such notice shall take effect only after notice is go given to
the Lender.  Performance by the Lender of any of the Landlord’s obligations
under the Lease in accordance with the terms of the Lease shall satisfy
provisions of the Lease requiring performance by the Landlord, and the Lender,
exercising reasonably due diligence, shall have the reasonable additional period
of time under the circumstances to complete such performance.

 

5.                                       If the interest of the Landlord under
the Lease Premises shall be transferred by reason of a foreclosure action or
other proceedings for enforcement of the Mortgage or pursuant to a transfer in
lieu of foreclosure, the Tenant shall be bound to and shall attorn to the person
acquiring the interests of the Landlord as a result of any such action or
proceeding and such person’s successors and assigns (any of the foregoing being
hereafter referred to as the “Successors”) upon the Successor succeeding to the
interest of the Landlord in and to the Lease Premises.  Said attornment shall be
effective and self-operative without the execution of any further instruments.
 The Tenant, upon request, shall execute and deliver any certificate or other
instrument necessary or appropriate which the Lender or the Successor may
request to effect or confirm said attornment by the Tenant.

 

6.                                       If the interest of the Landlord under
the Lease shall be transferred by reason of foreclosure or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure
then, except as provided in this Agreement, the Successor shall be bound to the
Tenant under all of the terms, covenants, and conditions of the Lease for the
balance of the term thereof remaining, with the same force and effect as if the
Successor were the Landlord (but subject to Paragraph 7 below).

 

7.                                       The Successor shall not and shall not
be deemed to (a) adopt or in any other manner be responsible or liable for any
representations and warranties made by the Landlord in the Lease (b) be liable
for any act, omission or default of Landlord or any prior Landlord and will not
be subject to any offsets or defenses which the Tenant might have against
Landlord or any prior Landlord, (c) be bound by any amendment or modification of
the Lease or by any prepayment of rents or other charges under the Lease for
more than one month unless such amendment, modification or prepayment was
approved in writing by the Lender, (d) be liable to Tenant for any refund of any
security deposit made by the Tenant pursuant to the Lease, except to the extent
that the Successor has actually received that security deposit, or (e) be liable
to Tenant in any event for any matter relating to the operation, maintenance, or
condition of the Mortgaged Premises or Leased Premises prior to the date
Successor acquires title to the Lease Premises.  Any rights of the Tenant to
terminate or cancel the Lease by reason of the failure of Landlord or any prior
Landlord under the Lease to perform any of its obligations under the Lease shall
be suspended if and while the Successor is exercising reasonably diligent
efforts under the circumstances to cause such obligations to be performed.  The
obligations and liability of the Successor shall be limited to and enforceable
only against the Successor’s estate and interest in the Leased Premises and not
out of or against any other assets or properties of the Successor.

 

8.                                       Notwithstanding anything in the Lease
to the contrary, if the interest of the Landlord under the Lease shall be
transferred to the Successor, then (a) the Successor shall not be obligated to
reconstruct the Leased Premises following a casualty or condemnation thereto.

 

9.                                       If Tenant is not in default hereunder
or under the terms of the Lease, the Tenant will not be joined as a party
defendant for the purpose of terminating the lease in any foreclosure action or
proceeding which may be instituted or taken by the Lender, nor will the Tenant
be evicted from the Leased Premises, nor will the Tenant’s leasehold estate
under the Lease be terminated or disturbed, nor will any of the Tenant’s rights
under the Lease be affected in any way by reason of any default under the
Mortgage.

 

10.                                 This Agreement may not be modified except by
an agreement in writing signed by the parties hereto or their respective
successors in interest.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, representatives,
successors and assigns.

 

F-2

--------------------------------------------------------------------------------


 

11.                                 Upon a valid expiration or termination of
the Lease for any reason, and provided the Lease shall not have been renewed or
otherwise extended and Tenant shall have no right to possession of the Leased
Premises, Tenant shall execute, acknowledge and deliver to the Landlord, the
Lender, and the Successor, a certificate attesting to the expiration or
termination of the Lease and waiving all rights to possession of the Leased
Premises.

 

12.                                 All notices, demands or requests made
pursuant to, under or by virtue of this Agreement must be in writing and mailed
to the party to whom the notice, demand or request is being made by certified or
registered mail, return receipt requested, at its address set forth above.  Any
party may change the place that notices and demands are to be sent by written
notice delivered in accordance with this Agreement.

 

13.                                 This Agreement is fully integrated and not
in need of parol evidence in order to reflect the intentions of the parties
hereto.  The parties hereto intend the literal words of this Agreement to govern
the subject matter hereof and all prior negotiations, drafts and other extrinsic
communications shall have no significance or evidentiary effect.  This Agreement
shall be the whole and only agreement between the parties hereto with regard to
the subordination of the Lease and the leasehold interest of Tenant thereunder
to the lien or charge of the Mortgage in favor of Lender, and shall supersede
and control any prior agreements as to such, or any subordination, including,
but not limited to, those provisions, if any, contained in the Lease which
provide for the subordination of the Lease and the leasehold interest of Tenant
thereunder to a deed or deeds of trust or to a mortgage or mortgages to be
thereafter executed.  In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

14.                                 This Agreement shall continue in effect
until all sums due by Landlord to Lender under the Note, the Mortgage and the
Assignment of Rents have been paid in full.

 

15.                                 Tenant shall neither suffer nor itself
manufacture, store, handle, transport, dispose of, spill, leak, dump any toxic
or hazardous waste, medical waste or other waste products or substance (as they
may be defined in any federal or state statue, rule or regulation pertaining to
or governing such wastes, waste products or substances) on the Premises at any
time during the term, or extended term, of the Lease, except in compliance with
all applicable laws and regulations.

 

F-3

--------------------------------------------------------------------------------





 

EXHIBIT “G”
TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees with                 ,
its successors and assigns (“                             ”) that:

 

1.                                       Tenant has accepted possession of the
Premises pursuant to the Lease.  The Lease term commenced
on                                            .  The termination date of the
Lease term, excluding renewals and extensions is
                                 .

 

2.                                       Any improvements required by the terms
of the Lease to be made by Landlord have been completed to the satisfaction of
Tenant in all respects, except for the “punchlist” items, if any, set forth on
Schedule 1 attached hereto.  Landlord has (as of the date hereof) fulfilled all
of its duties under the Lease (except as otherwise set forth on Schedule 1).  No
sums are due by Landlord to Tenant under the Lease or any other agreement
between Landlord and Tenant.

 

3.                                       The Lease has not been assigned,
modified, supplemented or amended in any way.  The Lease constitutes the entire
agreement between the parties and there are no other agreements between Landlord
and Tenant concerning the Premises.

 

4.                                       The Lease is valid and in full force
and effect, and to the best of Tenant’s knowledge, neither Landlord nor Tenant
is in default thereunder.  Tenant has no defense, setoff or counterclaim against
Landlord arising out of the Lease or in any way relating thereto, or arising out
of any other transaction between Tenant and Landlord, and no event has occurred
and no condition exists, which with the giving of notice or the passage of time,
or both, will constitute a default under the Lease.

 

5.                                       The monthly rent presently payable
under the Lease is $                       per month payable in advance.  All
rent and other sums due under the Lease are current and have been paid through
                        , 200  .  No rent or other sum payable under the Lease
has been paid more than one month in advance.

 

6.                                       All notices and other communications
from Tenant to                           shall be in writing and shall be
delivered or mailed by registered mail, postage paid, return receipt requested,
addressed to                             at:

 

or at such other address as                             , a successor,
purchaser, or transferee shall furnish to Tenant in writing.

 

7.                                       This certificate may not be modified,
except by an agreement in writing signed by the parties hereto (or their
respective successors and assigns) and                       .  This Estoppel
Certificate shall be binding on the undersigned, it successors and assigns
(including future tenants under the Lease) and shall insure to the benefit
of                           , it successors and assigns.

 

 

TENANT:

 

 

Attest/Witness:

 

 

 

 

 

BY:

 

 

 

 

 

DATE:                       , 200   

 

G-1

--------------------------------------------------------------------------------


AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (this “Lease”) is made this 14th day of May, 2002, by
and between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company (“Landlord”), and SINCLAIR BROADCAST GROUP, INC., a Maryland corporation
(“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.

 

1.                                       DEMISED PREMISES. Landlord, for the
term and subject to the provisions and conditions hereof, leases to Tenant, and
Tenant rents from Landlord, the space (the “Demised Premises”) containing ten
thousand four hundred twelve (10,412) rentable square feet, as shown on Exhibit
“A” attached hereto and made part of hereof, in the building erected on certain
land (the “Land”) located at 10706 Beaver Dam Road, Cockeysville, Maryland
21030, together with rights of ingress and egress thereto, and with the right in
common with others to use, to the extent applicable, the elevators and common
passageways, stairways, vestibules, and to pass over and park on that portion of
land owned by Landlord and designated by the Landlord for Tenant’s parking.

 

2.                                       LEASE TERM. The lease term (the “Lease
Term”) shall commence (the “Commencement Date”) on the date this Lease is
signed, and shall continue until April 30, 2010 and thereafter unless extended
or sooner terminated as provided herein.

 

3.                                       FIXED RENT.  Fixed rent (the “Fixed
Rent”) is payable by Tenant in monthly installments in the amounts set forth in
the Rent Schedule attached hereto as Rider No. 1.  Fixed Rent is payable by
Tenant beginning on the earlier to occur of September 15, 2002, or the date that
Tenant commences its broadcast operation, and is payable without prior notice or
demand, and without any setoff or deduction whatsoever, in advance, on the first
day of each month at such place as Landlord may direct.  Annual Fixed Rent shall
include the Operating Expense Allowance as set forth in Section 1 of Exhibit “C”
hereto.  Annual Fixed Rent shall be subject to adjustment as provided in Section
2 of Exhibit “C” hereto.  In addition, if the Lease Term commences on a day
other than the first day of a calendar month, Tenant shall pay to Landlord, on
or before the Commencement Date of the Lease Term, a pro rata portion of the
monthly installment of rent (Including Fixed Rent and any Additional Rent as
herein provided), such pro rata portion to be based on the actual number of
calendar days remaining in such partial month after the Commencement Date of the
Lease Term.  If the Lease Term shall expire on other than the last day of a
calendar month, such monthly installment of Fixed Rent and Additional Rent shall
be prorated for each calendar day of such partial month.  If any portion of
Fixed Rent, Additional Rent, or any other sum payable to Landlord hereunder
shall be due and unpaid for more than five (5) days, the balance due shall be
subject to and include a ten percent (10%) penalty.  In addition, if any portion
of Fixed Rent, Additional Rent or any other sum payable to Landlord hereunder
shall be due and unpaid for more than five (5) days after written notice of
non-payment by Landlord to Tenant (which written notice shall not be required
more than two times in any period of twelve (12) consecutive months), it shall
thereafter bear interest at a rate equal to three percent (3%) per annum greater
than the highest prime rate of interest announced from time to time by Bank of
America (or its successor) (the “Default Rate”), as the same may change from
time to time, from the due date until the date of payment thereof by Tenant,
provided, however, that nothing herein contained shall be construed or
implemented in such a manner as to allow Landlord to charge or receive interest
in excess of the maximum legal rate then allowed by law.

 

4.                                       ADDITIONAL RENT.  Tenant shall pay as
additional rent (“Additional Rent”) its proportionate share of all Operating
Expenses in the amounts and in the manner set forth in Exhibit “C” hereto and
all other sums due hereunder.

 

5.                                       SECURITY DEPOSIT.  Intentionally
deleted.

 

Please Initial:

 

 

 

 

 

/s/ J.D.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

1

--------------------------------------------------------------------------------


 

6.                                       USE OF DEMISED PREMISES.  Tenant
covenants and agrees to use and occupy the Demised Premises for general office
purposes and general broadcast purposes, including without limitation a
television broadcast studio, and other uses incidental to and associated with
such purposes and only in conformity with the law.  Tenant shall not use or
permit any use of the Demised Premises which creates any safety or environmental
hazard, or which would: (i) be dangerous to the Demised Premises, the Building,
or other tenants, or (ii) be disturbing to other tenants of the Building, or
(iii) cause any material increase in the premium cost for any insurance which
Landlord may then have in effect with respect the Building generally, unless
Tenant shall agree to pay for any such increase.

 

7.                                       IMPROVEMENTS TO PREMISES.

 

7.1.                              Tenant Improvements.  The cost of all
improvements to the Demised Premises necessary for the Tenant’s use and
occupancy thereof shall be paid for by Tenant.  All such tenant improvements
shall be performed in accordance with Section 8 of this Lease.

 

7.2.                              Acceptance of possession.  By its assumption
of possession of the Demised Premises the Tenant shall for all purposes of the
provisions of this Lease be deemed to have accepted them and to have
acknowledged them to be in acceptable condition.

 

8.                                       ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1                                 During the Lease Term, Tenant shall not make
any material alterations, additions, improvements, redecorating, or other
changes to the Demised Premises without the prior written approval (such
approval not to be unreasonably withheld or delayed) of Landlord and then only
in accordance with plans and specifications previously approved in writing by
Landlord and subject to such reasonable conditions as Landlord may require,
including, without limitation, that Tenant be required to pay for any increased
cost to Landlord occasioned thereby or attributed thereto.  Landlord
acknowledges and agrees that Tenant shall modify the Demised Premises to use at
least part of same as a television broadcast studio.  Prior to the termination
of this Lease and without additional notice to Tenant by Landlord, Tenant shall
either: (i) remove any such alterations or additions and repair any damage to
the Building or the Demised Premises occasioned by their installation or removal
and restore the Demised Premises to substantially the same condition as existed
prior to the time when any such alterations or additions were made, or (ii)
reimburse Landlord for the reasonable cost of removing such alterations or
additions and the restoration of the Demised Premises.  Landlord shall determine
any such reasonable cost as called for in clause (ii) above prior to the
termination of this Lease and Tenant shall reimburse Landlord within thirty (30)
days of receipt of written notice together with appropriate supporting
documentation.

 

8.2                                 After the time of initial occupancy of the
Demised Premises by Tenant, Tenant shall have the right to construct and alter
the Demised Premises, subject to paragraph 8.1, provided, however, that such
construction does not include any alterations affecting the exterior or
structural components of the Building, or any material alterations to the
systems of the Building, including, but not limited to HVAC, electric, or
plumbing.  Any Tenant construction shall be performed by Tenant’s contractors
and shall be solely Tenant’s responsibility.  All of Tenant’s construction shall
be at Tenant’s expense.

 

8.3                                 Prior to commencement of construction:

 

2

--------------------------------------------------------------------------------


 

(a)                                  Landlord shall approve in writing (such
approval not to be unreasonably withheld or delayed) the plans and
specifications for any alterations to the Demised Premises, such approval by
Landlord shall not be deemed to be an approval by Landlord of any work performed
pursuant thereto or approval or acceptance by Landlord of any material furnished
with respect thereto or a representation by Landlord as to the fitness of such
work or materials, and shall not give rise to any liability or responsibility of
Landlord.

 

(b)                                 Landlord shall approve orally or in writing
(such approval not to be unreasonably withheld or delayed) each contractor and
subcontractor (which shall each be of sound financial status and good reputation
in the community and a duly licensed and qualified professional in the state
and, to the extent necessary, township in which the Building is located) to
perform such alterations.

 

(c)                                  Landlord may require Tenant to provide a
certificate evidencing each contractor’s liability, completed operations and
worker’s compensation insurance and naming Landlord as an additional insured,
which insurance shall be with a carrier, in amounts and otherwise on terms
satisfactory to Landlord.

 

(d)                                 Tenant shall deliver to Landlord a payment
and performance bond for each contractor and subcontractor as Landlord in its
sole discretion shall require.  Such payment and performance bonds shall be
issued by companies acceptable to Landlord in its sole discretion, and shall
otherwise be acceptable in form and content to Landlord in its sole discretion.

 

(e)                                  Each contractor shall execute and Tenant
shall cause to be filed with the appropriate governmental agency in a timely
manner such waivers and releases of liens and other documents necessary to
insure against imposition of any mechanics’ and material suppliers’ liens for
labor furnished and material supplied in connection with the alterations and
improvements.  Tenant shall deliver copies of such waivers and releases of liens
to Landlord together with evidence of the timely filing thereof.

 

8.4                                 Tenant covenants and agrees:

 

(a)                                  To secure and pay for all necessary
building and other permits and fees in connection with the alterations and
improvements.

 

(b)                                 All construction shall be done in compliance
with all material applicable laws and ordinances and in a good and workerlike
manner in accordance with the approved plans and specifications.

 

(c)                                  To obtain and deliver to Landlord a
Certificate of Occupancy (or its equivalent) issued by the appropriate
governmental authority upon completion of the construction of the Demised
Premises.

 

(d)                                 To abide by any collective bargaining
agreements or other union contracts applicable to Tenant, the Building or
Landlord.

 

(e)                                  All materials, supplies and workers shall
enter the Demised Premises and all work shall be performed at times and by means
reasonably satisfactory to Landlord.

 

8.5                                 Tenant and any approved contractor,
subcontractor or material supplier may, after notice to Landlord, enter the
Demised Premises during reasonable times after the execution hereof for the
purpose of constructing the improvements as aforesaid and inspecting and
measuring the Demised Premises, provided that such entry does not, in Landlord’s
reasonable judgment, interfere with the operations of the Building or with
Landlord’s work therein, or that of any other tenants in the Building.  Tenant
shall be responsible of any and all damage or injury caused by such contractors,
subcontractors, material suppliers and Tenant in the course of constructing the
improvements, and Tenant’s obligation to indemnify, defend, and hold Landlord
harmless set forth in Article 14 shall, include without limitation all work done
by Tenant pursuant to this paragraph 8 and shall commence on the date of
execution hereof.  Notwithstanding the foregoing, Tenant shall not be
responsible for any property damage or personal injury due to the negligence of
Landlord or its agents or assigns.

 

8.6                                 Landlord and its agents or other
representatives shall be permitted to enter the Demised Premises to examine and
inspect the construction of the alterations and improvements, provided, that no
such inspection or examination shall constitute an approval or warranty or give
rise to any liability of Landlord with respect to any thereof.

 

9.                                       COVENANTS OF LANDLORD.  Landlord will
supply for normal office use on business days from 8:00 a.m. to 6:00 p.m.
(excluding holidays), heat and air conditioning equipment, elevator service
(where applicable), janitorial and cleaning services, electricity, and hot and
cold water, all in amounts consistent with

 

3

--------------------------------------------------------------------------------


 

services provided in similar buildings in the community, provided that: (i)
Tenant shall, at its expense, install meters to measure the electricity consumed
at the Demised Premises; (ii) Landlord shall not be liable for failure to supply
or interruption of any such service by reason of any cause beyond Landlord’s
reasonable control; (iii) if Tenant requires janitorial and cleaning services
beyond those provided by Landlord, Tenant shall arrange for such additional
services through Landlord, and Tenant shall pay Landlord upon receipt of billing
therefor; and (iv) if Tenant requires installation a separate or supplementary
heating, cooling, ventilating and/or air conditioning system Tenant shall pay
all costs in connection with the furnishing, installation and operation
thereof.  Landlord shall be responsible, at its sole cost and expense, for
structural repairs and capital improvements (unless otherwise provided for
herein) to the Building, unless such repairs are necessitated by damage caused
by the negligence or misconduct of Tenant or Tenant’s officers, directors,
employees, invitees or agents.

 

10.                                 COVENANTS OF TENANT.  Tenant will (at
Tenant’s sole cost and expense):

 

10.1                           Keep the Demised Premises in good order and
repair, reasonable wear and tear expected;

 

10.2                           Surrender the Demised Premises at the end of this
Lease in the same condition in which Tenant has agreed to keep it during the
Lease Term;

 

10.3                           Not place, erect, maintain or display any sign or
other marking of any kind whatsoever on the windows, doors or exterior walls of
the Demised Premises and not use or place any curtains, blinds, drapes or
coverings over any exterior windows or upon the window surfaces which are
visible from the outside of the Building; except the Tenant shall be permitted
to install its standard signage and logo on Tenant’s entrance door with the
approval of Landlord (which approval shall not be unreasonably withheld or
delayed), and Tenant shall be listed on the directories on the elevator lobby of
Tenant’s floor, the Building lobby and Building exterior in the same manner as
other tenants in the Building;

 

10.4                           Be financially responsible for repairs and
replacements to the Demised Premises and the Building made necessary by reason
of damage thereto caused by Tenant or its agents, servants, invitees, or
employees.  In the event Tenant shall fail to make such repairs within sixty
(60) days of the date such work becomes necessary, Landlord may, but shall not
be required to, perform such work and charge the amount of the expense therefor,
with interest accruing and payable thereon, all in accordance with Article 18
below;

 

10.5                           Comply with all laws, enactments and regulations
of any governmental authority relating or applicable to Tenant’s occupancy of
the Demised Premises and any covenants, easements and restrictions governing the
Land or Building, and indemnify, defend and hold Landlord harmless from all
consequences from its failure to do so;

 

10.6                           Promptly notify Landlord of any damage to or
defects in the Demised Premises, any notices of violation received by Tenant and
of any injuries to persons or property which occur therein or claims relating
thereto;

 

10.7                           Subject to Article 8, pay for any alterations,
improvements or additions to the Demised Premises and any light bulbs, tubes and
non-standard Building items installed by or for Tenant, and allow no lien to
attach to the Building with respect to any of the foregoing;

 

10.8                           Without the prior written consent of Landlord,
not place within the Demised Premises or bring into the Building any machinery,
equipment, or other personalty other than customary office furnishings and
machinery and equipment necessary for the operation of a television studio, but
in no event shall such machinery and equipment exceed the design capacity of the
Building;

 

10.9                           Not use the Demised Premises for the generation,
manufacture, refining, transportation, treatment, storage or disposal of any
hazardous substance or waste or for any purpose which poses a substantial risk
of damage to the environment; in this regard Tenant represents that it does not
have a Standard Industrial Classification number as designated in the Standard
Industrial Classifications Manual prepared by the Office of Management and
Budget in the Executive Office of the President of the United States that is any
of 22-39 inclusive, 46-49 inclusive, 51 or 76 and will not engage in any
activity which would subject Tenant to the provisions of the Federal
Comprehensive Environmental Response, Liability and Clean-Up Act (42 U.S.C.
Section 9601 et seg.), the Federal Water Pollution Control (33 U.S.C.A. Section
1151 et seg.), the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et seg.).
or any other federal, state or local environmental law, regulation or ordinance;

 

4

--------------------------------------------------------------------------------


 

10.10                     Comply with all rules and regulations which may
hereafter be promulgated by Landlord and with all reasonable changes and
additions thereto upon notice by Landlord to Tenant (such rules and regulations,
together with all changes and additions thereto, are part of this Lease);
Landlord shall notify Tenant in writing at least fifteen (15) days prior to the
promulgation of such rules and regulations or changes thereto.  Landlord agrees
to enforce such rules and regulations against all tenants in the Building in a
non- discriminating fashion and to take reasonable action to cause a cessation
of any violation of all rules that interfere with Tenant’s use and quiet
enjoyment of the Demised Premises;

 

10.11                     Comply with all reasonable recommendations of
Landlord’s or Tenant’s insurance carriers relating to layout, use storage of
materials and maintenance of the Demised Premises.

 

11.                                 ASSIGNMENT AND SUBLETTING.  Tenant shall not
assign, pledge, mortgage, or otherwise transfer or encumber this Lease, nor
sublet all or any part of the Demised Premises or permit the same to be occupied
or used by anyone other than Tenant or its employees without Landlord’s prior
written consent (such consent not to be unreasonable withheld or delayed).
 Notwithstanding the foregoing, Tenant shall have the right to assign this Lease
or sublet the Demised Premises or any part thereof, without the consent of
Landlord, to any parent, subsidiary, or affiliate of Tenant.  In the event of an
assignment by Tenant with Landlord’s written consent, Tenant shall be released
from liability under this Lease as of the date Landlord is given notice of such
assignment.  Any consent by Landlord hereunder (or assignment where such consent
is not required) shall not constitute a waiver of strict future compliance by
Tenant of the provisions of this Article 11 or a release of Tenant from the full
performance by Tenant with any of the terms, covenants, provisions, or
conditions in this Lease.  For purposes of this Article 11, any transfer or
change in control of Tenant (or any subtenant, assignee, or occupant) by
operation of law or otherwise, shall be deemed an assignment hereunder,
including, without limitation, any merger, consolidation, dissolution, or any
change in the controlling equity interests of Tenant or any subtenant, assignee,
or occupant (in a single transaction or a series of related transaction).  Any
assignment or subletting in contravention of the provisions of this Article 11
shall be void.

 

12.                                 EMINENT DOMAIN.  If the whole or more than
fifty percent (50%) of the Demised Premises (or use or occupancy of the Demised
Premises) shall be taken or condemned by an governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including sale under
threat of such a taking), or if the owner elects to convey title to the
condemnor by a deed in lieu of condemnation, or if all or any portion of the
Land or Building are so taken, condemned or conveyed and as a result thereof, in
Landlord’s judgement, the Demised Premises cannot be used for Tenant’s permitted
use as set forth herein, then this Lease shall cease and terminate as of the
date when title vests in such governmental or quasi-governmental authority and
the Fixed Rent and Additional Rent shall be abated on the date when such title
vests in such governmental or quasi-governmental authority.  If less than fifty
percent (50%) of the Demised Premises is taken or condemned by any governmental
or quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect.  In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord.  The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.                                 CASUALTY DAMAGE.

 

13.1                           In the event of damage to or destruction of the
Demised Premises caused by fire or other casualty, or any such damage or
destruction to the Building or the facilities necessary to provide services and
normal access to the Demised Premises in accordance herewith, Landlord, after
receipt of written notice thereof from Tenant, shall undertake to make repairs
and restorations with reasonable diligence as hereinafter provided, unless this
Lease has been terminated by Landlord or Tenant as hereinafter provided or
unless any mortgagee which is entitled to receive casualty insurance proceeds
fails to make available to Landlord a sufficient amount of such proceeds to
cover the cost of such repairs and restoration.  If (i) the damage is of such
nature or extent that, in Landlord’s sole judgement, more than one hundred and
twenty (120) days would be required (with normal work crews and hours) to repair
and restore the part of the Demised Premises or Building which has been damaged,
or (ii) the Demised Premises or Building is so damaged that, in Landlord’s sole
judgement, it is uneconomical to restore or repair the Demised Premises or the
Building, as the case may be, or (iii) less than two (2) years then remain on
the current Lease Term, Landlord shall so advise Tenant promptly, and either
party, in the case described in clause (i) above, or Landlord, in the cases
described in clauses (ii) or (iii) above, within thirty (30) days after any such
damage or destruction shall have the right to

 

5

--------------------------------------------------------------------------------


 

terminate this Lease by written notice to the other, as of the date specified in
such notice, which termination date shall be no later than thirty (30) days
after the date of such notice.

 

13.2                           In the event of fire or other casualty damage,
provided this Lease is not terminated pursuant to the terms of this Article 13
and is otherwise in full force and effect, and sufficient casualty insurance
proceeds are available for application to such restoration or repair, Landlord
shall proceed diligently to restore the Demised Premises to substantially its
condition prior to the occurrence of the damage.  Landlord shall not be
obligated to repair or restore any alterations, additions, fixtures or equipment
which Tenant may have installed (whether or not Tenant has the right or the
obligation to remove the same or is required to leave the same on the Demised
Premises as of the expiration or earlier termination of this Lease) unless
Tenant, in a manner satisfactory to Landlord, assures payment in full of all
costs as may be incurred by Landlord in connection therewith.

 

13.3                           Landlord shall not insure any improvements or
alterations to the Demised Premises in excess of Building standard tenant
improvements, or any fixtures, equipment or other property of Tenant.  Tenant
shall, at its sole expense, insure the value of its leasehold improvements,
fixtures, equipment and personal property located in or on the Demised Premises,
for the purpose of providing funds to Landlord to repair and restore the Demised
Premises to substantially its condition prior to occurrences of the casualty
occurrence.  If there are any such alterations, fixtures or additions and Tenant
does not assure or agree to assure payment of the cost of restoration or repair
as aforesaid, Landlord shall have the right to restore the Demised Premises to
substantially the same condition as existed prior to the damage, excepting such
alterations, additions or fixtures.

 

13.4                           The validity and effect of this Lease shall not
be impaired in any way by the failure of Landlord to complete repairs and
restoration of the Demised Premises or of the Building within one hundred and
twenty (120) days after commencement of the work, even if Landlord had in good
faith notified Tenant that the repair and restoration could be completed within
such period, provided that Landlord proceeds diligently with such repair and
restoration.  In the case of damage to the Demised Premises which is of a nature
or extent that Tenant’s continued occupancy is in the reasonable judgement of
Landlord and Tenant substantially impaired, then the Annual Fixed Rent and
Tenant’s Proportionate Share otherwise payable by Tenant hereunder shall be
equitably abated or adjusted for the duration of such impairment.  Tenant shall
be responsible to repair all of Tenant’s leasehold improvements and all
equipment, fixtures and personal property located in or on the Demised Premises
subject to Article 8 and to such other reasonable conditions as Landlord may
require.

 

14.                                 INSURANCE AND INDEMNIFICATION OF LANDLORD;
WAIVER OF SUBROGATION.

 

14.1                           Tenant covenants and agrees to exonerate,
indemnify, defend, protect and save Landlord, its representatives and Landlord’s
managing agent, if any, harmless from and against any and all claims, demands,
expenses, losses, suits and damages as may be occasioned by reason of (i) any
accident or matter occurring on or about the Demised Premises, causing injury to
persons or damage to property (including, without limitation, the Demised
Premises), unless such accident or other matter resulted solely from the
negligence or otherwise tortious act of Landlord or Landlord’s agents or
employees, (ii) the failure of Tenant fully and faithfully to perform the
obligations and observe the conditions of this Lease, and (iii) the negligence
or otherwise tortious act of Tenant or anyone in or about the Building on behalf
of or at the invitation or right of Tenant.  Tenant shall maintain in full force
and effect, at its own expense, comprehensive general liability insurance
(including a contractual liability and fire legal liability insurance
endorsement) naming as an additional insured Landlord and Landlord’s managing
agents, if any, against claims for bodily injury, death or property damage in
amounts not less than $1,000,000 (or such higher limits as may be determined by
Landlord from time to time) and reasonable business interruption insurance.  All
policies shall be issued by companies having a Best’s financial rating of A or
better and a size class rating of XII (12) or larger or otherwise acceptable to
Landlord.  At or prior to the Commencement Date, Tenant shall deposit the policy
or policies of such insurance, or certificates thereof, with Landlord and shall
deposit with Landlord renewals thereof at least fifteen (15) days prior to each
expiration.  Said policy or policies of insurance or certificates thereof shall
have attached thereto an endorsement that such policy shall not be canceled
without at least thirty (30) prior written notice to Landlord and Landlord’s
managing agent, if any, that no act or omission of Tenant shall invalidate the
interest of Landlord under said insurance and expressly waiving all rights of
subrogation as set forth below.  At Landlord’s request, Tenant shall provide
Landlord with a letter from an authorized representative of its insurance
carrier stating that Tenant’s current and effective insurance coverage complies
with the requirements contained herein.

 

6

--------------------------------------------------------------------------------


 

14.2                           Landlord covenants and agrees to exonerate,
indemnify, defend, protect, and save Tenant harmless from and against any and
all claims, demands, expenses, losses, suits, and damages as may be occasioned
by reason of (i) the failure of Landlord fully and faithfully to perform the
obligations and observe the conditions of this Lease, and (ii) the negligence or
otherwise tortious act of Landlord, its agents, assigns, servants, or employees.

 

14.3                           Landlord and Tenant hereby release the other from
any and all liability or responsibility to the other or anyone claiming through
or under them by way of subrogation or otherwise for any loss or damage to
property covered by insurance then in force, even if any such fire or other
casualty occurrence shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible.  This release
shall be applicable and in full force and effect, however, only to the extent of
and with respect to any loss or damage occurring during such time as the policy
or policies of insurance covering said loss shall contain a clause or
endorsements to the effect that this release shall not adversely affect or
impair said insurance or prejudice the right of the insured to recover
thereunder.  To the extent available, Landlord and tenant further agree to
provide such endorsements for said insurance policies agreeing to the waiver of
subrogation as required herein.

 

15.                                 INSPECTION; ACCESS; CHANGES IN BUILDING
FACILITIES.

 

15.1                           Landlord and its agents or other representatives
shall be permitted to enter the Demised Premises at reasonable times (i) to
examine, inspect and protect the Demised Premises and the Building and (ii)
during the last six (6) months of the original or any renewal term, to show it
to prospective tenants and to affix to any suitable part of the exterior of the
Building in which the Demised Premises is located a notice for letting the
Demised Premises or the Building or (at any time during the original or any
renewal term) selling the Building.  However, in no event shall any such entry
by Landlord or its agents or other representatives unreasonably interfere with
Tenant’s use of the Demised Premises as a television studio.

 

15.2                           Landlord shall have access to and use of all
areas in the Demised Premises (including exterior Building walls, core corridor
walls and doors and any core corridor entrances), any roofs adjacent to the
Demised Premises, and any space in or adjacent to the Demised Premises used for
shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other utilities,
sinks or other Building facilities, as well as access to and through the Demised
Premises for the purpose of operation, maintenance, decoration and repair,
provided, however, that except in emergencies such access shall not be exercised
so as to interfere unreasonable with Tenant’s use of the Demised Premises.
 Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the demising walls, bearing columns and ceilings of the Demised
Premises, provided that the installation work is performed at such times and by
such methods as will not materially interfere with Tenant’s use of the Demised
Premises, materially reduce the floor area thereof or materially and adversely
affect Tenant’s layout, and further provided that Landlord performs all work
with due diligence and care so as to not damage Tenant’s property or the Demised
Premises.  Landlord and Tenant shall cooperate with each other in the location
of Landlord’s and Tenant’s facilities requiring such access.

 

15.3                           Landlord reserves the right at any time, without
incurring any liability to Tenant therefor, to make such changes in or to the
Building and the fixtures and equipment thereof, as well as in or to the street
entrances, halls, foyers, passages, elevators, if any, and stairways thereof, as
it may deem necessary or desirable; provided that there shall be no change that
materially detracts from the character or quality of the Building, nor
unreasonably interferes with Tenant’s ability to conduct its business, including
without limitation its operation of a television studio.

 

16.                                 DEFAULT.  Any other provisions in this Lease
notwithstanding, it shall be an event of default (“Event of Default”) under this
Lease if: (i) Tenant fails to pay any installment of Fixed Rent, Additional Rent
or other sum payable by Tenant hereunder when due and such failure continues for
a period of five (5) days after written notice of such non-payment be Landlord
to Tenant, or (ii) Tenant fails to observe or perform any other covenant or
agreement of Tenant herein contained and such failure continues after written
notice given by or on behalf of Landlord to Tenant for more than thirty (30)
days, or (iii) Tenant uses or occupies the Demised Premises other than as
permitted hereunder, or (iv) Tenant assigns or sublets, or purports to assign or
sublet, the Demised Premises or any part thereof other than in the manner and
upon the conditions set forth herein, or (v) Tenant abandons or vacates the
Demised Premises or, without Landlord’s prior written consent, Tenant removes or
attempts to remove or manifests an intention to remove any or all of Tenant’s
property from the Demised Premises other than in the ordinary and usual course
of business, or (vi) Tenant (which, for purposes of this clause, includes any
guarantor hereunder) files a petition commencing a voluntary case, or has filed
against it a petition commencing an involuntary case, under the Federal
Bankruptcy Code (Title 11 of the Unites States Code), as now or hereafter in
effect, or under any similar law, or files or has filed against it a petition or
answer in bankruptcy or for reorganization or for an arrangement pursuant to any
state bankruptcy

 

7

--------------------------------------------------------------------------------


 

law or any similar state law, and, in the case of any such involuntary action,
such action shall not be dismissed, discharged or denied within sixty (60) days
after the filing thereof, or Tenant consents or acquiesces in the filing
thereof, or (vii) if Tenant is a banking organization, Tenant files an
application for protection, voluntary liquidation or dissolution applicable to
banking organization, or (viii) a custodian, receiver, trustee or liquidator of
Tenant or of all or substantially all of Tenant’s property or of the Demised
Premises shall be appointed in any proceedings brought by or against Tenant and,
in the latter case, such entity shall not be discharged within sixty (60) days
after such appointment or Tenant consents to or acquiesces in such appointment,
or (ix) Tenant shall make an assignment for the benefit of creditors, or shall
admit in writing its inability to pay its debts generally as they become due, or
(x) any of the foregoing occurs as to any guarantor or surety of Tenant’s
performance under this Lease, or such guarantor or surety defaults on any
provision under its guaranty or suretyship agreement.

 

8

--------------------------------------------------------------------------------


 

17.                                 LANDLORD’S REMEDIES.

 

17.1                           In the event of any Event of Default, Landlord at
any time thereafter may at its option exercise any one or more of the following
remedies:

 

(a)                                  Termination of Lease.  Landlord may
terminate this Lease, by written notice to Tenant, upon ten (10) days’ written
notice and opportunity to cure.  Upon such termination Tenant shall immediately
surrender possession of the Demised Premises to Landlord, and Landlord shall
immediately become entitled to receive from Tenant an amount equal to the
difference between the aggregate of all Fixed Rent and Additional Rent reserved
under this Lease for the balance of the Lease Term, and the fair rental value of
the Demised Premises for that period, determined as of the date of such
termination.

 

(b)                                 Reletting.  Upon terminating this Lease,
Landlord may re-enter and repossess the Demised Premises, or any part thereof,
and lease them to any other person upon such terms as Landlord shall deem
reasonable, for a term within or beyond the term of this Lease; provided, that
Tenant shall remain liable for all sums specified in this Section 17.

 

(c)                                  Removal of Contents by Landlord.  After
giving thirty (30) days’ written notice to Tenant, Landlord may remove all
property from the Demised Premises, and store such property in a public
warehouse or elsewhere at the cost of and for the account of Tenant, without
service of notice or resort to legal process (all of which Tenant expressly
waives) and without being deemed guilty of trespass or becoming liable for any
loss or damage which may be occasioned thereby.  Landlord shall have a lien for
the payment of all sums agreed to be paid by Tenant herein upon all Tenant’s
property, which lien is to be in addition to Landlord’s lien now or hereafter
provided by law.

 

(d)                                 Right of Distress and Lien.  In addition to
all other rights and remedies of Landlord, if an Event of Default shall occur,
Landlord shall, to the extent permitted by law, have a right of distress for
rent and lien on all of Tenant’s fixtures, merchandise and equipment in the
Demised Premises, as security for rent and all other charges payable hereunder.

 

17.2                           Injunction.  In the event of breach or threatened
breach by Tenant of any provision of this Lease, Landlord shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity in
addition to other remedies provided for herein.

 

17.3                           Waiver of Redemption.  Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future law in the event this Lease is terminated, or in the event of Landlord
obtaining possession of the Demised Premises, or Tenant is evicted or
dispossessed for any cause, by reason of violation by Tenant of any of the
provisions of this Lease.

 

17.4                           Not Exclusive Right.  No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided, but each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity by statute.

 

17.5                           Expenses.  In the event that Landlord commences
suit for the repossession of the Demised Premises, for the recovery or rent or
any other amount due under the provisions of this Lease, or because of the
material breach of any other covenant herein contained on the part of Tenant to
be kept or performed, and a breach shall be established, Tenant shall pay to
Landlord all reasonable expenses incurred in connection therewith, including
reasonable attorneys’ fees.

 

18.                                 LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT.
 If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, after any notice and cure period
provided for in this Lease, then Landlord may, but shall not be required to,
make such payment or do such act, and charge the amount of Landlord’s expense to
Tenant, with interest accruing and payable thereon at the Default Rate as of the
date of the expenditure by Landlord or as of the date of payment thereof by
Tenant, whichever is higher, from the date paid or incurred by Landlord to the
date of payment hereof by Tenant; provided, however, that nothing herein
contained shall be construed or implemented in such a manner as to allow
Landlord to charge or receive interest in excess of the maximum legal rate then
allowed by law.  Such payment and interest shall constitute Additional Rent
hereunder due and payable with the next monthly installment of Fixed Rent; but
the making of such payment or the taking of such action by Landlord

 

9

--------------------------------------------------------------------------------


 

shall not operate to cure such default by Tenant or to estop Landlord from the
pursuit of any remedy to which Landlord would otherwise be entitled.

 

19.                                 ESTOPPEL CERTIFICATE.  Tenant shall
immediately prior to occupancy execute Tenant Estoppel Certificate as provided
for herein and attached hereto as Exhibit “G”, and from time to time, at the
request of Landlord, upon ten (10) business days notice, execute and deliver to
Landlord a statement provided by Landlord to Tenant, it being intended that any
such statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing.  Failure to execute said Estoppel Certificate shall
constitute a default under this lease.

 

20.                                 HOLDING OVER.  If Tenant retains possession
of the Demised Premises or any part thereof after the termination of this Lease
or expiration of the Lease Term or otherwise in the absence of any written
agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord (1) as liquidated damages for such holding over
alone, an amount, calculated on a per diem basis for each day of such unlawful
retention, equal to the greater of (a) one hundred twenty-five percent (125%) of
the Annual Fixed Rent, or (b) the established market rental for the Demised
Premises, for the time Tenant thus remains in possession, plus, in each case,
all Additional Rent and other sums payable hereunder, and (ii) all other
reasonable damages, costs, and expenses sustained by Landlord by reason of
Tenant’s holding over.  Without limiting any rights and remedies of Landlord
resulting by reason of the wrongful holding over by Tenant, or creating any
right in Tenant to continue in possession of the Demised Premises, all Tenant’s
obligations with respect to the use, occupancy and maintenance of the Demised
Premises shall continue during such period of unlawful retention.

 

21.                                 SURRENDER OF DEMISED PREMISES.  Tenant
shall, at the end of the Lease Term, or any extension thereof, promptly
surrender the Demised Premises in good order and condition and in conformity
with the applicable provisions of this Lease, excepting only reasonable wear and
tear.

 

22.                                 SUBORDINATION AND ATTORNMENT.  This Lease
and the estate, interest and rights hereby created are subordinate to any
mortgage now or hereafter placed upon the Building or the Land or any estate or
interest therein, including, without limitation, any mortgage on any leasehold
estate, and to all renewals, modifications, consolidations, replacements and
extensions of the same as well as any substitutions therefor, as provided for on
the attached Exhibit “F”.  Tenant agrees that in the event any person, firm,
corporation or other entity acquires the right to possession of the Building or
the Land, including any mortgagee or holder of any estate or interest having
priority over this Lease, Tenant shall, if requested by such person, firm,
corporation or other entity, attorn to and become the tenant of such person,
firm, corporation or other entity, upon the same terms and conditions as are set
forth herein for the balance of the Lease Term.  Notwithstanding the foregoing,
any mortgagee may, at any time, subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.  Tenant, if requested by Landlord, shall
execute any such instruments in recordable form as may be reasonably required by
Landlord in order to confirm or effect the subordination or priority of this
Lease, as the case may be, and the attornment of Tenant to future landlords in
accordance with the terms of this Article.  Landlord shall furnish to Tenant a
non-disturbance agreement from the holder of such mortgage providing that so
long as Tenant is not in default of this Lease Tenant’s occupancy shall not be
disturbed and the obligations of Landlord will continue to be performed.

 

23.                                 BROKERS.  Each party represents and warrants
to the other that it, he, she or they have not made any agreement or taken any
action which may cause anyone to become entitled to a commission as a result of
the transactions contemplated by this Lease, and each will indemnify and defend
the other from any all claims, actual or threatened, for compensation by any
such third person by reason of such party’s breach of its, his, her or their
representation or warranty contained in this Article 23.

 

24.                                 NOTICES.  All notices or other
communications hereunder shall be in writing and shall be deemed to have been
given (i) if hand delivered or sent by an express mail or delivery service or by
courier, then if and when delivered to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (ii) if mailed, then
on the next business day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself

 

10

--------------------------------------------------------------------------------


 

by notice to the other party as required hereby).  All notices and
communications to Tenant may also be given by leaving the same at the Demised
Premises during business hours.

 

24.1

 

If to Landlord:

 

Beaver Dam Limited Liability Company

 

 

 

 

10706 Beaver Dam Road

 

 

 

 

Cockeysville, Maryland 21030

 

 

 

 

 

24.2

 

If to Tenant:

 

Sinclair Broadcast Group, Inc.

 

 

 

 

10706 Beaver Dam Road

 

 

 

 

Cockeysville, MD 21030

 

 

 

 

Attn: General Counsel

 

 

25.                                 MISCELLANEOUS.

 

25.1                           Successors and Assigns.  The obligations of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns; provided that Landlord and each
successive owner of the Building and/or the Land shall be liable only for
obligations accruing during the period of its ownership or interest in the
Building, and from and after the transfer by Landlord or such successive owner
of its ownership or other interest in the Building, Tenant shall look solely to
the successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

25.2                           Waivers.  No delay or forbearance by Landlord in
exercising any right or remedy hereunder or in undertaking or performing any act
matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.

 

25.3                           Waiver of Trial by Jury.  Tenant hereby consents
to the exclusive jurisdiction of the courts of the state where the Demised
Premises are located and in any and all actions or proceedings arising hereunder
or pursuant hereto.  Landlord and Tenant agree to waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
of or occupancy of the Demised Premises and/or any claim of injury or damage and
any emergency or any other statutory remedy.

 

25.4                           Time of the Essence.  All times, wherever
specified herein for the performance by Landlord or Tenant of their respective
obligations hereunder, are of the essence of this Lease.

 

25.5                           Severability.  Each covenant and agreement in
this Lease shall for all purposes be construed to be a separate and independent
covenant or agreement.  If any provision in this Lease or the application
thereof shall to any extent be invalid, illegal or otherwise unenforceable, the
remainder of this Lease, and the application of such provision other than as
invalid, illegal or unenforceable, shall not be affected thereby; and such
provisions in this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

25.6                           Amendment and Modification.  This Lease,
including all Exhibits hereto, each of which is incorporated in this Lease,
contains the entire agreement between the parties hereto, and shall not be
amended, modified or supplemented unless by agreement in writing signed by both
Landlord and Tenant.

 

25.7                           Headings and Terms.  The title and headings and
table of contents of this Lease are for convenience of reference only and shall
not in any way be utilized to construe or interpret the agreement of the parties
as otherwise set forth herein.  The term “Landlord” and term “Tenant” as used
herein shall mean, where appropriate, all persons acting by or on behalf of the
respective parties, except as to any required approval, consents or amendments,
modifications or supplements hereunder when such terms shall only mean the
parties originally named on the first page of this Lease as Landlord and Tenant,
respectively, and their agents so authorized in writing.

 

25.8                           Governing Law.  This Lease shall be governed by
and construed in accordance with the laws of the State of Maryland.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

LANDLORD:

 

BEAVER DAM LIMITED LIABILITY COMPANY

 

 

Witness:

 

 

 

 

 

/s/ Hyris Feldman

 

By:

/s/ J. Duncan Smith

 

 

Name:

J. Duncan Smith

 

 

Title:

Member

 

 

 

 

 

TENANT:

 

SINCLAIR BROADCAST GROUP, INC.

Witness:

 

 

/s/ Leiloni Reynolds

 

By:

/s/ David B. Amy

 

 

Name:

David B. Amy

 

 

Title:

CFO

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT “B”
SPECIAL STIPULATIONS

 

1.                                       Landlord shall furnish electricity to
the Demised Premises for normal office use on business days from 8:00 a.m. to
6:00 p.m. (excluding holidays).  Tenant shall pay for any electricity consumed
at the Demised Premises during any other times.

 

2.                                       The normal working hours for the
security guard at the building are from 8:45 a.m. to 5:15 p.m. on business days
(excluding holidays).  If Tenant requests the services of the security guard at
other times, Landlord will provide one, if available, and Tenant will pay for
the guard’s services.

 

3.                                       The parking lot for the Building shall
remain lighted until 11:00 p.m. on a daily basis.

 

Please Initial:

 

 

 

 

 

/s/ J.D.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

PROVISIONS REGARDING ADDITIONAL RENT AND
ADJUSTMENTS TO FIX RENT

 

1.                                       Definitions.

 

A.                                   “Essential Capital Improvements” shall mean
(a) a labor saving device, energy saving device or other installation,
improvement or replacement which is intended to reduce Operating Expenses,
whether or not voluntary or required by governmental mandate, or (b) an
installation or improvement required by reason of any law, ordinance or
regulation which did not exist on the date of the execution of this Lease, or
(c) an installation or improvement intended to improve the safety of tenants in
the Building generally, whether or not voluntary or required by governmental
mandate.

 

B.                                     “Operating Expense Allowance” shall mean
the Tenant’s Proportionate Share of the amount of Operating Expenses for the
calendar year 2002.

 

C.                                     “Operating Expenses” shall mean all of
Landlord’s operating costs and expenses of whatever kind or nature paid or
incurred in the operation and maintenance of the Building and the Land, all
computed on the accrual basis and in accordance with the terms of this Lease,
including, but not limited to, the following:

 

1.                                       Gas, electricity, steam, fuel, water,
sewer and other utility charges (including surcharge’s) of whatever nature
(excluding use of utilities by other tenants such as may be submetered or
separately metered pursuant to their leases);

 

2.                                       Insurance premiums and the amounts of
any deductibles paid by Landlord;

 

3.                                       Building personnel costs, including,
but not limited to, salaries, wages, fringe benefits, taxes, insurance and other
direct and indirect costs;

 

4.                                       Costs of service and maintenance
contracts including, but not limited to, cleaning and security services;

 

5.                                       All other maintenance  and repair
expenses  (excluding repairs  and general maintenance paid by proceeds of
insurance or by Tenant or other third parties, and alterations solely
attributable to tenants of the Building other than Tenant) and the cost of
materials and supplies;

 

6.                                       Any other costs and expenses (i.e.
items which are not capital improvements) incurred by Landlord in operating the
Building, including ground rent, if any;

 

7.                                       The cost of any additional services not
provided to the Building on the Commencement Date but thereafter provided by
Landlord in the prudent management of the Building;

 

8.                                       The annual amortization of any
Essential of Capital Improvement which is made by Landlord after completion of
initial construction of the Building, based on the useful life of the
improvement plus interest at the Prime Rate on the date of the expenditure on
the underappreciated portion thereof;

 

9.                                       Landlord’s central office accounting
costs and overhead applicable to the Building;

 

10.                                 Accounting fees for preparing the Operating
Expense statement;

 

11.                                 Management fees payable to the managing
agent; and

 

12.                                 Taxes, allocated on a per diem basis if the
tax year is different than the Operating Year.

 

Please Initial:

 

 

/s/ J.D.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

C-1

--------------------------------------------------------------------------------


 

Operating Expenses shall not include:

 

1.                                       Special cleaning or other services, not
offered to all tenants of the Building;

 

2.                                       Any charge for depreciation, interest
or rents (except, if applicable) (ground rents) paid or incurred by Landlord; or

 

3.                                       Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.                                    “Operating Year” shall mean each calendar
year or such other period of twelve (12) months as hereafter may be adopted by
Landlord as its fiscal year, occurring during the Lease Term.

 

E.                                      “Taxes” shall mean all taxes,
assessments and governmental charges, whether Federal, state, county or
municipal, and whether general or special, ordinary or extraordinary, foreseen
or unforeseen, imposed upon the Building or the Land or their operation, whether
or not directly paid by Landlord.  Taxes shall not include income taxes, excess
profit taxes, franchise taxes, or other taxes imposed or measured on or by the
income of Landlord from the operation of the Building or the Land; provided,
however, that if, due to a future change in the method of taxation or
assessment, any income, profit, franchise or other tax, however designated,
shall be imposed in substitution, in whole or in part, for (or in lieu of) any
tax, assessment or charge which would otherwise be included within the
definition of Taxes, such other tax shall be deemed to be included with Taxes as
defined herein to the extent of such substitution.  There shall be added to
Taxes the expenses of any contests (administrative or otherwise) of Taxes
incurred during the Operating Year.  Tenant shall pay to the appropriate
governmental authority any use and occupancy tax.  In the event that Landlord is
required by law to collect such tax, Tenant shall pay such use and occupancy tax
to Landlord as Additional Rent upon demand and Landlord shall remit any amounts
so paid to Landlord to the appropriate governmental authority.

 

F.                                      “Tenants’s Proportionate Share” shall
mean a fraction, the numerator of which shall be the rentable square feet of
Demised Premises, and the denominator of which is seventy four thousand two
hundred (74,200) net rentable square feet which is the aggregate net rentable
square feet in the Building.

 

2.                                       Additional Rent for Operating Expenses.

 

2.1                                 Commencing on January 1, 2003, Tenant shall
pay during the Lease Term as Additional Rent, the amount by which Tenants’
Proportionate Share of Operating Expenses exceeds the Operating Expense
Allowance.

 

2.2                                 As soon as available in each Operating Year
during the Lease Term, Landlord shall provide Tenant with a written statement
setting forth the Operating Expense Allowance and a projection of Tenant’s
Proportionate Share of Operating Expenses for such year commencing on the first
day of the first month following receipt of such statement and continuing until
receipt by Tenant of Landlord’s statement of the next projected Tenant’s
Proportionate Share of Operating Expenses, Tenant shall pay to Landlord with
each monthly installment of Fixed Rent an amount equal to one-twelfth (l/12th)
of the excess of such projected Tenant’s Proportionate Share of Operating
Expenses over the Operating Expense Allowance.  Concurrently with the first
payment required hereinabove, Tenant shall pay to Landlord an amount equal to
the excess of such projected Tenant’s Proportionate Share of Operating Expenses
over the Operating Expense Allowance multiplied by a fraction, the numerator of
which is the number of calendar months of the Operating Year in question which
have elapsed prior to the due date of such first payment and the denominator of
which is twelve (12), less any payments made by Tenant during said period on
account of such excess Operating Expenses.

 

C-2

--------------------------------------------------------------------------------


 

2.3                                 Landlord shall, as soon as possible after
the close each such Operating Year, provide Tenant with a statement of the
actual operating expenses for such period.  Any underpayment by Tenant during
such Operating Year due to the fact that projected Operating Expenses were less
than actual Operating Expenses shall be paid to Landlord within 30 days after
Tenant’s receipt of a statement for such deficiency.  Any overpayment by Tenant
due to the fact that projected Operating Expenses were greater than actual
Operating Expenses for such year shall be credited to the next Additional Rent
payable by Tenant under this Exhibit C.  If the Operating Expenses are less than
the Operating Expense Allowance, a credit or check will not be issued.

 

3.                                       Adjustment for Vacancies.  In
determining Operating Expenses for any Operating Year, if the Building was less
than fully occupied during such entire year, or was not in operation during such
entire year, then Operating Expenses shall be adjusted by Landlord to reflect
the amount that such expenses would normally be expected to have been, in the
reasonable opinion of Landlord, had the Building been fully occupied and
operational throughout such year, except that in no event shall such adjustment
result in an amount less than the actual Operating Expenses.  Any such
annualization shall be explained in Landlord’s statement under Section 2.3
hereof.

 

4.                                       Pro-Rations.  Should this Lease
commence or terminate at any time other than the first day of an Operating Year,
the Additional Rent payable by Tenant on account of Operating Expenses shall be
first calculated on the basis of the entire Operating Year and then pro-rated on
the basis of the number of days of occupancy.

 

5.                                       Audit.  Tenant shall have the right at
all reasonable times within thirty (30) days after Landlord has provided Tenant
with a statement of the actual Operating Expenses, and at its sole expense, to
audit Landlord’s books and records relating to this Lease for that Operating
Year.

 

6.                                       Minimums.  Notwithstanding anything
contained herein to the contrary, in no event shall Tenant’s Proportionate Share
of Operating Expenses for any calendar year be less than the Operating Expense
Allowance.

 

7.                                       Personal Property Taxes.  Tenant will
be responsible for ad valorem taxes on its personal property and on the value of
the leasehold improvements in the Demised Premises to the extent that the same
exceed Building Standard allowances (and if the taxing authorities do not
separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of impositions to such improvements).

 

8.                                       Survival.  If, upon expiration or
termination of this Lease for any cause, the amount of any Additional Rent due
hereunder has not yet been determined, an appropriate payment from Tenant to
Landlord or refund from Landlord to Tenant, shall be made promptly after such
determination.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”
RULES AND REGULATIONS

 

1.                                       The sidewalks, lobbies, passages,
elevators and stairways shall not be obstructed or used by Tenant for any
purpose other than ingress and egress from and to Tenant’s offices.  Landlord
shall in all cases retain the right to control or prevent access thereto of all
persons whose presence, in the judgement of Landlord, shall be prejudicial to
the safety, peace, character or reputation of the building or of any of the
tenants.

 

2.                                       The toilet rooms, water closets, sinks,
faucets, plumbing or other service apparatus of any kind shall not be used by
Tenant for any purposes other than those for which they were designed and
installed.  No sweeping, rubbish, rags, ashes, chemicals or other refuse or
injurious substances (which shall include medical waste) shall be placed therein
or used in connection therewith by Tenant or left by Tenant in the lobbies,
passages, elevators or stairways.

 

3.                                       Nothing shall be placed by Tenant on
the outside of the building or on its window sills or projections.  Skylights,
windows, doors and transoms shall not be covered or obstructed by Tenant, and no
window shades, blinds, curtains, screens, storm windows, awnings or other
materials shall be installed or placed on any of the windows or in any of the
window spaces, except as approved in writing by Landlord.

 

4.                                       No sign, lettering, insignia,
advertisement, or notices shall be inscribed, painted, installed or placed on
any window or in any window spaces or any other part of the outside or inside of
the building, unless first approved in writing by Landlord.  Names shall be
placed on suite entrance doors for Tenant by Landlord and not otherwise, and at
Tenant’s expense.  In all instances the lettering is to be of design and form
approved by Landlord.

 

5.                                       Tenant shall not place additional locks
upon any doors and shall surrender all keys for all locks at the end of the
tenancy.

 

6.                                       Tenant shall not do or commit, or
suffer, or permit to be done or committed, any act or thing whereby, or in
consequence whereof, the rights of other tenants will be obstructed or
interfered with, or other tenants will in any other way be injured or annoyed.
 Tenant shall not use nor keep, nor permit to be used or kept in the building
any matter having an offensive odor, nor any kerosene, gasoline, benzine, fuel,
or other explosive or highly flammable material.  No birds, fish or animals
shall be brought into or kept in or about the premises.

 

7.                                       In order that the premises may be kept
in good state of preservation and cleanliness, Tenant shall, during the
continuance of its possession, permit personnel and contractors approved by
Landlord, and no one else, to clean the premises.  Landlord shall be in no way
responsible to Tenant for the removal, disposal or cleaning of any medical
equipment or waste or for any damage done to furniture or other effects of
Tenant or others by any of Tenant’s employees, or any persons, or for any loss
of Tenant’s employees, or for any loss of property of any kind in or from the
premises, however occurring.  Tenant shall see each day that the windows are
closed, the lights turned out, and doors securely locked before leaving the
premises.

 

8.                                       If Tenant desires to introduce
signaling, telegraphic, telephonic, protective alarm or other wires, apparatus
or devices, Landlord shall direct when and how the same are to be placed, and
except as so directed, no installation, boring or cutting shall be permitted.
 Landlord shall have the right to prevent and to cut off the transmission of
excessive or dangerous current of electricity or annoyances into or through the
building or premises and to require the changing of wiring connections or layout
at Tenant’s expense, to the extent that Landlord may deem necessary, and further
to require compliance with such reasonable rules as Lessor may establish
relating thereto, and in the event of non-compliance with the requirements or
rules, Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the building.  All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes, and elsewhere
as required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

9.                                       No furniture, packages, equipment,
supplies or merchandise of Tenant will be received in the building, or carried
up or down in the elevators or stairways, except during such hours as shall be
designated by Landlord, and Landlord in all cases shall also have the exclusive
right to prescribe the method and manner in which the same shall be brought in
or taken out of the building. Tenant shall in all cases have the right to
exclude heavy furniture, safes, and other articles from the building which may
be hazardous or to require them

 

Please Initial:

 

 

/s/ J.D.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

D-1

--------------------------------------------------------------------------------


 

to be located at designated places in the premises.  The cost of repairing any
damage to the building caused by taking in or out furniture, safes or any
articles or any damage caused while the same be in the premises, shall be paid
by Tenant.

 

10.                                 Without Landlord’s written consent, nothing
shall be fastened to, nor shall holes be drilled or nails or screws driven into
walls of partitions; nor shall walls or partitions be painted, papered, or
otherwise covered or moved in any way, or marked or broken; nor shall any
connection be made to electric wires for running fans or motors or other
apparatus, devices or equipment; nor shall machinery of any kind other than
customary small business machines be allowed on the premises; nor shall Tenant
use any other method of heating, air conditioning or air cooling than that
provided by Landlord.  Telephones, switchboards and telephone wiring and
equipment shall be placed only where designated by Landlord.  No mechanics,
other than those employed by Landlord, shall be allowed to work in or about the
building without the written consent of Landlord first have been obtained.

 

11.                                 Access may be had by Tenant to the premises
at any time, Access may be refused at Landlord’s election, unless the person
seeking it is known to the watchman in charge, or has a pass issued by Landlord,
or is properly identified to the watchman’s satisfaction.  Landlord shall in no
case be responsible for the admission or exclusion of any person.  In case of
invasion, hostile attack, insurrection, mob violence, riot, bomb threats,
explosion fire or any casualty, Landlord reserves the right to bar or limit
access to the building for the safety of occupants or protection of property.

 

12.                                 Landlord reserves the right to rescind,
suspend or modify any rules or regulations, and to make such other rules or
regulations as, in Landlord’s judgement, may from time to time be needed for the
safety, care, maintenance, operation and cleanliness of the building, or for the
preservation of good order therein.  Tenant agrees to comply with new or
modified regulations of any Federal, State or Municipal authority having
appropriate jurisdiction or any regulatory agencies as they may affect the
premises or building.  Notice of any action by Landlord referred to in this
paragraph, when given to Tenant, shall have the same force and effect as if
originally made a part of the foregoing lease.  But new rules and regulations
will not, however, be unreasonably inconsistent with the proper and rightful
enjoyment of the premises by Tenant under this lease.

 

13.                                 The use of rooms as sleeping quarters is
prohibited at all times.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT “E”
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the               day of                        ,
200  , by and between                                           , a
                                       corporation, having an office at
                                                (the “Lender”),
and                                      , a
                                         corporation having an office at
                                       (the “Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”)
to                            (“Landlord”) evidenced by a Promissory Note of
Landlord (together with any present or future amendments or increases thereto,
the “Note”) secured by a mortgage from the Landlord, as amended, increased,
renewed, modified, consolidated, replaced, or extended being hereinafter
referred to as the “Mortgage”, covering all of the Landlord’s right, title and
interest in the land, buildings, improvements and other items of property
described therein, located in Baltimore County, Maryland and more particularly
described in Exhibit “A” annexed hereto and made a part hereof (said land,
buildings, improvements, and such other property being hereinafter collectively
referred to as the “Mortgaged Premises”) and further secured by an Assignment of
Rents and Other Interest (together with any present or future amendments or
increases thereto, the “Assignment Rents”), both recorded in the Office of the
Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as
of                     , 200  , (said lease, as the same may be amended,
renewed, modified, consolidated, replaced or extended being hereinafter referred
to as the “Lease”), covering a portion of the Mortgaged Premises (the “Leased
Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

1.                                       The Lease (and all provisions thereof,
including any purchase option) shall at all times be subject and subordinate to
the provisions of this Agreement in each and every respect to the Mortgage (and
all provisions thereof) subject, nevertheless, to the provisions of this
Agreement.  The foregoing provision shall be self-operative; however, the
Tenant, upon request, shall execute and deliver any certificate which the
Landlord or the Lender may request to confirm said subordination by the Tenant.

 

2.                                       The Tenant certifies that (a) the Lease
is presently in full force and effect and unmodified, except as noted in this
Agreement, and constitutes the sole agreement between Landlord and Tenant
relating to Tenant’s occupancy of the Leased Premises, (b) to the best of its
knowledge, no event has occurred which constitutes a default under the Lease by
the Landlord or which, with the giving of notice, the passage of time or both,
would constitute a default by the Landlord under the Lease; (c) to the best of
its knowledge, as of the date hereof Tenant has no charge, lien or claim of
offset under the Lease and Landlord does not owe any sums to Tenant under the
Lease or any other agreement.  The full minimum monthly rental of
$                        is payable                       , and Tenant has been
given no rent concessions or free rent other than as specifically set forth in
the Lease.  The Landlord shall be a third party beneficiary of the
certifications as set forth in this paragraph.

 

3.                                       The Lease and rentals thereunder have
been assigned to Lender as security for repayment of the Loan.  Lender, as such
assignee, hereby directs Tenant to pay to Landlord all rentals and other moneys
due and to become due to Landlord under the Lease until receipt of further
direction from Lender.  Upon receipt by Tenant of subsequent direction from
Lender, Tenant shall pay to Lender, or in accordance with such

 

Please Initial:

 

 

/s/ J.D.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

E-1

--------------------------------------------------------------------------------


 

subsequent directions of Lender, all such rentals and other sums due under the
Lease, or amounts equal thereto.  Tenant shall have no responsibility or
ascertain whether such direction by Lender is permitted under the Mortgage or
such Assignment of Rents and Other Interests.  Landlord, by its execution of
consent form attached hereto, consents to the foregoing.

 

4.                                       Tenant acknowledges that without the
prior written consent of the Lender, or except as permitted by the terms of the
lease that no modification of the Lease so as to materially reduce the rents and
other charges payable thereunder, or shorten or extend or renew the term thereof
or adversely affect the rights or increase the obligations of the Landlord
thereunder, or prepay rents or other charges under the Lease for more than on
month in advance.  In the event of any default on the part of the Landlord under
the Lease, Tenant will give written notice thereof to the Lender, or its
successor or assigns whose name and address previously shall have been furnished
to the Tenant in writing.  Any right or remedy of Tenant resulting from or
dependent upon such notice shall take effect only after notice is go given to
the Lender.  Performance by the Lender of any of the Landlord’s obligations
under the Lease in accordance with the terms of the Lease shall satisfy
provisions of the Lease requiring performance by the Landlord, and the Lender,
exercising reasonably due diligence, shall have the reasonable additional period
of time under the circumstances to complete such performance.

 

5.                                       If the interest of the Landlord under
the Lease Premises shall be transferred by reason of a foreclosure action or
other proceedings for enforcement of the Mortgage or pursuant to a transfer in
lieu of foreclosure, the Tenant shall be bound to and shall attorn to the person
acquiring the interests of the Landlord as a result of any such action or
proceeding and such person’s successors and assigns (any of the foregoing being
hereafter referred to as the “Successors”) upon the Successor succeeding to the
interest of the Landlord in and to the Lease Premises.  Said attornment shall be
effective and self-operative without the execution of any further instruments.
 The Tenant, upon request, shall execute and deliver any certificate or other
instrument necessary or appropriate which the Lender or the Successor may
request to effect or confirm said attornment by the Tenant.

 

6.                                       If the interest of the Landlord under
the Lease shall be transferred by reason of foreclosure or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure
then, except as provided in this Agreement, the Successor shall be bound to the
Tenant under all of the terms, covenants, and conditions of the Lease for the
balance of the term thereof remaining, with the same force and effect as if the
Successor were the Landlord (but subject to Paragraph 7 below).

 

7.                                       The Successor shall not and shall not
be deemed to (a) adopt or in any other manner be responsible or liable for any
representations and warranties made by the Landlord in the Lease (b) be liable
for any act, omission or default of Landlord or any prior Landlord and will not
be subject to any offsets or defenses which the Tenant might have against
Landlord or any prior Landlord, (c) be bound by any amendment or modification of
the Lease or by any prepayment of rents or other charges under the Lease for
more than one month unless such amendment, modification or prepayment was
approved in writing by the Lender, (d) be liable to Tenant for any refund of any
security deposit made by the Tenant pursuant to the Lease, except to the extent
that the Successor has actually received that security deposit, or (e) be liable
to Tenant in any event for any matter relating to the operation, maintenance, or
condition of the Mortgaged Premises or Leased Premises prior to the date
Successor acquires title to the Lease Premises.  Any rights of the Tenant to
terminate or cancel the Lease by reason of the failure of Landlord or any prior
Landlord under the Lease to perform any of its obligations under the Lease shall
be suspended if and while the Successor is exercising reasonably diligent
efforts under the circumstances to cause such obligations to be performed.  The
obligations and liability of the Successor shall be limited to and enforceable
only against the Successor’s estate and interest in the Leased Premises and not
out of or against any other assets or properties of the Successor.

 

8.                                       Notwithstanding anything in the Lease
to the contrary, if the interest of the Landlord under the Lease shall be
transferred to the Successor, then (a) the Successor shall not be obligated to
reconstruct the Leased Premises following a casualty or condemnation thereto.

 

9.                                       If Tenant is not in default hereunder
or under the terms of the Lease, the Tenant will not be joined as a party
defendant for the purpose of terminating the lease in any foreclosure action or
proceeding which may be instituted or taken by the Lender, nor will the Tenant
be evicted from the Leased Premises, nor will the Tenant’s leasehold estate
under the Lease be terminated or disturbed, nor will any of the Tenant’s rights
under the Lease be affected in any way by reason of any default under the
Mortgage.

 

10.                                 This Agreement may not be modified except by
an agreement in writing signed by the parties hereto or their respective
successors in interest.  This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, representatives,
successors and assigns.

 

E-2

--------------------------------------------------------------------------------


 

11.                                 Upon a valid expiration or termination of
the Lease for any reason, and provided the Lease shall not have been renewed or
otherwise extended and Tenant shall have no right to possession of the Leased
Premises, Tenant shall execute, acknowledge and deliver to the Landlord, the
Lender, and the Successor, a certificate attesting to the expiration or
termination of the Lease and waiving all rights to possession of the Leased
Premises.

 

12.                                 All notices, demands or requests made
pursuant to, under or by virtue of this Agreement must be in writing and mailed
to the party to whom the notice, demand or request is being made by certified or
registered mail, return receipt requested, at its address set forth above.  Any
party may change the place that notices and demands are to be sent by written
notice delivered in accordance with this Agreement.

 

13.                                 This Agreement is fully integrated and not
in need of parol evidence in order to reflect the intentions of the parties
hereto.  The parties hereto intend the literal words of this Agreement to govern
the subject matter hereof and all prior negotiations, drafts and other extrinsic
communications shall have no significance or evidentiary effect.  This Agreement
shall be the whole and only agreement between the parties hereto with regard to
the subordination of the Lease and the leasehold interest of Tenant thereunder
to the lien or charge of the Mortgage in favor of Lender, and shall supersede
and control any prior agreements as to such, or any subordination, including,
but not limited to, those provisions, if any, contained in the Lease which
provide for the subordination of the Lease and the leasehold interest of Tenant
thereunder to a deed or deeds of trust or to a mortgage or mortgages to be
thereafter executed.  In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

14.                                 This Agreement shall continue in effect
until all sums due by Landlord to Lender under the Note, the Mortgage and the
Assignment of Rents have been paid in full.

 

15.                                 Tenant shall neither suffer nor itself
manufacture, store, handle, transport, dispose of, spill, leak, dump any toxic
or hazardous waste, medical waste or other waste products or substance (as they
may be defined in any federal or state statue, rule or regulation pertaining to
or governing such wastes, waste products or substances) on the Premises at any
time during the term, or extended term, of the Lease, except in compliance with
all applicable laws and regulations.

 

E-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

LENDER:

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

CONSENT

 

The undersigned consents to the foregoing.

 

 

LANDLORD:
BEAVER DAM LIMITED/LIABILITY COMPANY

 

 

 

 

 

BY:

/s/ J. Duncan Smith

 

 

Name:

  J. Duncan Smith

 

 

Title:

  Member

 

 

E-4

--------------------------------------------------------------------------------


 

EXHIBIT “F”
TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees
with                           , its successors and assigns
(“                        ”) that:

 

1.                                       Tenant has accepted possession of the
Premises pursuant to the Lease.  The Lease term commenced
on                                      .  The termination date of the Lease
term, excluding renewals and extensions is                               .

 

2.                                       Any improvements required by the terms
of the Lease to be made by Landlord have been completed to the satisfaction of
Tenant in all respects, except for the “punchlist” items, if any, set forth on
Schedule 1 attached hereto.  Landlord has (as of the date hereof) fulfilled all
of its duties under the Lease (except as otherwise set forth on Schedule 1).  No
sums are due by Landlord to Tenant under the Lease or any other agreement
between Landlord and Tenant.

 

3.                                       The Lease has not been assigned,
modified, supplemented or amended in any way.  The Lease constitutes the entire
agreement between the parties and there are no other agreements between Landlord
and Tenant concerning the Premises.

 

4.                                       The Lease is valid and in full force
and effect, and to the best of Tenant’s knowledge, neither Landlord nor Tenant
is in default thereunder.  Tenant has no defense, setoff or counterclaim against
Landlord arising out of the Lease or in any way relating thereto, or arising out
of any other transaction between Tenant and Landlord, and no event has occurred
and no condition exists, which with the giving of notice or the passage of time,
or both, will constitute a default under the Lease.

 

5.                                       The monthly rent presently payable
under the Lease is $                        per month payable in advance.  All
rent and other sums due under the Lease are current and have been paid through
                     , 200  .  No rent or other sum payable under the Lease has
been paid more than one month in advance.

 

6.                                       All notices and other communications
from Tenant to                      shall be in writing and shall be delivered
or mailed by registered mail, postage paid, return receipt requested, addressed
to                      at:

 

or at such other address as                           , a successor, purchaser,
or transferee shall furnish to Tenant in writing.

 

7.                                       This certificate may not be modified,
except by an agreement in writing signed by the parties hereto (or their
respective successors and assigns) and                             .  This
Estoppel Certificate shall be binding on the undersigned, it successors and
assigns (including future tenants under the Lease) and shall insure to the
benefit of                , it successors and assigns.

 

 

TENANT:

 

 

Attest/Witness:

 

 

 

 

 

BY:

 

 

 

 

 

DATE:                       , 200   

 

F-1

--------------------------------------------------------------------------------


 

RENT SCHEDULE
RIDER #1

 

Lease
Year

 

Exp.
Date

 

Monthly

 

Annually

 

1

 

04/30/03

 

14,316.50

 

171,798.00

 

2

 

04/30/04

 

14,746.00

 

176,951.94

 

3

 

04/30/05

 

15,188.37

 

182,260.50

 

4

 

04/30/06

 

15,644.03

 

187,728.31

 

5

 

04/30/07

 

16,113.35

 

193,360.16

 

6

 

04/30/08

 

16,596.75

 

199,160.97

 

7

 

04/30/09

 

17,094.65

 

205,135.80

 

8

 

04/30/10

 

17,607.49

 

211,289.87

 

 

--------------------------------------------------------------------------------


AGREEMENT OF LEASE

 

THIS AGREEMENT OF LEASE (“Lease”) is made this 25 day of May, 2000 by and
between BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company, (“Landlord”) and SINCLAIR BROADCAST GROUP (“Tenant”).

 

Intending to be legally bound, Landlord and Tenant agree as set forth below.

 

1.                                       DEMISED PREMISES. Landlord, for the
term and subject to the provisions and conditions hereof, leases to Tenant, and
Tenant rents from Landlord, the space (the “Demised Premises”) containing 3,757
rentable square feet, as shown on Exhibit “A” attached hereto and made part of
hereof, in the building erected on certain land (the “Land”) located at 10706
Beaver Dam Road, Cockeysville, Maryland 21030, together with rights of ingress
and egress thereto, and with the right in common with others to use, to the
extent applicable, the elevators and common passageways, stairways, vestibules,
and to pass over and park on that portion of land owned by Landlord and
designated by the Landlord for Tenant’s parking.  The Building contains 90,000
rentable square feet.

 

2.                                       LEASE TERM. The lease term (the “Lease
Term”) shall commence on the commencement date (the “Commencement Date”) which
shall be May 1, 2000, and shall continue until April 30, 2010 and thereafter
unless extended or sooner terminated as provided herein.

 

3.                                       FIXED RENT. Fixed rent (the “Fixed
Rent”) is payable by Tenant beginning on the Commencement Date in monthly
installations each equal to (See Rent Schedule - Rider#l), representing one-
twelfth (1/12) of the annual Fixed Rent (the “Annual Fixed Rent”) equal to (See
Rent Schedule - Rider#l), without prior notice or demand, and without any setoff
or deduction whatsoever, in advance, on the first day of each month at such
place as Landlord may direct. Annual Fixed Rent shall include the Operating
Expense Allowance as set forth in Section I(1) of Exhibit “C” hereto. Annual
Fixed Rent shall be subject to adjustment as provided in Section II of Exhibit
“C” hereto. In addition, if the Lease Term commences on a day other than the
first day of a calendar month, Tenant shall pay to Landlord, on or before the
Commencement Date of the Lease Term, a pro rata portion of the monthly
installment of rent (Including Fixed Rent and any Additional Rent as herein
provided), such pro rata portion to be based on the actual number of calendar
days remaining in such partial month after the Commencement Date of the Lease
Term. If the Lease Term shall expire on other than the last day of a calendar
month, such monthly installment of Fixed Rent and Additional Rent shall be
prorated for each calendar day of such partial month. If any portion of Fixed
Rent, Additional Rent, or any other sum payable to Landlord hereunder shall be
due and unpaid for more than five (5) days, the balance due shall be subject to
and include a 10 percent penalty. In addition, if any portion of Fixed Rent,
Additional Rent or any other sum payable to Landlord hereunder shall be due and
unpaid for more than five (5) days after written notice of non-payment by
Landlord to Tenant (which written notice shall not be required more than two
times in any period of twelve (12) consecutive months), it shall thereafter bear
interest at a rate equal to three percent (3%) per annum greater than the
highest prime rate of interest announced from time to time by NationsBank (or
its successor) (the “Default Rate”), as the same may change from time to time,
from the due date until the date of payment thereof by Tenant, provided,
however, that nothing herein contained shall be construed or implemented in such
a manner as to allow Landlord to charge or receive interest in excess of the
maximum legal rate then allowed by law.

 

4.                                       ADDITIONAL RENT. Tenant shall pay as
additional rent (“Additional Rent”) its proportionate share of all operating
expenses in the amounts and in the manner set forth in Exhibit “C” hereto and
all other sums due hereunder.

 

5.                                      SECURITY DEPOSIT. Tenant has deposited
with Landlord the sum of Six Thousand eight Hundred Eighteen and 95/100
($6,818.95) as security for the faithful performance and observance by Tenant of
the terms, provisions and conditions of this Lease. It is agreed that in the
event Tenant defaults in respect of any of the terms, provisions and conditions
of this Lease, including, but not limited to, the payment of rent and additional
rent, Landlord may use, apply or retain the whole or any part of the security so
deposited to the extent required for the payment of any rent and additional rent
or any other sum as to which Tenant is in default or for any sum which Landlord
may expend or may be required to expend by reason of Tenant’s default in respect
of any of the terms, covenants and conditions of this Lease, including but not
limited to any damages or deficiency in the reletting of the leased premises,
whether such damages or deficiency accrued before or after summary proceedings
or other re-entry by Landlord. In the event that Tenant shall fully and
faithfully comply with all of the terms, provisions, covenants and conditions of
this Lease, the security shall be returned

 

Please Initial:

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

1

--------------------------------------------------------------------------------


 

fixed as the end of the Lease and after delivery of entire possession of the
leased premises to Landlord. In the event of a sale of the land and building of
which the leased premises form a part, hereinafter referred to as the Building,
or leasing of the building, Landlord shall have the right to either transfer the
security to the Tenant and Landlord shall thereupon be released by Tenant from
all liability for the return of such security or transfer the security to the
new Landlord in which case Tenant agrees to look to the new Landlord solely for
the return of said security. Tenant further covenants that it will not assign or
encumber or attempt to assign or encumber the monies deposited herein as
security and that neither Landlord nor its successors or assigns shall be bound
by and such assignment, encumbrance, attempted assignment or attempted
encumbrance.

 

In the event of any bankruptcy or other insolvency proceeding against Tenant, it
is agreed that all such security deposit held hereunder shall be deemed to be
applied by Landlord to rent, sales tax and other charges due to Landlord for the
last month of the lease term and each preceding month until such security
deposit is fully applied.

 

6.                                       USE OF DEMISED PREMISES. Tenant
covenants and agrees to use and occupy the Demised Premises for general office
purposes and other uses incidental to and associated with Class A office
buildings and only in conformity with the law. Tenant shall not use or permit
any use of the Demised Premises which creates any safety or environmental
hazard, or which would: (i) be dangerous to the Demised Premises, the Building
or other tenants, or (ii) be disturbing to other tenants of the Building, or
(iii) cause any increase in the premium cost for any insurance which Landlord
may then have in effect with respect the Building generally.

 

7.                                       IMPROVEMENTS TO PREMISES.

 

7.1.                              By Landlord.

 

7.1.1.                     The Tenant shall cause detailed working drawings to
be fully prepared at its expense by a designer of its choice, who shall consult
with the Landlord in preparing the same, and shall deliver such working drawings
to Landlord, on or before May 1, 2000. Such working drawings must be in
sufficient detail to allow Landlord to (a) calculate the cost of constructing
all of Tenant’s improvements, and (b) obtain a building and any other necessary
permits for the construction of Tenant’s improvements. Within five (5) days
after Landlord provides Tenant with the calculations of the costs of
constructing Tenant’s improvements, Tenant shall approve the working drawings
and the costs of construction. Any costs or expenses incurred by Landlord
because of changes to the working drawings made by Tenant after final approval
of the costs, shall be paid to the Landlord by the Tenant. If (a)(i) the Tenant
defaults in furnishing such working drawings to the Landlord by the time set
forth above, (ii) the Tenant fails to give final approval to the working
drawings and the costs by the time set forth above, (iii) the Tenant requests
any changes to the working drawings after the Tenant has approved the costs of
construction, or (iv) the Tenant has requirements in its working drawings that
cause unreasonable delays in commencing or completing Tenant’s improvements, (b)
as a result thereof, the Landlord is delayed in commencing and/or completing
such improvements beyond the dates on which, but for such delay, the Landlord
would in its reasonable judgment have commenced or completed them, and (c) such
completion occurs after the date which would have been the Commencement Date,
then (without altering or impairing the Landlord’s rights under the provisions
of this Lease on account of such default, and without altering or impairing any
other of Landlord’s rights, including, without limitation, such rights set forth
in Section 5.1.2) the Commencement Date shall be the date which would have been
the Commencement Date for purposes of the provisions of this Lease, had such
delay not occurred.

 

7.1.2.                     Allocation of costs. The cost of such improvements
shall be allocated between the Landlord and the Tenant in the following manner:

 

(a)                                  Except as is otherwise provided herein, the
Landlord shall bear the expense of (i) providing and installing as part of such
improvements those materials and other items of improvements, of such
manufacture, design, capacity, finish and color, which are described in a
schedule attached hereto as Exhibit B (hereinafter referred to as “the Standard
Improvement Items”), (ii) to such maximum extent or in such maximum quantity
(hereinafter referred to as “the Standard Allowance”) as is specified therein.
If the improvements to be made to the Premises pursuant to the provisions of
this subparagraph utilize less or fewer than the Standard Allowance of any
Standard Improvement Item, the Tenant shall receive no credit against the Rent
or otherwise on account thereof.

 

(b)                                 The Landlord shall submit the working
drawings, as provided by the Tenant, to the Landlord’s general contractor for
the Building promptly upon their approval by the Landlord and the Tenant, for
such contractor’s calculation of the price which it will charge for constructing
such improvements. The Landlord shall notify the Tenant in writing of such price
as calculated by such contractor (and shall in such

 

2

--------------------------------------------------------------------------------


 

notice allocate such price between (i) those of such improvements which are
included in the Standard Allowance of Standard Improvement Items, and (ii) the
remainder of such improvements), and the Tenant shall, at the Landlord’s option,
be deemed to have approved such price and allocation for all purposes of the
provisions of this Lease unless the Tenant gives the Landlord written notice to
the contrary within five (5) days thereafter. All improvements shall be done by
Landlord’s general contractor.

 

(c)                                  If the improvements to be made to the
Premises pursuant to the provisions of this subsection require materials or
other items other than the Standard Improvement Items, and/or Standard
Improvement Items in excess of the Standard Allowance, and the cost of
constructing such improvements shall, if and to the extent that it exceeds the
cost which would have been incurred if such improvements consisted only of the
Standard Allowance of Standard Improvement Items, be borne by the Tenant. The
Tenant shall pay the amount of such excess to the Landlord in two (2) equal
installments, the first of which shall be due when such price and allocation are
approved by the Tenant, as aforesaid, and the second of which shall be due at
the Commencement Date.

 

7.1.3.                     The Landlord shall use its reasonable efforts to
complete such improvements promptly, but shall have no liability to the Tenant
hereunder if prevented from doing so by reason of any (a) strike, lock-out or
other labor troubles, (b) governmental restrictions or limitations, (c) failure
or shortage of electrical power, gas, water, fuel oil, or other utility or
service, (d) riot, war, insurrection or other national or local emergency, (e)
accident, flood, fire or other casualty, (f) adverse weather condition, (g)
other act of God, (h) inability to obtain a building permit or a certificate of
occupancy, or (i) other cause similar or dissimilar to any of the foregoing and
beyond the Landlord’s reasonable control. In such event, (a) the Commencement
Date shall (subject to the operation and effect of the provisions of paragraph
5.1.1) be postponed for a period equaling the length of such delay, (b) the
Termination Date shall be determined pursuant to the provisions of subsection
1.1 by reference to the Commencement Date as so postponed, and (c) the Tenant
shall accept possession of the Premises within ten (10) days after such
completion.

 

7.2.                              Acceptance of possession. Except for (a)
latent defects or incomplete work which would not reasonably have been revealed
by an inspection of the Premises made for the purpose of discovering the same
when the Landlord delivers possession of the Premises to the Tenant, and (b) any
other item of incomplete work set forth on a “punch list” prepared by the Tenant
and approved in writing by the Landlord before such delivery of possession, by
its assumption of possession of the Premises the Tenant shall for all purposes
of the provisions of this Lease be deemed to have accepted them and to have
acknowledged them to be in the condition called for hereunder.

 

8.                                      ALTERATIONS OR IMPROVEMENTS BY TENANT.

 

8.1                                 During the Lease Term, Tenant shall not make
any alterations, additions, improvements, redecorating or other changes to the
Demised Premises without the prior written approval (such approval not to be
unreasonable withheld or delayed) of Landlord and then only in accordance with
plans and specifications previously approved in writing by Landlord and subject
to such conditions as Landlord may require, including, without limitations, that
Tenant be required to pay for any increased cost to Landlord occasioned thereby
or attributed thereto. Prior to the termination of this Lease and without
additional notice to Tenant by Landlord, Tenant shall either: (i) remove any
such alterations or additions and repair any damage to the Building or the
Demised Premises occasioned by their installation or removal and restore the
Demised Premises to substantially the same condition as existed prior to the
time when any such alterations or additions were made, or (ii) reimburse
Landlord for the cost of removing such alterations or additions and the
restoration of the Demised Premises.  Landlord shall determine any such cost as
called for in clause (ii) above prior to the termination of this Lease and
Tenant shall reimburse Landlord within thirty (30) days of receipt of such
notice.

 

8.2                                 After the time of initial occupancy of the
Demised Premises by Tenant, Tenant shall have the right to construct and alter
the Demised premises, subject to paragraph 8.1, provided, however, that such
construction does not include any alterations affecting the exterior or
structural components of the Building, or any material alterations to the
systems of the Building, including, but not limited to HVAC, electric or
plumbing. Any Tenant construction shall be performed by Tenant’s contractors and
shall be solely Tenant’s responsibility. All of Tenant’s construction shall be
at Tenant’s expense.

 

8.3                                 Prior to commencement of construction:

 

(a)                                  Landlord shall approve in writing (such
approval not to be unreasonably withheld or delayed) the plans and
specifications for any alterations to the Demised Premises, such approval by
Landlord shall not be deemed to be an approval by Landlord of any work performed
pursuant thereto or approval or

 

3

--------------------------------------------------------------------------------


 

acceptance by Landlord of any material furnished with respect thereto or a
representation by Landlord as to the fitness of such work or materials, and
shall not give rise to any liability or responsibility of Landlord.

 

(b)                                 Landlord shall approve in writing (such
approval not to be unreasonably withheld or delayed) each contractor and
subcontractor (which shall each be of sound financial status and good reputation
in the community and a duly licensed and qualified professional in the state
and, to the extent necessary, township in which the Building is located) to
perform such alterations.

 

(c)                                  Tenant shall deliver to Landlord a
certificate evidencing each contractor’s liability, completed operations and
worker’s compensation insurance and naming Landlord as an additional insured,
which insurance shall be with a carrier, in amounts and otherwise on terms
satisfactory to Landlord.

 

(d)                                 Each contractor shall execute and Tenant
shall cause to be filed with the appropriate governmental agency in a timely
manner such waivers and releases of liens and other documents necessary to
insure against imposition of any mechanics’ and material suppliers’ liens for
labor furnished and material supplied in connection with the alterations and
improvements. Tenant shall deliver copies of such waivers and releases of liens
to Landlord together with evidence of the timely filing thereof.

 

8.4                                 Tenant covenants and agrees:

 

(a)                                  To secure and pay for all necessary
building and other permits and fees in connection with the alterations and
improvements.

 

(b)                                 All construction shall be done in compliance
with all applicable laws and ordinances and in a good and workerlike manner in
accordance with the approved plans and specifications.

 

(c)                                  To obtain and deliver to Landlord a
Certificate of Occupancy (or its equivalent) issued by the appropriate
governmental authority upon completion of the construction of the Demised
Premises.

 

(d)                                 To abide by any collective bargaining
agreements or other union contracts applicable to Tenant, the Building or
Landlord.

 

(e)                                  All materials, supplies and workers shall
enter the Demised Premises and all work shall be performed at times and by means
satisfactory to Landlord.

 

8.5                                 Tenant and any approved contractor,
subcontractor or material supplier may, after notice to Landlord, enter the
Demised Premises during reasonable times after the execution hereof for the
purpose of constructing the improvements as aforesaid and inspecting and
measuring the Demised Premises, provided that such entry does not, in Landlord’s
reasonable judgment, interfere with the operations of the Building or with
Landlord’s work therein, or that of any other tenants in the Building. Tenant
shall be responsible of any and all damage or injury caused by such contractors,
subcontractors, material suppliers and Tenant in the course of constructing the
improvements, and Tenant’s obligation to indemnify, defend and hold Landlord
harmless set forth in Article 14 shall, include without limitation all work done
by Tenant pursuant to this paragraph 7 and shall commence on the date of
execution hereof.

 

8.6                                 Landlord and its agents or other
representatives shall be permitted to enter the Demised Premises to examine and
inspect the construction of the alterations and improvements, provided, that no
such inspection or examination shall constitute an approval or warranty or give
rise to any liability of Landlord with respect to any thereof.

 

9.                                       COVENANTS OF LANDLORD. Landlord will
supply for normal office use during normal business hours (excluding holidays),
heat and air conditioning (except that, in the event that such utilities are
separately metered and are paid for by Tenant, Landlord shall supply only the
equipment for such utilities), elevator service (where applicable), janitorial
and cleaning services, electricity, and hot and cold water, all in amounts
consistent with services provided in similar buildings in the community,
provided that: (i) Landlord shall not be liable for failure to supply or
interruption of any such service by reason of any cause beyond Landlord’s
reasonable control (ii) if Tenant’s use of electricity in Landlord’s judgement
exceeds a normal office use level (which includes only customary office lighting
levels and operation of desktop portable office equipment), Landlord may, at
Tenant’s expense, install meters to measure the electricity consumed on the
Demised Premises and bill Tenant for any cost thereof above normal office use
levels; (iii) if Tenant requires janitorial and cleaning services beyond those
provided by Landlord, Tenant shall arrange for such additional services through
Landlord, and Tenant shall pay Landlord upon receipt of billing therefor; and
(iv) if Tenant requires installation a separate or supplementary heating,
cooling, ventilating and/or air conditioning system Tenant shall pay all costs
in connection with the furnishing, installation and operation thereof. Landlord
shall

 

4

--------------------------------------------------------------------------------


 

be responsible, at its sole cost and expense, for structural repairs and capital
improvements (unless otherwise provided for herein) to the Building, unless such
repairs are necessitated by damage caused by the negligence or misconduct of
Tenant or Tenant’s officers, directors, employees, invitees or agents.

 

10.                                 COVENANTS OF TENANT. Tenant will (at
Tenant’s sole cost and expense):

 

10.1                           Keep the Demised Premises in good order and
repair, reasonable wear and tear expected;

 

10.2                           Surrender the Demised Premises at the end of this
Lease in the same condition in which Tenant has agreed to keep it during the
Lease Term;

 

10.3                           Not place, erect, maintain or display any sign or
other marking of any kind whatsoever on the windows, doors or exterior walls of
the Demised Premises and not use or place any curtains, blinds, drapes or
coverings over any exterior windows or upon the window surfaces which are
visible from the outside of the Building; except the Tenant shall be permitted
to install its standard signage and logo on Tenant’s entrance door with the
approval of Landlord (which approval shall not be unreasonably withheld or
delayed), and Tenant shall be listed on the directories on the elevator lobby of
Tenant’s floor, the Building lobby and Building exterior in the same manner as
other tenants in the Building;

 

10.4                           Be financially responsible for the maintenance of
all plumbing and other fixtures in the Demised Premises, whether installed by
Landlord or by Tenant and for repairs and replacements to the Demised Premises
and the Building made necessary by reason of damage thereto caused by Tenant or
its agents, servants, invitees or employees. In the event Tenant shall fail to
perform such maintenance or make such repairs within sixty (60) days of the date
such work becomes necessary, Landlord may, but shall not be required to, perform
such work and charge the amount of the expense therefor, with interest accruing
and payable thereon, all in accordance with Article 18 below;

 

10.5                           Comply with all laws, enactments and regulations
of any governmental authority relating or applicable to Tenant’s occupancy of
the Demised Premises and any covenants, easements and restrictions governing the
Land or Building, and indemnify, defend and hold Landlord harmless from all
consequences from its failure to do so;

 

10.6                           Promptly notify Landlord of any damage to or
defects in the Demised Premises, any notices of violation received by Tenant and
of any injuries to persons or property which occur therein or claims relating
thereto;

 

10.7                           Subject to Article 7, pay for any alterations,
improvements or additions to the Demised Premises and any light bulbs, tubes and
non-standard Building items installed by or for Tenant, and allow no lien to
attach to the Building with respect to any of the foregoing;

 

10.8                           Without the prior written consent of Landlord,
not place within the Demised Premises or bring into the Building (i) any
machinery, equipment or other personalty other than customary office furnishings
and small machinery, or any machinery or (ii) other personalty having a weight
in excess of the design capacity of the Building;

 

10.9                           Not use the Demised Premises for the generation,
manufacture, refining, transportation, treatment, storage or disposal of any
hazardous substance or waste or for any purpose which poses a substantial risk
of damage to the environment; in this regard Tenant represents that it does not
have a Standard Industrial Classification number as designated in the Standard
Industrial Classifications Manual prepared by the Office of Management and
Budget in the Executive Office of the President of the United States that is any
of 22-39 inclusive, 46-49 inclusive, 51 or 76 and will not engage in any
activity which would subject Tenant to the provisions of the Federal
Comprehensive Environmental Response, Liability and Clean-Up Act (42 U.S.C.
Section 9601 et seg.), the Federal Water Pollution Control (33 U.S.C.A. Section
1151 et seg.), the Clean Water Act of 1977 (33 U.S.C.A. Section 1251 et seg.),
or any other federal, state or local environmental law, regulation or ordinance;

 

10.10                     Comply with all rules and regulations which may
hereafter be promulgated by Landlord and with all reasonable changes and
additions thereto upon notice by Landlord to Tenant (such rules and regulations,
together with all changes and additions thereto, are part of this Lease);
Landlord shall notify Tenant in writing at least fifteen (15) days prior to the
promulgation of such rules and regulations or changes thereto. Landlord agrees
to enforce such rules and regulations against all tenants in the Building in a
non- discriminating fashion and to take reasonable action to cause a cessation
of any violation of all rules that interfere with Tenant’s use and quiet
enjoyment of the Premises;

 

5

--------------------------------------------------------------------------------


 

 

10.11                     Comply with all reasonable recommendations of
Landlord’s or Tenant’s insurance carriers relating to layout, use storage of
materials and maintenance of the Demised Premises.

 

11.                                 ASSIGNMENT AND SUBLETTING. Tenant shall not
assign, pledge, mortgage or otherwise transfer or encumber this Lease, nor
sublet all or any part of the Demised Premises or permit the same to be occupied
or used by anyone other than Tenant or its employees without Landlord’s prior
written consent (such consent not to be unreasonable withheld or delayed).
Notwithstanding the foregoing, Tenant shall have the right to assign this Lease
or sublet the Demised Premises or any part thereof, without the consent of
Landlord, to any parent, subsidiary or affiliate of Tenant. Any consent by
Landlord hereunder (or assignment where such consent is not required) shall not
constitute a waiver of strict future compliance by Tenant of the provisions of
this Article 11 or a release of Tenant from the full performance by Tenant with
any of the terms, covenants, provisions or conditions in this Lease. For
purposes of this Article 11, any transfer or change in control of Tenant (or any
subtenant, assignee or occupant) by operation of law or otherwise, shall be
deemed an assignment hereunder, including, without limitation, any merger,
consolidation, dissolution or any change in the controlling equity interests of
Tenant or any subtenant, assignee, or occupant (in a single transaction or a
series of related transaction). Any assignment or subletting in contravention of
the provisions of this Article 11 shall be void.

 

12.                                 EMINENT DOMAIN.  If the whole or more than
fifty percent (50%) of the Demised Premises (or use or occupancy of the Demised
Premises) shall be taken or condemned by an governmental or quasi-governmental
authority for any public or quasi-public use or purpose (including sale under
threat of such a taking), or if the owner elects to convey title to the
condemnor by a deed in lieu of condemnation, or if all or any portion of the
Land or Building are so taken, condemned or conveyed and as a result thereof, in
Landlord’s judgement, the Demised Premises cannot be used for Tenant’s permitted
use as set forth herein, then this Lease shall cease and terminate as of the
date when title vests in such governmental or quasi-governmental authority and
the Fixed Rent and Additional Rent shall be abated on the date when such title
vests in such governmental or quasi-governmental authority.  If less than fifty
percent (50%) of the Demised Premises is taken or condemned by any governmental
or quasi-governmental authority for any public or quasi-public use or purpose
(including sale under threat of such a taking), the Fixed Rent and Tenant’s
proportionate share shall be equitably adjusted )on the basis of the number of
square feet before and after such event) on the date when title vests in such
governmental or quasi-governmental authority and the Lease shall otherwise
continue in full force and effect. In any case, Tenant shall have no claim
against Landlord for any portion of the amount that may be awarded as damages as
a result of any governmental or quasi-governmental taking or condemnation (or
sale under threat or such taking or condemnation); and all rights of Tenant to
damages therefor are hereby assigned by Tenant to Landlord. The foregoing shall
not, however, deprive Tenant of any separate award for moving expenses,
dislocation damages or for any other award which would not reduce the award
payable to Landlord.

 

13.                                 CASUALTY DAMAGE.

 

13.1                           In the event of damage to or destruction of the
Demised Premises caused by fire or other casualty, or any such damage or
destruction to the Building or the facilities necessary to provide services and
normal access to the Demised Premises in accordance herewith, Landlord, after
receipt of written notice thereof from Tenant, shall undertake to make repairs
and restorations with reasonable diligence as hereinafter provided, unless this
Lease has been terminated by Landlord or Tenant as hereinafter provided or
unless any mortgagee which is entitled to receive casualty insurance proceeds
fails to make available to Landlord a sufficient amount of such proceeds to
cover the cost of such repairs and restoration. If (i) the damage is of such
nature or extent that, in Landlord’s sole judgement, more than one hundred and
twenty (120) days would be required (with normal work crews and hours) to repair
and restore the part of the Demised Premises or Building which has been damaged,
or (ii) the Demised Premises or Building is so damaged that, in Landlord’s sole
judgement, it is uneconomical to restore or repair the Demised Premises or the
Building, as the case may be, or (iii) less than two (2) years then remain on
the current Lease Term, Landlord shall so advise Tenant promptly, and either
party, in the case described in clause (i) above, or Landlord, in the cases
described in clauses (ii) or (iii) above, within thirty (30) days after any such
damage or destruction shall have the right to terminate this Lease by written
notice to the other, as of the date specified in such notice, which termination
date shall be no later than thirty (30) days after the date of such notice.

 

13.2                           In the event of fire or other casualty damage,
provided this Lease is not terminated pursuant to the terms of this Article 13
and is otherwise in full force and effect, and sufficient casualty insurance
proceeds are available for application to such restoration or repair, Landlord
shall proceed diligently to restore the Demised Premises to substantially its
condition prior to the occurrence of the damage. Landlord shall not be obligated
to repair or restore any alterations, additions, fixtures or equipment which
Tenant may have installed (whether or not Tenant has the right or the obligation
to remove the same or is required to leave

 

6

--------------------------------------------------------------------------------


 

the same on the Demised Premises as of the expiration or earlier termination of
this Lease) unless Tenant, in a manner satisfactory to Landlord, assures payment
in full of all costs as may be incurred by Landlord in connection therewith.

 

13.3                           Landlord shall not insure any improvements or
alterations to the Demised Premises in excess of Building standard tenant
improvements, or any fixtures, equipment or other property of Tenant. Tenant
shall, at its sole expense, insure the value of its leasehold improvements,
fixtures, equipment and personal property located in or on the Demised Premises,
for the purpose of providing funds to Landlord to repair and restore the Demised
Premises to substantially its condition prior to occurrences of the casualty
occurrence. If there are any such alterations, fixtures or additions and Tenant
does not assure or agree to assure payment of the cost of restoration or repair
as aforesaid, Landlord shall have the right to restore the Demised Premises to
substantially the same condition as existed prior to the damage, excepting such
alterations, additions or fixtures.

 

13.4                           The validity and effect of this Lease shall not
be impaired in any way by the failure of Landlord to complete repairs and
restoration of the Demised Premises or of the Building within one hundred and
twenty (120) days after commencement of the work, even if Landlord had in good
faith notified Tenant that the repair and restoration could be completed within
such period, provided that Landlord proceeds diligently with such repair and
restoration. In the case of damage to the Demised Premises which is of a nature
or extent that Tenant’s continued occupancy is in the reasonable judgement of
Landlord and Tenant substantially impaired, then the Annual Fixed Rent and
Tenant’s Proportionate Share otherwise payable by Tenant hereunder shall be
equitably abated or adjusted for the duration of such impairment. Tenant shall
be responsible to repair all of Tenant’s leasehold improvements and all
equipment, fixtures and personal property located in or on the Demised Premises
subject to Article 8. and to such other conditions as Landlord may require.

 

14.                                 INSURANCE AND INDEMNIFICATION OF LANDLORD;
WAIVER OF SUBROGATION.

 

14.1                           Tenant covenants and agrees to exonerate,
indemnify, defend, protect and save Landlord, its representatives and Landlord’s
managing agent, if any, harmless from and against any and all claims, demands,
expenses, losses, suits and damages as may be occasioned by reason of (i) any
accident or matter occurring on or about the Demised Premises, causing injury to
persons or damage to property (including, without limitation, the Demised
Premises), unless such accident or other matter resulted solely from the
negligence or otherwise tortious act of Landlord or Landlord’s agents or
employees, (ii) the failure of Tenant fully and faithfully to perform the
obligations and observe the conditions of this Lease, and (iii) the negligence
or otherwise tortious act of Tenant or anyone in or about the Building on behalf
of or at the invitation or right of Tenant. Tenant shall maintain in full force
and effect, at its own expense, comprehensive general liability insurance
(including a contractual liability and fire legal liability insurance
endorsement) naming as an additional insured Landlord and Landlord’s managing
agents, if any, against claims for bodily injury, death or property damage in
amounts not less than $1,000,000 (or such higher limits as may be determined by
Landlord from time to time) and business interruption insurance in an amount
equal to Tenant’s gross income for twelve (12) months. All policies shall be
issued by companies having a Best’s financial rating of A or better and a size
class rating of XII (12) or larger or otherwise acceptable to Landlord.  At or
prior to the Commencement Date, Tenant shall deposit the policy or policies of
such insurance, or certificates thereof, with Landlord and shall deposit with
Landlord renewals thereof at least fifteen (15) days prior to each expiration. 
Said policy or policies of insurance or certificates thereof shall have attached
thereto an endorsement that such policy shall not be canceled without at least
thirty (30) prior written notice to Landlord and Landlord’s managing agent, if
any, that no act or omission of Tenant shall invalidate the interest of Landlord
under said insurance and expressly waiving all rights of subrogation as set
forth below. At Landlord’s request, Tenant shall provide Landlord with a letter
from an authorized representative of its. insurance carrier stating that
Tenant’s current and effective insurance coverage complies with the requirements
contained herein.

 

14.2                           Landlord and Tenant hereby release the other from
any and all liability or responsibility to the other or anyone claiming through
or under them by way of subrogation or otherwise for any loss or damage to
property covered by insurance then in force, even if any such fire or other
casualty occurrence shall have been caused by the fault or negligence of the
other party, or anyone for whom such party may be responsible. This release
shall be applicable and in full force and effect, however, only to the extent of
and with respect to any loss or damage occurring during such time as the policy
or policies of insurance covering said loss shall contain a clause or
endorsements to the effect that this release shall not adversely affect or
impair said insurance or prejudice the right of the insured to recover
thereunder. To the extent available, Landlord and tenant further agree to
provide such endorsements for said insurance policies agreeing to the waiver of
subrogation as required herein.

 

7

--------------------------------------------------------------------------------


 

15.                                 INSPECTION; ACCESS; CHANGES IN BUILDING
FACILITIES.

 

15.1                           Landlord and its agents or other representatives
shall be permitted to enter the Demised Premises at reasonable times (i) to
examine, inspect and protect the Demised Premises and the Building and (ii)
during the last six (6) months of the original or any renewal term, to show it
to prospective tenants and to affix to any suitable part of the exterior of the
Building in which the Demised Premises is located a notice for letting the
Demised Premises or the Building or (at any time during the original or any
renewal term) selling the Building.

 

15.2                           Landlord shall have access to and use of all
areas in the Demised Premises (including exterior Building walls, core corridor
walls and doors and any core corridor entrances), any roofs adjacent to the
Demised Premises, and any space in or adjacent to the Demised Premises used for
shafts, stacks, pipes, conduits, fan rooms, ducts, electric or other utilities,
sinks or other Building facilities, as well as access to and through the Demised
Premises for the purpose of operation, maintenance, decoration and repair,
provided, however, that except in emergencies such access shall not be exercised
so as to interfere unreasonable with Tenant’s use of the Demised Premises.
Tenant shall permit Landlord to install, use and maintain pipes, ducts and
conduits within the demising walls, bearing columns and ceilings of the Demised
Premises, provided that the installation work is performed at such times and by
such methods as will not materially interfere with Tenant’s use of the Demised
Premises, materially reduce the floor area thereof or materially and adversely
affect Tenant’s layout, and further provided that Landlord performs all work
with due diligence and care so as to not damage Tenant’s property or the Demised
Premises. Landlord and Tenant shall cooperate with each other in the location of
Landlord’s and Tenant’s facilities requiring such access.

 

15.3                           Landlord reserves the right at any time, without
incurring any liability to Tenant therefor, to make such changes in or to the
Building and the fixtures and equipment thereof, as well as in or to the street
entrances, halls, foyers, passages, elevators, if any, and stairways thereof, as
it may deem necessary or desirable; provided that there shall be no change that
materially detracts from the character or quality of the Building.

 

16.                               DEFAULT.  Any other provisions in this Lease
notwithstanding, it shall be an event of default (“Event of Default”) under this
Lease if: (i) Tenant fails to pay any installment of Fixed Rent, Additional Rent
or other sum payable by Tenant hereunder when due and such failure continues for
a period of five (5) days after written notice of such non-payment be Landlord
to Tenant (which written notice shall not be required more than two times in any
period of twelve (12) consecutive months), or (ii) Tenant fails to observe or
perform any other covenant or agreement of Tenant herein contained and such
failure continues after written notice given by or on behalf of Landlord to
Tenant for more than thirty (30) days, or (iii) Tenant uses or occupies the
Demised Premises other than as permitted hereunder, or (iv) Tenant assigns or
sublets, or purports to assign or sublet, the Demised Premises or any part
thereof other than in the manner and upon the conditions set forth herein, or
(v) Tenant abandons or vacates the Demised Premises or, without Landlord’s prior
written consent, Tenant removes or attempts to remove or manifests an intention
to remove any or all of Tenant’s property from the Demised Premises other than
in the ordinary and usual course of business, or (vi) Tenant (which, for
purposes of this clause, includes any guarantor hereunder) files a petition
commencing a voluntary case, or has filed against it a petition commencing an
involuntary case, under the Federal Bankruptcy Code (Title 11 of the Unites
States Code), as now or hereafter in effect, or under any similar law, or files
or has filed against it a petition or answer in bankruptcy or for reorganization
or for an arrangement pursuant to any state bankruptcy law or any similar state
law, and, in the case of any such involuntary action, such action shall not be
dismissed, discharged or denied within sixty (60) days after the filing thereof,
or Tenant consents or acquiesces in the filing thereof, or (vii) if Tenant is a
banking organization, Tenant files an application for protection, voluntary
liquidation or dissolution applicable to banking organization, or (viii) a
custodian, receiver, trustee or liquidator of Tenant or of all or substantially
all of Tenant’s property or of the Demised Premises shall be appointed in any
proceedings brought by or against Tenant and, in the latter case, such entity
shall not be discharged within sixty (60) days after such appointment or Tenant
consents to or acquiesces in such appointment, or (ix) Tenant shall generally
not pay Tenant’s debts as such debts become due, or shall make an assignment for
the benefit of creditors, or shall admit in writing its inability to pay its
debts generally as they become due, or (x) any of the foregoing occurs as to any
guarantor or surety of Tenant’s performance under this Lease, or such guarantor
or surety defaults on any provision under its guaranty or suretyship agreement.
The notice and grace period provisions in clauses (i) and (ii) above shall have
no application to the Events of Default referred to in clauses (iii) through
(ix) above or, to the extent applicable (x).

 

8

--------------------------------------------------------------------------------


 

17.                                 LANDLORD’S REMEDIES.

 

17.1                           In the event of any Event of Default, Landlord at
any time thereafter may at its option exercise any one or more of the following
remedies:

 

(a)                                  Termination of Leases. Landlord may
terminate this Lease, by written notice to Tenant, without any right by Tenant
to reinstate its rights by payment of rent due or other performance of the terms
and conditions hereof. Upon such termination Tenant shall immediately surrender
possession of the Demised Premises to Landlord, and Landlord shall immediately
become entitled to receive from Tenant an amount equal to the difference between
the aggregate of all Fixed Rent and Additional Rent reserved under this Lease
for the balance of the Lease Term, and the fair rental value of the Demised
Premises for that period, determined as of the date of such termination.

 

(b)                                 Reletting. With or without terminating this
Lease, as Landlord may elect, Landlord may re-enter and repossess the Demised
Premises, or any part thereof, and lease them to any other person upon such
terms as Landlord shall deem reasonable, for a term within or beyond the term of
this Lease; provided, that any such reletting prior to termination shall be for
the account of Tenant, and Tenant shall remain liable for (i) all Annual Fixed
Rent, Additional Rent and other sums which would be payable under this Lease by
Tenant in the absence of such expiration, termination or repossession, less (ii)
the net proceeds, if any, of any reletting effected for the account of Tenant
after deducting from such proceeds all of Landlord’s expenses, attorneys’ fees
and expenses, employees’ expenses, reasonable alteration costs, expenses of
preparation for such reletting and all costs and expenses, direct or indirect,
incurred as a result of Tenant’s breach of the Lease. Landlord shall have no
obligation to relet the Demised Premises if Landlord, or any of its affiliates,
shall have other comparable space available for rent. If the Demised Premises
are at the time of default sublet or leased by Tenant to others, Landlord may,
as Tenant’s agent, collect rents due from any subtenant or other tenant and
apply such rents to the rent and other amounts due hereunder without in any way
affecting Tenant’s obligation to Landlord hereunder. Such agency, being given
for security, is hereby declared to be irrevocable.

 

(c)                                  Acceleration of Rent.  Landlord may declare
Fixed Rent and all items of Additional Rent (the amount thereof to be based on
historical amounts and Landlord’s estimates for future amounts) for the entire
balance of the then current Lease Term immediately due and payable, together
with all other charges, payments, costs, and expenses payable by Tenant as
though such amounts were payable in advance on the date the Event of Default
occurred.

 

(d)                                 Removal of Contents by Landlord.  With
respect to any portion of the Demised Premises which is vacant or which is
physically occupied by Tenant, Landlord may remove all persons and property
therefrom, and store such property in a public warehouse or elsewhere at the
cost of and for the account of Tenant, without service of notice or resort to
legal process (all of which Tenant expressly waives) and without being deemed
guilty of trespass or becoming liable for any loss or damage which may be
occasioned thereby. Landlord shall have a lien for the payment of all sums
agreed to be paid by Tenant herein upon all Tenant’s property, which lien is to
be in addition to Landlord’s lien now or hereafter provided by law.

 

(e)                                  Right of Distress and Lien. In addition to
all other rights and remedies of Landlord, if an Event of Default shall occur,
Landlord shall, to the extent permitted by law, have a right of distress for
rent and lien on all of Tenant’s fixtures, merchandise and equipment in the
Demised Premises, as security for rent and all other charges payable hereunder.

 

(f)                                    Tenant hereby empowers any Prothonotary
or attorney of any Court of Record to appear for Tenant in any and all actions
which may be brought for rent and/or the charges, payments, costs, and expenses
herein reserved as rent, or herein agreed to be paid by Tenant and/or to sign
for Tenant an agreement for entering in any competent Court and action to
confess judgment, or actions for the recovery of such rent or other charges or
expenses in said suits or in said action or actions to confess judgment against
Tenant for all or part of the rent specified in this Lease and then due and
unpaid, and other charges, payments, costs, and expenses reserved as rent or
agreed to be paid by Tenant and then due and unpaid; and for interest and costs
and reasonable attorney’s fees. Such authority shall not be exhausted by one
exercise thereof, but judgment may be confessed as aforesaid from time to time
as often as any said rent and/or other charges reserved as rent or agreed to be
paid by Tenant shall fall due or be in arrears.

 

(g)                                 Upon the expiration of the then current term
of this lease of the earlier termination or surrender hereof as provided in this
lease, it shall be lawful for any attorney to appear as attorney for Tenant as
well as for all persons claiming by, through or under Tenant and to sign an
agreement for entering in any competent Court an action to confess judgment in
ejectment against Tenant and all persons claiming by, through or under Tenant
and therein confess judgment for the recovery by Landlord of possession of the

 

9

--------------------------------------------------------------------------------


 

premises, for which this lease (or a copy thereof) shall be its sufficient
warrant, whereupon, if Landlord so desires, a writ of possession or the
appropriate writ under the Rules of Civil Procedure then in effect may issue
forthwith, without any prior writ or proceedings; provided, however, if for any
reason after such action shall have commenced, the same shall be determined and
possession of the premises remain in or be restored to Tenant, Landlord shall
have the right for the same default and upon any subsequent default or defaults,
or upon expiration of the term of this lease to bring one more further action to
confess judgment or actions as hereinbefore set forth to recover possession of
the premises and confess judgment for the recovery of possession of the premises
as hereinbefore provided.

 

(h)                                 In any action to confess judgment in
ejectment and/or for rent in arrears, Landlord shall first cause to be filed in
such action an affidavit made by him or someone acting for him, setting forth
the facts necessary to authorize the entry of judgment, and, if a true copy of
this lease (and of the truth of the copy such affidavit shall be sufficient
evidence) be filed in such action, it shall not be necessary to file in such
action, it shall not be necessary to file the original as a warrant of attorney,
and rule of Court, custom or practice to the contrary notwithstanding Tenant
hereby releases to Landlord and to any and all attorneys who may appear for
Tenant all errors in said proceedings and all liability therefor. If proceedings
shall be commenced by Landlord to recover possession under the Acts of Assembly
and Rules of Civil Procedure, either at the end of the term or earlier
termination of this lease, or for non-payment of rent or any other reason,
Tenant specifically waives the right to the three months’ notice and to the
fifteen or thirty days’ notice required by the Landlord and Tenant Act of 1951,
and agrees that five days’ notice shall be sufficient in either or any such
case.

 

17.2                           Injunction. In the event of breach or threatened
breach by Tenant of any provision of this Lease, Landlord shall have the right
of injunction and the right to invoke any remedy allowed at law or in equity in
addition to other remedies provided for herein.

 

17.3                           Waiver of Redemption. Tenant hereby expressly
waives any and all rights of redemption granted by or under any present or
future law in the event this Lease is terminated, or in the event of Landlord
obtaining possession of the Demised Premises, or Tenant is evicted or
dispossessed for any cause, by reason of violation by Tenant of any of the
provisions of this Lease.

 

17.4                           Not Exclusive Right. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy herein or by law provided, but each shall be cumulative and in
addition to every other right or remedy given herein or now or hereafter
existing at law or in equity by statute.

 

17.5                           Expenses. In the event that Landlord commences
suit for the repossession of the Demised Premises, for the recovery or rent or
any other amount due under the provisions of this Lease, or because of the
breach of any other covenant herein contained on the part of Tenant to be kept
or performed, and a breach shall be established, Tenant shall pay to Landlord
all expenses incurred in connection therewith, including reasonable attorneys’
fees.

 

18.                                 LANDLORD’S RIGHT TO CURE TENANT’S DEFAULT. 
If Tenant defaults in the making of any payment or in the doing of any act
herein required to be made or done by Tenant, then Landlord may, but shall not
be required to, make such payment or do such act, and charge the amount of
Landlord’s expense to Tenant, with interest accruing and payable thereon at the
Default Rate as of the date of the expenditure by Landlord or as of the date of
payment thereof by Tenant, whichever is higher, from the date paid or incurred
by Landlord to the date of payment hereof by Tenant; provided, however, that
nothing herein contained shall be construed or implemented in such a manner as
to allow Landlord to charge or receive interest in excess of the maximum legal
rate then allowed by law. Such payment and interest shall constitute Additional
Rent hereunder due and payable with the next monthly installment of Fixed Rent;
but the making of such payment or the taking of such action by Landlord shall
not operate to cure such default by Tenant or to estop Landlord from the pursuit
of any remedy to which Landlord would otherwise be entitled.

 

19.                                 ESTOPPEL CERTIFICATE.  Tenant shall
immediately prior to occupancy execute Tenant Estoppel Certificate as provided
for herein and attached hereto as Exhibit “G”, and from time to time, at the
request of Landlord, upon ten (10) business days notice, execute and deliver to
Landlord a statement provided by Landlord to Tenant, it being intended that any
such statement delivered pursuant hereto may be relied upon by others with whom
Landlord may be dealing. Failure to execute said Estoppel Certificate shall
constitute a default under this lease.

 

20.                                 HOLDING OVER.  If Tenant retains possession
of the Demised Premises or any part thereof after the termination of this Lease
or expiration of the Lease Term or otherwise in the absence of any written

 

10

--------------------------------------------------------------------------------


 

agreement between Landlord and Tenant concerning any such continuance of the
term, Tenant shall pay Landlord (1) as liquidated damages for such holding over
alone, an amount, calculated on a per diem basis for each day of such unlawful
retention, equal to the greater of (a) twice the Annual Fixed Rent, or (b) the
established market rental for the Demised Premises, for the time Tenant thus
remains in possession, plus, in each case, all Additional Rent and other sums
payable hereunder, and (ii) all other damages, costs and expenses sustained by
Landlord by reason of Tenant’s holding over. Without limiting any rights and
remedies of Landlord resulting by reason of the wrongful holding over by Tenant,
or creating any right in Tenant to continue in possession of the Demised
Premises, all Tenant’s obligations with respect to the use, occupancy and
maintenance of the Demised Premises shall continue during such period of
unlawful retention.

 

21.                                 RELOCATION OF TENANT.  Landlord, at its sole
expense, on at least thirty (30) days prior written notice to Tenant, may
require Tenant to move from the Premises to another suite of comparable size and
decor in the Building or in the Business Park in order to permit Landlord to
consolidate the Premises with other adjoining space or to be leased to another
tenant in the Building. In the event of any such relocation, Landlord shall pay
all the expenses of preparing and decorating the new premises so that they will
be substantially similar to the Premises and shall also pay the expenses of
moving Tenant’s furniture and equipment to the new premises.

 

22.                                 SURRENDER OF DEMISED PREMISES.  Tenant
shall, at the end of the Lease Term, or any extension thereof, promptly
surrender the Demised Premises in good order and condition and in conformity
with the applicable provisions of this Lease, excepting only reasonable wear and
tear.

 

23.                                 SUBORDINATION AND ATTORNMENT. This Lease and
the estate, interest and rights hereby created are subordinate to any mortgage
now or hereafter placed upon the Building or the Land or any estate or interest
therein, including, without limitation, any mortgage on any leasehold estate,
and to all renewals, modifications, consolidations, replacements and extensions
of the same as well as any substitutions therefor, as provided for on the
attached Exhibit “F”.  Tenant agrees that in the event any person, firm,
corporation or other entity acquires the right to possession of the Building or
the Land, including any mortgagee or holder of any estate or interest having
priority over this Lease, Tenant shall, if requested by such person, firm,
corporation or other entity, attorn to and become the tenant of such person,
firm, corporation or other entity, upon the same terms and conditions as are set
forth herein for the balance of the Lease Term. Notwithstanding the foregoing,
any mortgagee may, at any time, subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage. Tenant, if requested by Landlord, shall
execute any such instruments in recordable form as may be reasonably required by
Landlord in order to confirm or effect the subordination or priority of this
Lease, as the case may be, and the attornment of Tenant to future landlords in
accordance with the terms of this Article. Landlord shall furnish to Tenant a
non-disturbance agreement from the holder of such mortgage providing that so
long as Tenant is not in default of this Lease Tenant’s occupancy shall not be
disturbed and the obligations of Landlord will continue to be performed.

 

24.                                 BROKERS. Each party represents and warrants
to the other that it, he, she or they have not made any agreement or taken any
action which may cause anyone to become entitled to a commission as a result of
the transactions contemplated by this Lease, and each will indemnify and defend
the other from any all claims, actual or threatened, for compensation by any
such third person by reason of such party’s breach of its, his, her or their
representation or warranty contained in the Article 23 except for KLNB, Inc.

 

25.                                 NOTICES.  All notices or other
communications hereunder shall be in writing and shall be deemed to have been
given (i) if hand delivered or sent by an express mail or delivery service or by
courier, then if and when delivered to the respective parties at the below
addresses (or at such other address as a party may hereafter designate for
itself by notice to the other party as required hereby), or (ii) if mailed, then
on the next business day following the date on which such communication is
deposited in the United States mails, by first class registered or certified
mail, return receipt requested, postage prepaid, and addressed to the respective
parties at the below addresses (or at such other address as a party may
hereafter designate for itself by notice to the other party as required hereby).
All notices and communications to Tenant may also be given by leaving the same
at the Demised Premises during business hours.

 

25.1                           If to Landlord:

 

11

--------------------------------------------------------------------------------


 

25.2                           If to Tenant:

 

26.                                 MISCELLANEOUS.

 

26.1                           Successors and Assigns. The obligations of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns; provided that Landlord and each
successive owner of the Building and/or the Land shall be liable only for
obligations accruing during the period of its ownership or interest in the
Building, and from and after the transfer by Landlord or such successive owner
of its ownership or other interest in the Building, Tenant shall look solely to
the successors in title for the performance of Landlord’s obligations hereunder
arising thereafter.

 

26.2                           Waivers.  No delay or forbearance by Landlord in
exercising any right or remedy hereunder or in undertaking or performing any act
matter which is not expressly required to be undertaken by Landlord shall be
construed, respectively, to be a waiver of Landlord’s rights or to represent any
agreement by Landlord to undertake or perform such act or matter thereafter.

 

26.3                           Waiver of Trial by Jury. Tenant hereby consents
to the exclusive jurisdiction of the courts of the state where the Demised
Premises are located and in any and all actions or proceedings arising hereunder
or pursuant hereto, and irrevocably agrees to service of process in accordance
with Article 24 above. Landlord and Tenant agree to waive trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other on any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant’s use
of or occupancy of the Demised Premises and/or any claim of injury or damage and
any emergency or any other statutory remedy.

 

26.4                           Limitation of Landlord’s Liabilities. Tenant
shall look solely to the Demised Premises and rents derived therefrom and
Landlord’s insurance proceeds for enforcement of any obligation hereunder or by
law assumed or enforceable against Landlord, and no other property or other
assets of Landlord shall be subjected to levy, execution or other enforcement
procedure for the satisfaction of Tenant’s remedies or with respect to this
Lease, the relationship of Landlord and tenant hereunder or Tenant’s use and
occupancy of the Demised Premises.

 

26.5                           Time of the Essence. All times, wherever
specified herein for the performance by Landlord or Tenant of their respective
obligations hereunder, are of the essence of this Lease.

 

26.6                           Severability. Each covenant and agreement in this
Lease shall for all purposes be construed to be a separate and independent
covenant or agreement.  If any provision in this Lease or the application
thereof shall to any extent be invalid, illegal or otherwise unenforceable, the
remainder of this Lease, and the application of such provision other than as
invalid, illegal or unenforceable, shall not be affected thereby; and such
provisions in this Lease shall be valid and enforceable to the fullest extent
permitted by law.

 

26.7                           Amendment and Modification. This Lease, including
all Exhibits hereto, each of which is incorporated in this Lease, contains the
entire agreement between the parties hereto, and shall not be amended, modified
or supplemented unless by agreement in writing signed by both Landlord and
Tenant.

 

26.8                           Headings and Terms.  The title and headings and
table of contents of this Lease are for convenience of reference only and shall
not in any way be utilized to construe or interpret the agreement of the parties
as otherwise set forth herein. The term “Landlord” and term “Tenant” as used
herein shall mean, where appropriate, all persons acting by or on behalf of the
respective parties, except as to any required approval, consents or amendments,
modifications or supplements hereunder when such terms shall only mean the
parties originally named on the first page of this Lease as Landlord and Tenant,
respectively, and their agents so authorized in writing.

 

26.9                           Governing Law. This Lease shall be governed by
and construed in accordance with the laws of the State of Maryland.

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed on
the day and year first above written.

 

 

LANDLORD:

 

BEAVER DAM LLC

 

 

Witness:

By:      Frederick Smith, General Partner

 

 

 

 

/s/ Hyris Feldman

 

By:

/s/ Frederick Smith

 

 

 

 

 

 

TENANT: Sinclair Broadcast Group, Inc.

 

 

 

 

Witness:

By:

/s/ David B. Amy

 

 

 

 

 

 

/s/ Vicky D. Evans

 

By:

David B. Amy

 

 

 

Name:

 

 

 

Executive Vice President

 

 

 

Title:

 

 

13

--------------------------------------------------------------------------------


 

RENT SCHEDULE
RIDER #1

 

Year

 

Monthly

 

Annually

 

 

1

 

 

6,818.96

 

81,827.46

 

 

2

 

 

7,159.90

 

85,918.83

 

 

3

 

 

7,517.90

 

90,214.77

 

 

4

 

 

7,893.79

 

94,725.51

 

 

5

 

 

8,288.48

 

99,461.79

 

 

6

 

 

8,702.91

 

104,434.88

 

 

7

 

 

9,138.05

 

109,656.62

 

 

8

 

 

9,594.95

 

115,139.45

 

 

9

 

 

10,074.70

 

120,896.43

 

 

10

 

 

10,578.44

 

126,941.25

 

 

14

--------------------------------------------------------------------------------


 

ADDENDA TO SBG/BEAVER DAM LLC LEASE

 

Section 2. Lease Term. Beaver Dam LLC will grant the option of leasing the 3,757
rentable square feet for $3,409.48(1/2 month’s rent) for either six months
and/or until tenant occupancy(whichever shall occur first). After six months
and/or tenant occupancy, the rent will increase to $6,818.96 per month in
accordance with the Rent Schedule-Rider #1.

 

Section 2. Lease Term. Beaver Dam LLC will grant a 5-year option with the rate
not to exceed the fair market value of like space. However, in no instance will
the rate be less than the rent paid for the last year of like space.

 

Section 3. Fixed Rent.  See Exhibit C Addendum.

 

Section 7. Improvements to Premises. Add to Exhibit B: SBG will be allotted $15
per square foot of the rentable square feet as Tenant improvements. Beaver Dam
LLC will provide a ceiling. The ceiling will be 2x2 or 2x4 grids which will be
provided above and beyond the $15 per sq. ft. Tenant improvement allowance. This
ceiling will be provided at no cost to SBG. All other improvements to the space
will be at the expense of SBG. The contractor chosen for improvements to
premises shall be approved by Beaver Dam, LLC.

 

Section 9. Covenants to Landlord. Normal business hours will be 8:00 A.M.–6:00
P.M. Monday-Friday, 9:00 A.M.-1:00 P.M., Saturday, no holidays or Sundays.

 

Section 10. Covenants of Tenant. If allowed by law, signage will be present on
the parking lot as well as first floor lobby directory. At this time, it is the
intent of Beaver Dam LLC to place an external sign fixed to the building which
will read “Sinclair”.

 

Section 11. Assignment and Subletting. The Tenant will have the right to assign
their lease to the purchaser of the Tenant’s business. The purchase of said
business will have the identical responsibilities to the Landlord as did the
Tenant/seller of the business. Assignee must have a net worth equal to or
greater that that of the Tenant as of the Lease Commencement Date and as of the
effective date of the proposed assignment or subletting.

 

Section 21. Allocation of Tenant. Delete section.

 

Exhibit C. Provision regarding additional rent and adjustment to fix rent. As a
point of clarification, the baseline for operating expenses will be established
during the first year of the Tenant’s lease. This will be covered by the
Tenant’s sq. ft. cost. However, at the beginning of the second year of the
lease, any increases in costs above the Year 1 baseline related to items under
Exhibit “C” will be paid by the Tenant’s on a pro-rata per sq. ft. share.

 

Please Initial:

 

 

 

 

 

 

 

/s/ D.A.

 

Landlord

 

Tenant

 

15

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

DEMISED PREMISES

 

Please Initial:

 

 

 

 

/s/ D.A.

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

SPECIAL STIPULATIONS

 

Please Initial:

 

 

 

 

 

 

 

/s/ D.A.

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

PROVISIONS REGARDING ADDITIONAL RENT AND ADJUSTMENTS TO FIX RENT

 

1.                                       Definitions.

 

A.                                   “Essential Capital Improvements” shall mean
(a) a labor saving device, energy saving device or other installation,
improvement or replacement which is intended to reduce Operating Expenses,
whether or not voluntary or required by governmental mandate, or (b) an
installation or improvement required by reason of any law, ordinance or
regulation which did not exist on the date of the execution of this Lease, or
(c) an installation or improvement intended to improve the safety of tenants in
the Building generally, whether or not voluntary or required by governmental
mandate.

 

B.                                     “Operating Expense Allowance” shall mean
and equal -Tenant’s Proportionate Share of the amount of Operating Expenses for
the calendar year 2000.

 

C.                                     “Operating Expenses” shall mean all of
Landlord’s operating costs and expenses of whatever kind or nature paid or
incurred in the operation and maintenance of the Building and the Land, all
computed on the accrual basis and in accordance with the terms of this Lease,
including, but not limited to, the following:

 

1.                                       Gas, electricity, steam, fuel, water,
sewer and other utility charges (including surcharge’s) of whatever nature
(excluding use of utilities by other tenants such as may be submetered or
separately metered pursuant to their leases);

 

2.                                       Insurance premiums and the amounts of
any deductibles paid by Landlord;

 

3.                                       Building personnel costs, including,
but not limited to, salaries, wages, fringe benefits, taxes, insurance and other
direct and indirect costs;

 

4.                                       Costs of service and maintenance
contracts including, but not limited to, cleaning and security services;

 

5.                                       All other maintenance and repair
expenses  (excluding repairs  and  general maintenance paid by proceeds of
insurance or by Tenant or other third parties, and alterations solely
attributable to tenants of the Building other than Tenant) and the cost of
materials and supplies;

 

6.                                       Any other costs and expenses (i.e.
items which are not capital improvements) incurred by Landlord in operating the
Building, including ground rent, if any;

 

7.                                       The cost of any additional  services 
not provided to the Building on the Commencement Date but thereafter provided by
Landlord in the prudent management of the Building;

 

8.                                       The annual amortization of any
Essential of Capital Improvement which is made by Landlord after completion of
initial construction of the Building, based on the useful life of the
improvement plus interest at the Prime Rate on the date of the expenditure on
the underappreciated portion thereof;

 

9.                                       Landlord’s central office accounting
costs and overhead applicable to the Building;

 

10.                                 Accounting fees for preparing the Operating
Expense statement;

 

11.                                 Management fees payable to the managing
agent; and

 

12.                                 Taxes, allocated on a per diem basis if the
tax year is different than the Operating Year.

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

C-1

--------------------------------------------------------------------------------


 

Operating Expenses shall not include:

 

1.                                       Special cleaning or other services, not
offered to all tenants of the Building;

 

2.                                       Any charge for depreciation, interest
or rents (except, if applicable) (ground rents) paid or incurred by Landlord; or

 

3.                                       Leasing commissions.

 

If Landlord is not furnishing any particular work or service (the cost of which,
if performed by Landlord, would constitute and Operating Expense) to a tenant
who has undertaken to perform such work or service in lieu of performance by
Landlord, Operating Expenses shall nevertheless be deemed to include the amount
Landlord would reasonably have incurred if Landlord has in fact performed the
work or service at its expense.

 

Not withstanding the foregoing, Operating Expenses shall not include interest
and amortization, depreciation, ground rents, expenses for work performed for
other tenants in Building, expenses for repairs or other work occasioned by fire
or other insurable casualty (to the extent covered by insurance), expenses for
leasing or processing new tenants, leasing commissions, advertising expenses),
legal expenses incurred in enforcing the terms of any tenant leases, salaries
for any employees of Landlord above those attributable the management, operation
and maintenance of the Building, incurred by Landlord in connection with the
operation and maintenance of the Building.

 

D.                                    “Operating Year” shall mean each calendar
year or such other period of twelve (12) months as hereafter may be adopted by
Landlord as its fiscal year, occurring during the Lease Term.

 

E.                                      “Taxes” shall mean all taxes,
assessments and governmental charges, whether Federal, state, county or
municipal, and whether general or special, ordinary or extraordinary, foreseen
or unforeseen, imposed upon the Building or the Land or their operation, whether
or not directly paid by Landlord. Taxes shall not include income taxes, excess
profit taxes, franchise taxes, or other taxes imposed or measured on or by the
income of Landlord from the operation of the Building or the Land; provided,
however, that if, due to a future change in the method of taxation or
assessment, any income, profit, franchise or other tax, however designated,
shall be imposed in substitution, in whole or in part, for (or in lieu of) any
tax, assessment or charge which would otherwise be included within the
definition of Taxes, such other tax shall be deemed to be included with Taxes as
defined herein to the extent of such substitution. There shall be added to Taxes
the expenses of any contests (administrative or otherwise) of Taxes incurred
during the Operating Year. Tenant shall pay to the appropriate governmental
authority any use and occupancy tax. In the event that Landlord is required by
law to collect such tax, Tenant shall pay such use and occupancy tax to Landlord
as Additional Rent upon demand and Landlord shall remit any amounts so paid to
Landlord to the appropriate governmental authority.

 

F.                                      “Tenants’s Proportionate Share” shall
mean a fraction; the numerator of which shall be the rentable square feet of
Demised Premises, and the denominator of which is 74,200 rentable square feet
which is the aggregate rentable square feet in the Building.

 

2.                                       Additional Rent for Operating Expenses.

 

2.1                                 Commencing on May 1, 2000, Tenant shall pay
during the Lease Term as Additional Rent, the amount by which Tenants’
Proportionate Share of Operating Expenses exceeds the Operating Expense
Allowance.

 

2.2                                 As soon as available in each Operating Year
during the Lease Term, Landlord shall provide Tenant with a written statement
setting forth the Operating Expense Allowance and a projection of Tenant’s
Proportionate Share of Operating Expenses for such year commencing on the first
day of the first month following receipt of such statement and continuing until
receipt by Tenant of Landlord’s statement of the next projected Tenant’s
Proportionate Share of Operating Expenses, Tenant shall pay to Landlord with
each monthly installment of Fixed Rent an amount equal to one-twelfth (l/12th)
of the excess of such projected Tenant’s Proportionate Share of Operating
Expenses over the Operating Expense Allowance. Concurrently with the first
payment required hereinabove, Tenant shall pay to Landlord an amount equal to
the excess of such projected Tenant’s Proportionate Share of Operating Expenses
over the Operating Expense Allowance multiplied by a fraction, the numerator of
which is the number of calendar months of the Operating Year in question which
have elapsed prior to the due date of such first payment and the denominator of
which is twelve (12), less any payments made by Tenant during said period on
account of such excess Operating Expenses.

 

C-2

--------------------------------------------------------------------------------


 

2.3                                 Landlord shall, as soon as possible after
the close each such Operating Year, provide Tenant with a statement of the
actual operating expenses for such period. Any underpayment by Tenant during
such Operating Year due to the fact that projected Operating Expenses were less
than actual Operating Expenses shall be paid to Landlord within 30 days after
Tenant’s receipt of a statement for such deficiency. Any overpayment by Tenant
due to the fact that projected Operating Expenses were greater than actual
Operating Expenses for such year shall be credited to the next Additional Rent
payable by Tenant under this Exhibit “C.” If the Operating Expenses are less
than the Operating Expense Allowance, a credit or check will not be issued.

 

3.                                       Adjustment for Vacancies. In
determining Operating Expenses for any Operating Year, if the Building was less
than fully occupied during such entire year, or was not in operation during such
entire year, then Operating Expenses shall be adjusted by Landlord to reflect
the amount that such expenses would normally be expected to have been, in the
reasonable opinion of Landlord, had the Building been fully occupied and
operational throughout such year, except that in no event shall such adjustment
result in an amount less than the actual Operating Expenses. Any such
annualization shall be explained in Landlord’s statement under Section 2.3
hereof.

 

4.                                       Pro-Rations. Should this Lease commence
or terminate at any time other than the first day of an Operating Year, the
Additional Rent payable by Tenant on account of Operating Expenses shall be
first calculated on the basis of the entire Operating Year and then pro-rated on
the basis of the number of days of occupancy.

 

5.                                       Audit. Tenant shall have the right at
all reasonable times within thirty (30) days after Landlord has provided Tenant
with a statement of the actual Operating Expenses, and at its sole expense, to
audit Landlord’s books and records relating to this Lease for that Operating
Year.

 

6.                                       Minimums.  Notwithstanding anything
contained herein to the contrary, in no event shall Tenant’s Proportionate Share
of Operating Expenses for any calendar year be less than the Operating Expense
Allowance.

 

7.                                       Personal Property Taxes.  Tenant will
be responsible for ad valorem taxes on its personal property and on the value of
the leasehold improvements in the Demised Premises to the extent that the same
exceed Building Standard allowances (and if the taxing authorities do not
separately assess Tenant’s leasehold improvements, Landlord may make a
reasonable allocation of impositions to such improvements).

 

8.                                       Survival.  If, upon expiration or
termination of this Lease for any cause, the amount of any Additional Rent due
hereunder has not yet been determined, an appropriate payment from Tenant to
Landlord or refund from Landlord to Tenant, shall be made promptly after such
determination.

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

Please Initial:

 

 

 

 

 

 

Landlord

 

Tenant

 

--------------------------------------------------------------------------------


 

EXHIBIT “E”
RULES AND REGULATIONS

 

1.                                       The sidewalks, lobbies, passages,
elevators and stairways shall not be obstructed or used by Tenant for any
purpose other than ingress and egress from and to Tenant’s offices. Landlord
shall in all cases retain the right to control or prevent access thereto of all
persons whose presence, in the judgement of Landlord, shall be prejudicial to
the safety, peace, character or reputation of the building or of any of the
tenants.

 

2.                                       The toilet rooms, water closets, sinks,
faucets, plumbing or other service apparatus of any kind shall not be used by
Tenant for any purposes other than those for which they were designed and
installed. No sweeping, rubbish, rags, ashes, chemicals or other refuse or
injurious substances (which shall include medical waste) shall be placed therein
or used in connection therewith by Tenant or left by Tenant in the lobbies,
passages, elevators or stairways.

 

3.                                       Nothing shall be placed by Tenant on
the outside of the building or on its window sills or projections. Skylights,
windows, doors and transoms shall not be covered or obstructed by Tenant, and no
window shades, blinds, curtains, screens, storm windows, awnings or other
materials shall be installed or placed on any of the windows or in any of the
window spaces, except as approved in writing by Landlord.

 

4.                                       No sign, lettering, insignia,
advertisement, or notices shall be inscribed, painted, installed or placed on
any window or in any window spaces or any other part of the outside or inside of
the building, unless first approved in writing by Landlord. Names shall be
placed on suite entrance doors for Tenant by Landlord and not otherwise, and at
Tenant’s expense. In all instances the lettering is to be of design and form
approved by Landlord.

 

5.                                       Tenant shall not place additional locks
upon any doors and shall surrender all keys for all locks at the end of the
tenancy.

 

6.                                       Tenant shall not do or commit, or
suffer, or permit to be done or committed, any act or thing whereby, or in
consequence whereof, the rights of other tenants will be obstructed or
interfered with, or other tenants will in any other way be injured or annoyed.
Tenant shall not use nor keep, nor permit to be used or kept in the building any
matter having an offensive odor, nor any kerosene, gasoline, benzine, fuel, or
other explosive or highly flammable material. No birds, fish or animals shall be
brought into or kept in or about the premises.

 

7.                                       In order that the premises may be kept
in good state of preservation and cleanliness, Tenant shall, during the
continuance of its possession, permit personnel and contractors approved by
Landlord, and no one else, to clean the premises. Landlord shall be in no way
responsible to Tenant for the removal, disposal or cleaning of any medical
equipment or waste or for any damage done to furniture or other effects of
Tenant or others by any of Tenant’s employees, or any persons, or for any loss
of Tenant’s employees, or for any loss of property of any kind in or from the
premises, however occurring. Tenant shall see each day that the windows are
closed, the lights turned out, and doors securely locked before leaving the
premises.

 

8.                                       If Tenant desires to introduce
signaling, telegraphic, telephonic, protective alarm or other wires, apparatus
or devices, Landlord shall direct when and how the same are to be placed, and
except as so directed, no installation, boring or cutting shall be permitted.
Landlord shall have the right to prevent and to cut off the transmission of
excessive or dangerous current of electricity or annoyances into or through the
building or premises and to require the changing of wiring connections or layout
at Tenant’s expense, to the extent that Landlord may deem necessary, and further
to require compliance with such reasonable rules as Lessor may establish
relating thereto, and in the event of non-compliance with the requirements or
rules, Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the building.  All wires installed by Tenant must
be clearly tagged at the distributing boards and junction boxes, and elsewhere
as required by Landlord, with the number of the office to which said wires lead,
and for the purpose for which the wires respectively are used, together with the
name of the concern, if any, operating same.

 

9.                                       No furniture, packages, equipment,
supplies or merchandise of Tenant will be received in the building, or carried
up or down in the elevators or stairways, except during such hours as shall be
designated by Landlord, and Landlord in all cases shall also have the exclusive
right to prescribe the method and manner in which the same shall be brought in
or taken out of the building. Tenant shall in all cases have the right to
exclude heavy furniture, safes, and other articles from the building which may
be hazardous or to require them

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

E-1

--------------------------------------------------------------------------------


 

to be located at designated places in the premises. The cost of repairing any
damage to the building caused by taking in or out furniture, safes or any
articles or any damage caused while the same be in the premises, shall be paid
by Tenant.

 

10.                                 Without Landlord’s written consent, nothing
shall be fastened to, nor shall holes be drilled or nails or screws driven into
walls of partitions; nor shall walls or partitions be painted, papered, or
otherwise covered or moved in any way, or marked or broken; nor shall any
connection be made to electric wires for running fans or motors or other
apparatus, devices or equipment; nor shall machinery of any kind other than
customary small business machines be allowed on the premises; nor shall Tenant
use any other method of heating, air conditioning or air cooling than that
provided by Landlord.  Telephones, switchboards and telephone wiring and
equipment shall be placed only where designated by Landlord. No mechanics, other
than those employed by Landlord, shall be allowed to work in or about the
building without the written consent of Landlord first have been obtained.

 

11.                             Access may be had by Tenant to the premises at
any time, Access may be refused at Landlord’s election, unless the person
seeking it is known to the watchman in charge, or has a pass issued by Landlord,
or is properly identified to the watchman’s satisfaction.  Landlord shall in no
case be responsible for the admission or exclusion of any person. In case of
invasion, hostile attack, insurrection, mob violence, riot, bomb threats,
explosion fire or any casualty, Landlord reserves the right to bar or limit
access to the building for the safety of occupants or protection of property.

 

12.                             Landlord reserves the right to rescind, suspend
or modify any rules or regulations, and to make such other rules or regulations
as, in Landlord’s judgement, may from time to time be needed for the safety,
care, maintenance, operation and cleanliness of the building, or for the
preservation of good order therein. Tenant agrees to comply with new or modified
regulations of any Federal, State or Municipal authority having appropriate
jurisdiction or any regulatory agencies as they may affect the premises or
building. Notice of any action by Landlord referred to in this paragraph, when
given to Tenant, shall have the same force and effect as if originally made a
part of the foregoing lease.  But new rules and regulations will not, however,
be unreasonably inconsistent with the proper and rightful enjoyment of the
premises by Tenant under this lease.

 

13.                             The use of rooms as sleeping quarters is
prohibited at all times.

 

E-2

--------------------------------------------------------------------------------


 

EXHIBIT “F”
SUBORDINATION, ATTORNMENT AND NON-DISTURBANCE AGREEMENT

 

THIS AGREEMENT, made as of the                      day
of                         , 200  , by and between                           ,
a                                corporation, having an office at
                                  (the “Lender”),
and                              , a                           corporation
having an office at
                                                                                                         
(the “Tenant”).

 

WITNESSETH:

 

WHEREAS, the Lender has made a loan (together with any present or future
amendments or increases thereto, the “Loan”) to
                                             (“Landlord”) evidenced by a
Promissory Note of Landlord (together with any present or future amendments or
increases thereto, the “Note”) secured by a mortgage from the Landlord, as
amended, increased, renewed, modified, consolidated, replaced, or extended being
hereinafter referred to as the “Mortgage”, covering all of the Landlord’s right,
title and interest in the land, buildings, improvements and other items of
property described therein, located in Baltimore County, Maryland and more
particularly described in Exhibit “A” annexed hereto and made a part hereof
(said land, buildings, improvements, and such other property being hereinafter
collectively referred to as the “Mortgaged Premises”) and further secured by an
Assignment of Rents and Other Interest (together with any present or future
amendments or increases thereto, the “Assignment Rents”), both recorded in the
Office of the Recorder of Deeds of Baltimore County, Maryland:

 

WHEREAS, the Landlord and the Tenant entered into a lease dated as
of                          , 200  , (said lease, as the same may be amended,
renewed, modified, consolidated, replaced or extended being hereinafter referred
to as the “Lease”), covering a portion of the Mortgaged Premises (the “Leased
Premises”).

 

WHEREAS, the Assignment of Rents assigned to Lender all of Landlord’s right,
title, interest in and to the Lease and any other present or future lease of all
or any part of the Mortgaged Premises;

 

WHEREAS, the Lender, as a condition to making the loan secured by Mortgage, has
required that the Lease be and continue to be subordinate in every respect to
the Mortgage; and

 

WHEREAS, the parties hereto desire to effect the subordination of the lease to
the Mortgage and to provide for the non-disturbance of the Tenant by the Lender;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency whereof are hereby acknowledged, Tenant and Lender,
intending to be legally bound hereby, covenant and agree as follows:

 

1.                                       The Lease (and all provisions thereof,
including any purchase option) shall at all times be subject and subordinate to
the provisions of this Agreement in each and every respect to the Mortgage (and
all provisions thereof) subject, nevertheless, to the provisions of this
Agreement. The foregoing provision shall be self-operative; however, the Tenant,
upon request, shall execute and deliver any certificate which the Landlord or
the Lender may request to confirm said subordination by the Tenant.

 

2.                                       The Tenant certifies that (a) the Lease
is presently in full force and effect and unmodified, except as noted in this
Agreement, and constitutes the sole agreement between Landlord and Tenant
relating to Tenant’s occupancy of the Leased Premises, (b) to the best of its
knowledge, no event has occurred which constitutes a default under the Lease by
the Landlord or which, with the giving of notice, the passage of time or both,
would constitute a default by the Landlord under the Lease; (c) to the best of
its knowledge, as of the date hereof Tenant has no charge, lien or claim of
offset under the Lease and Landlord does not owe any sums to Tenant under the
Lease or any other agreement. The full minimum monthly rental of
$                   is payable                               , and Tenant has
been given no rent concessions or free rent other than as specifically set forth
in the Lease. The Landlord shall be a third party beneficiary of the
certifications as set forth in this paragraph.

 

3.                                       The Lease and rentals thereunder have
been assigned to Lender as security for repayment of the Loan. Lender, as such
assignee, hereby directs Tenant to pay to Landlord all rentals and other moneys
due and to become due to Landlord under the Lease until receipt of further
direction from Lender.  Upon receipt by Tenant of subsequent direction from
Lender, Tenant shall pay to Lender, or in accordance with such

 

Please Initial:

 

 

 

 

 

/s/ F.S.

 

/s/ D.A.

 

Landlord

 

Tenant

 

F-1

--------------------------------------------------------------------------------


 

subsequent directions of Lender, all such rentals and other sums due under the
Lease, or amounts equal thereto. Tenant shall have no responsibility or
ascertain whether such direction by Lender is permitted under the Mortgage or
such Assignment of Rents and Other Interests. Landlord, by its execution of
consent form attached hereto, consents to the foregoing.

 

4.                                       Tenant acknowledges that without the
prior written consent of the Lender, or except as permitted by the terms of the
lease that no modification of the Lease so as to materially reduce the rents and
other charges payable thereunder, or shorten or extend or renew the term thereof
or adversely affect the rights or increase the obligations of the Landlord
thereunder, or prepay rents or other charges under the Lease for more than on
month in advance.  In the event of any default on the part of the Landlord under
the Lease, Tenant will give written notice thereof to the Lender, or its
successor or assigns whose name and address previously shall have been furnished
to the Tenant in writing. Any right or remedy of Tenant resulting from or
dependent upon such notice shall take effect only after notice is go given to
the Lender. Performance by the Lender of any of the Landlord’s obligations under
the Lease in accordance with the terms of the Lease shall satisfy provisions of
the Lease requiring performance by the Landlord, and the Lender, exercising
reasonably due diligence, shall have the reasonable additional period of time
under the circumstances to complete such performance.

 

5.                                       If the interest of the Landlord under
the Lease Premises shall be transferred by reason of a foreclosure action or
other proceedings for enforcement of the Mortgage or pursuant to a transfer in
lieu of foreclosure, the Tenant shall be bound to and shall attorn to the person
acquiring the interests of the Landlord as a result of any such action or
proceeding and such person’s successors and assigns (any of the foregoing being
hereafter referred to as the “Successors”) upon the Successor succeeding to the
interest of the Landlord in and to the Lease Premises. Said attornment shall be
effective and self-operative without the execution of any further instruments.
The Tenant, upon request, shall execute and deliver any certificate or other
instrument necessary or appropriate which the Lender or the Successor may
request to effect or confirm said attornment by the Tenant.

 

6.                                       If the interest of the Landlord under
the Lease shall be transferred by reason of foreclosure or other proceedings for
enforcement of the Mortgage or pursuant to a transfer in lieu of foreclosure
then, except as provided in this Agreement, the Successor shall be bound to the
Tenant under all of the terms, covenants, and conditions of the Lease for the
balance of the term thereof remaining, with the same force and effect as if the
Successor were the Landlord (but subject to Paragraph 7 below).

 

7.                                       The Successor shall not and shall not
be deemed to (a) adopt or in any other manner be responsible or liable for any
representations and warranties made by the Landlord in the Lease (b) be liable
for any act, omission or default of Landlord or any prior Landlord and will not
be subject to any offsets or defenses which the Tenant might have against
Landlord or any prior Landlord, (c) be bound by any amendment or modification of
the Lease or by any prepayment of rents or other charges under the Lease for
more than one month unless such amendment, modification or prepayment was
approved in writing by the Lender, (d) be liable to Tenant for any refund of any
security deposit made by the Tenant pursuant to the Lease, except to the extent
that the Successor has actually received that security deposit, or (e) be liable
to Tenant in any event for any matter relating to the operation, maintenance, or
condition of the Mortgaged Premises or Leased Premises prior to the date
Successor acquires title to the Lease Premises. Any rights of the Tenant to
terminate or cancel the Lease by reason of the failure of Landlord or any prior
Landlord under the Lease to perform any of its obligations under the Lease shall
be suspended if and while the Successor is exercising reasonably diligent
efforts under the circumstances to cause such obligations to be performed. The
obligations and liability of the Successor shall be limited to and enforceable
only against the Successor’s estate and interest in the Leased Premises and not
out of or against any other assets or properties of the Successor.

 

8.                                       Notwithstanding anything in the Lease
to the contrary, if the interest of the Landlord under the Lease shall be
transferred to the Successor, then (a) the Successor shall not be obligated to
reconstruct the Leased Premises following a casualty or condemnation thereto.

 

9.                                       If Tenant is not in default hereunder
or under the terms of the Lease, the Tenant will not be joined as a party
defendant for the purpose of terminating the lease in any foreclosure action or
proceeding which may be instituted or taken by the Lender, nor will the Tenant
be evicted from the Leased Premises, nor will the Tenant’s leasehold estate
under the Lease be terminated or disturbed, nor will any of the Tenant’s rights
under the Lease be affected in any way by reason of any default under the
Mortgage.

 

10.                                 This Agreement may not be modified except by
an agreement in writing signed by the parties hereto or their respective
successors in interest. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, their respective heirs, representatives,
successors and assigns.

 

F-2

--------------------------------------------------------------------------------


 

11.                                 Upon a valid expiration or termination of
the Lease for any reason, and provided the Lease shall not have been renewed or
otherwise extended and Tenant shall have no right to possession of the Leased
Premises, Tenant shall execute, acknowledge and deliver to the Landlord, the
Lender, and the Successor, a certificate attesting to the expiration or
termination of the Lease and waiving all rights to possession of the Leased
Premises.

 

12.                                 All notices, demands or requests made
pursuant to, under or by virtue of this Agreement must be in writing and mailed
to the party to whom the notice, demand or request is being made by certified or
registered mail, return receipt requested, at its address set forth above. Any
party may change the place that notices and demands are to be sent by written
notice delivered in accordance with this Agreement.

 

13.                                 This Agreement is fully integrated and not
in need of parol evidence in order to reflect the intentions of the parties
hereto. The parties hereto intend the literal words of this Agreement to govern
the subject matter hereof and all prior negotiations, drafts and other extrinsic
communications shall have no significance or evidentiary effect. This Agreement
shall be the whole and only agreement between the parties hereto with regard to
the subordination of the Lease and the leasehold interest of Tenant thereunder
to the lien or charge of the Mortgage in favor of Lender, and shall supersede
and control any prior agreements as to such, or any subordination, including,
but not limited to, those provisions, if any, contained in the Lease which
provide for the subordination of the Lease and the leasehold interest of Tenant
thereunder to a deed or deeds of trust or to a mortgage or mortgages to be
thereafter executed. In the event any one or more of the provisions of this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania.

 

14.                                 This Agreement shall continue in effect
until all sums due by Landlord to Lender under the Note, the Mortgage and the
Assignment of Rents have been paid in full.

 

15.                                 Tenant shall neither suffer nor itself
manufacture, store, handle, transport, dispose of, spill, leak, dump any toxic
or hazardous waste, medical waste or other waste products or substance (as they
may be defined in any federal or state statue, rule or regulation pertaining to
or governing such wastes, waste products or substances) on the Premises at any
time during the term, or extended term, of the Lease, except in compliance with
all applicable laws and regulations.

 

F-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have hereunto caused this Agreement to be
duly executed as of the day and year first above written.

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

BY:

 

 

 

 

 

 

 

TENANT: Sinclair Broadcast Group, Inc.

 

 

 

 

 

/s/ David B. Amy

 

 

 

 

 

BY:

David B. Amy

 

 

 

 

 

 

CONSENT

 

The undersigned consents to the foregoing.

 

 

 

LANDLORD:
BEAVER DAM LLC

 

 

 

 

 

BY:

/s/ Frederick Smith

 

 

F-4

--------------------------------------------------------------------------------


 

EXHIBIT “G”
TENANT’S ESTOPPEL CERTIFICATE AND AGREEMENT

 

LANDLORD:

 

TENANT:

 

DATE OF LEASE:

 

PREMISES:

 

The undersigned (“Tenant”) hereby certifies to and agrees
with                    , its successors and assigns (“                       ”)
that:

 

1.                                       Tenant has accepted possession of the
Premises pursuant to the Lease. The Lease term commenced
on                            . The termination date of the Lease term,
excluding renewals and extensions is                          .

 

2.                                       Any improvements required by the terms
of the Lease to be made by Landlord have been completed to the satisfaction of
Tenant in all respects, except for the “punchlist” items, if any, set forth on
Schedule 1 attached hereto. Landlord has (as of the date hereof) fulfilled all
of its duties under the Lease (except as otherwise set forth on Schedule 1). No
sums are due by Landlord to Tenant under the Lease or any other agreement
between Landlord and Tenant.

 

3.                                       The Lease has not been assigned,
modified, supplemented or amended in any way. The Lease constitutes the entire
agreement between the parties and there are no other agreements between Landlord
and Tenant concerning the Premises.

 

4.                                       The Lease is valid and in full force
and effect, and to the best of Tenant’s knowledge, neither Landlord nor Tenant
is in default thereunder. Tenant has no defense, setoff or counterclaim against
Landlord arising out of the Lease or in any way relating thereto, or arising out
of any other transaction between Tenant and Landlord, and no event has occurred
and no condition exists, which with the giving of notice or the passage of time,
or both, will constitute a default under the Lease.

 

5.                                       The monthly rent presently payable
under the Lease is $               per month payable in advance. All rent and
other sums due under the Lease are current and have been paid through
              , 200  .  No rent or other sum payable under the Lease has been
paid more than one month in advance.

 

6.                                       All notices and other communications
from Tenant to              shall be in writing and shall be delivered or mailed
by registered mail, postage paid, return receipt requested, addressed
to                         at:

 

 

 

or at such other address as                    , a successor, purchaser, or
transferee shall furnish to Tenant in writing.

 

7.                                       This certificate may not be modified,
except by an agreement in writing signed by the parties hereto (or their
respective successors and assigns) and                         . This Estoppel
Certificate shall be binding on the undersigned, it successors and assigns
(including future tenants under the Lease) and shall insure to the benefit
of                      , it successors and assigns.

 

 

 

TENANT:

 

 

Attest/Witness:

 

 

 

 

 

BY:

 

 

 

 

 

DATE:

 

,

200

 

 

 

G-1

--------------------------------------------------------------------------------